Exhibit 10.5

 

 

FORM OF REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

dated as of

May 15, 2014

 

among

 

WASHINGTON PRIME GROUP, L.P.

 

THE INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS LENDERS

 

and

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED OR ITS AFFILIATES

and

J.P. MORGAN SECURITIES LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

and

 

CITIGROUP GLOBAL MARKETS, INC., RBS SECURITIES INC., COMPASS BANK,

PNC BANK, NATIONAL ASSOCIATION, SUNTRUST BANK

and

U.S. BANK NATIONAL ASSOCIATION,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

and

 

JPMORGAN CHASE BANK, N.A.,

AS SYNDICATION AGENT

 

and

 

CITIBANK, N.A., THE ROYAL BANK OF SCOTLAND PLC, COMPASS BANK,

PNC BANK, NATIONAL ASSOCIATION, SUNTRUST BANK, and

U.S. BANK NATIONAL ASSOCIATION,

AS CO-SYNDICATION AGENTS

 

and

 

UNION BANK, N.A. and

SUMITOMI MITSUI BANKING CORPORATION,

AS CO-DOCUMENTATION AGENTS

 

and

 

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING, INC., and

TD BANK, N.A.,

AS SENIOR MANAGING AGENTS

 

and

 

CAPITAL ONE, N.A., FIFTH THIRD BANK,

MIZUHO CORPORATE BANK, LTD., REGIONS BANK,

THE BANK OF NEW YORK MELLON, THE BANK OF NOVA SCOTIA,

BARCLAYS BANK, PLC, BRANCH BANKING AND TRUST COMPANY, and

DEUTSCHE BANK SECURITIES INC.,

AS MANAGING AGENTS

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

1.1

Certain Defined Terms

1

1.2

Computation of Time Periods

39

1.3

Accounting Terms

40

1.4

Other Terms

40

1.5

Letter of Credit Amounts

40

 

 

 

ARTICLE II

AMOUNTS AND TERMS OF LOANS

40

2.1

Committed Loans

40

2.2

Money Market Loans

46

2.3

Use of Proceeds of Loans and Letters of Credit

50

2.4

Revolving Credit Termination Date; Maturity of Money Market Loans

50

2.5

Extension Options

51

2.6

Maximum Credit Facility

52

2.7

Authorized Agents

52

2.8

Special Provisions Regarding Alternative Currency Loans and Loans to Foreign
Qualified Borrowers

53

2.9

Swingline Loan Subfacility

57

2.10

Qualified Borrowers

59

 

 

 

ARTICLE III

LETTERS OF CREDIT

60

3.1

Letters of Credit

60

3.2

Obligations Several

69

3.3

Expiration after the Revolving Credit Termination Date

69

3.4

Actions in Respect of Letters of Credit

69

3.5

Applicability of ISP and UCP

71

3.6

Existing Letters of Credit

71

 

 

 

ARTICLE IV

PAYMENTS AND PREPAYMENTS

71

4.1

Prepayments; Reductions in Revolving Credit Commitments

71

4.2

Payments

73

4.3

Promise to Repay; Evidence of Indebtedness

76

 

 

 

ARTICLE V

INTEREST AND FEES

77

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.1

Interest on the Loans and other Obligations

77

5.2

Special Provisions Governing Eurodollar Rate Loans and Money Market Loans

80

5.3

Fees

84

 

 

 

ARTICLE VI

CONDITIONS TO LOANS AND LETTERS OF CREDIT

85

6.1

Conditions Precedent to the Initial Loans and Letters of Credit

85

6.2

Conditions Precedent to All Subsequent Loans and Letters of Credit

86

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

87

7.1

Representations and Warranties of the Borrower

87

 

 

 

ARTICLE VIII

REPORTING COVENANTS

96

8.1

Borrower Accounting Practices

96

8.2

Financial Reports

97

8.3

Events of Default

100

8.4

Lawsuits

100

8.5

ERISA Notices

100

8.6

Environmental Notices

102

8.7

Labor Matters

102

8.8

Notices of Asset Sales and/or Acquisitions

103

8.9

Tenant Notifications

103

8.10

Other Reports

103

8.11

Other Information

103

 

 

 

ARTICLE IX

AFFIRMATIVE COVENANTS

103

9.1

Existence, Etc

103

9.2

Powers; Conduct of Business

104

9.3

Compliance with Laws, Etc

104

9.4

Payment of Taxes and Claims

104

9.5

Insurance

104

9.6

Inspection of Property; Books and Records; Discussions

105

9.7

ERISA Compliance

105

9.8

Maintenance of Property

105

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.9

Company Status

105

9.10

Ownership of Projects, Minority Holdings and Property

105

 

 

 

ARTICLE X

NEGATIVE COVENANTS

106

10.1

Indebtedness

106

10.2

Sales of Assets

107

10.3

Liens

107

10.4

Investments

107

10.5

Conduct of Business

108

10.6

Transactions with Partners and Affiliates

108

10.7

Restriction on Fundamental Changes

108

10.8

Use of Proceeds; Margin Regulations; Securities, Sanctions and Anti-Corruption
Laws

108

10.9

ERISA

109

10.10

Organizational Documents

109

10.11

Fiscal Year

110

10.12

Other Financial Covenants

110

10.13

Pro Forma Adjustments

110

 

 

 

ARTICLE XI

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

111

11.1

Events of Default

111

11.2

Rights and Remedies

115

 

 

 

ARTICLE XII

THE AGENTS

117

12.1

Appointment

117

12.2

Nature of Duties

117

12.3

Right to Request Instructions

119

12.4

Reliance

119

12.5

Indemnification

119

12.6

Agents Individually

120

12.7

Successor Agents

120

12.8

Relations Among the Lenders

121

12.9

Sub-Agents

121

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

12.10

Independent Credit Decisions

121

 

 

 

ARTICLE XIII

YIELD PROTECTION

122

13.1

Taxes

122

13.2

Increased Capital

126

13.3

Changes; Legal Restrictions

126

13.4

Replacement of Certain Lenders

127

13.5

No Duplication

128

 

 

 

ARTICLE XIV

MISCELLANEOUS

128

14.1

Assignments and Participations

128

14.2

Expenses

133

14.3

Indemnity

134

14.4

Change in Accounting Principles

135

14.5

Setoff

135

14.6

Ratable Sharing

136

14.7

Amendments and Waivers

136

14.8

Notices

139

14.9

Survival of Warranties and Agreements

140

14.10

Failure or Indulgence Not Waiver; Remedies Cumulative

141

14.11

Marshalling; Payments Set Aside

141

14.12

Severability

141

14.13

Headings

141

14.14

Governing Law

142

14.15

Limitation of Liability

142

14.16

Successors and Assigns

142

14.17

Certain Consents and Waivers of the Borrower

142

14.18

Counterparts; Effectiveness; Inconsistencies

144

14.19

Limitation on Agreements

145

14.20

Confidentiality

145

14.21

Disclaimers

146

14.22

No Bankruptcy Proceedings

146

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

14.23

Interest Rate Limitation

146

14.24

USA Patriot Act

146

14.25

Defaulting Lenders

147

14.26

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

148

14.27

Judgment Currency

149

14.28

Guarantors

149

14.29

Entire Agreement

150

 

v

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

This Revolving Credit and Term Loan Agreement, dated as of May 15, 2014 (as
amended, supplemented or modified from time to time, the “Agreement”) is entered
into among WASHINGTON PRIME GROUP, L.P., the institutions from time to time a
party hereto as Lenders, whether by execution of this Agreement or an Assignment
and Acceptance, the institutions from time to time a party hereto as Co-Agents,
whether by execution of this Agreement or an Assignment and Acceptance, and BANK
OF AMERICA, N.A., as Administrative Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED OR ITS AFFILIATES, as joint lead arranger and joint bookrunner,
J.P. MORGAN SECURITIES LLC, as joint lead arranger and joint bookrunner, the
financial institutions listed on the cover page to this Agreement as “Joint Lead
Arrangers”, as joint lead arrangers and joint bookrunners, the financial
institutions listed on the cover page to this Agreement as “Co-Documentation
Agents”, as Co-Documentation Agents, JPMORGAN CHASE BANK, N.A., as Syndication
Agent, the financial institutions listed on the cover page to this Agreement as
“Co-Syndication Agents”, as Co-Syndication Agents, the financial institutions
listed on the cover page to this Agreement as “Senior Managing Agents”, as
Senior Managing Agents, and the financial institutions listed on the cover
page to this Agreement as “Managing Agents”, as Managing Agents.

 

R E C I T A L S

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders wish to enter
into this Agreement to set forth the terms of the revolving credit and term loan
facilities to be made available to the Borrower;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Certain Defined Terms.  The following terms
used in this Agreement shall have the following meanings, applicable both to the
singular and the plural forms of the terms defined:

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any Incremental Commitments which shall be consistent with the
applicable provisions of this Agreement relating to such Incremental Commitments
and otherwise reasonably satisfactory to the Administrative Agent and the
Borrower.

 

“Administrative Agent” is BofA, and each successor Administrative Agent
appointed pursuant to the terms of Article XII of this Agreement.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote fifteen percent (15.0%) or more of the equity Securities
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting equity Securities or by contract or
otherwise.  For the avoidance of doubt, Simon Property Group, L.P., a Delaware
limited partnership (“SPG”), shall not be considered an Affiliate of the
Borrower by virtue of its performance of the management services to be performed
by SPG on behalf of the Borrower and its Subsidiaries as described in the
Registration Statement.

 

“Agent” means BofA in its capacity as Administrative Agent, each Senior Managing
Agent, each Managing Agent, each Co-Agent, and each successor agent appointed
pursuant to the terms of Article XII of this Agreement.

 

“Agent Party” has the meaning assigned to it in Section 14.8(d).

 

“Agreement” is defined in the preamble hereto.

 

“Alternative Currency” means the lawful currency of Canada (Canadian Dollars). 
For all purposes of this Agreement, including without limitation the calculation
of the Dollar Equivalent Amount at any time and from time to time, each
Alternative Currency Borrowing will be marked-to-market on the last Business Day
of each month and as of the date of each Borrowing or issuance or renewal of a
Letter of Credit or Alternative Currency Letter of Credit.

 

“Alternative Currency Commitment” means with respect to each Lender, the amount
set forth next to the name of such Lender on Schedule 1.1 hereto as its
commitment for Loans in Alternative Currency (and, for each Lender which is an
assignee, the amount set forth in the Transfer Supplement entered into pursuant
to Section 14.1 as the assignee’s Commitment), as such amount may be reduced
from time to time pursuant to Section 4.1(b) or in connection with an assignment
to an assignee, and as such amount may be increased in connection with an
assignment from an assignor or from time to time pursuant to Section 2.1(e). In
no event shall any Lender’s Alternative Currency Commitment be deemed to reduce
such Lender’s Revolving Credit Commitment; it being understood that with respect
to those Lenders with both a Revolving Credit Commitment and an Alternative
Currency Commitment, Borrower may borrow in either or both of Dollars and
Alternative Currency, up to an aggregate amount (or Dollar Equivalent Amount)
not to exceed such Lender’s Revolving Credit Commitment.

 

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
Alternative Currency.

 

2

--------------------------------------------------------------------------------


 

“Alternative Currency Sublimit” means, a Dollar Equivalent Amount of Loans
denominated in Alternative Currency and Alternative Currency Letter(s) of
Credit, equal to 25% of the Maximum Revolving Credit Amount.

 

“Annual Compliance Certificate” is defined in Section 8.2(b).

 

“Annual EBITDA” means, with respect to any Project or Minority Holding, as of
the first day of each fiscal quarter for the immediately preceding consecutive
four fiscal quarters, an amount equal to (i) total revenues relating to such
Project or Minority Holding for such period, less (ii) total operating expenses
relating to such Project or Minority Holding for such period (it being
understood that the foregoing calculation shall exclude non-cash charges as
determined in accordance with GAAP).  Each of the foregoing amounts shall be
determined by reference to the Borrower’s Statement of Operations for the
applicable periods.  An example of the foregoing calculation is set forth on
Exhibit G hereto.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Lending Office” means, with respect to a particular Lender, (i) its
Eurodollar Lending Office in respect of provisions relating to Eurodollar Rate
Loans, (ii) its Domestic Lending Office in respect of provisions relating to
Base Rate Loans and (iii) its Money Market Lending Office in respect of
provisions relating to Money Market Loans.

 

“Applicable Margin” means:

 

(a)                                 From and after the Closing Date and until
the Debt Rating Pricing Election Date (or if the Debt Rating Pricing Election
Date has occurred and the Borrower thereafter makes an irrevocable, one-time
election by notice to the Administrative to again have the Applicable Margins
determined by the Total Leverage Ratio), with respect to each Loan, the
respective percentages per annum determined, as of the times provided herein,
based on the range into which the Total Leverage Ratio then falls, in accordance
with the following tables (such tables, the “Leverage Based Pricing Grids”):

 

(i)                                     for Revolving Loans, the Applicable
Margin shall be determined by the range into which the Total Leverage Ratio
falls in the table below:

 

Ratio Level

 

Total
Leverage Ratio

 

Applicable Margin for
Eurodollar - Rate Loan
(% per annum)

 

Applicable Margin for
Base Rate Loans
(% per annum)

 

Level I

 

< 40%

 

1.25

%

0.25

%

Level II

 

> 40% and < 45%

 

1.30

%

0.30

%

Level III

 

> 45% and < 50%

 

1.40

%

0.40

%

Level IV

 

> 50% and < 55%

 

1.55

%

0.55

%

Level V

 

> 55%

 

1.65

%

0.65

%

 

3

--------------------------------------------------------------------------------


 

(ii)                                  for Term Loans, the Applicable Margin
shall be determined by the range into which the Total Leverage Ratio falls in
the table below:

 

Ratio Level

 

Total
Leverage Ratio

 

Applicable Margin for
Eurodollar - Rate Loan
(% per annum)

 

Applicable Margin for
Base Rate Loans
(% per annum)

 

Level I

 

< 40%

 

1.40

%

0.40

%

Level II

 

> 40% and < 45%

 

1.50

%

0.50

%

Level III

 

> 45% and < 50%

 

1.65

%

0.65

%

Level IV

 

> 50% and < 55%

 

1.80

%

0.80

%

Level V

 

> 55%

 

1.95

%

0.95

%

 

For purposes of this clause (a), any increase or decrease in the Applicable
Margin resulting from a change in the Total Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
compliance certificate is delivered in accordance with Section 8.2; provided,
however, that if such compliance certificate is not delivered within thirty (30)
days after notice from the Administrative Agent or the Requisite Lenders to the
Borrower notifying the Borrower of the failure to deliver such compliance
certificate on the date when due in accordance with Section 8.2, then the
Applicable Margin shall be the percentage that would apply to (i) the Level II
Ratio in the case of the compliance certificate for the fiscal quarter ending
June 30, 2014; and (ii) the Level V Ratio in the case of compliance certificates
for the subsequent fiscal quarters, and it shall apply as of the first Business
Day after the date on which such compliance certificate was required to have
been delivered.  The Applicable Margin from the Closing Date until the delivery
of the compliance certificate for the fiscal quarter ending June 30, 2014 shall
be based on Level I, based on the proforma covenant compliance certificate
delivered by the Borrower on the Closing Date.

 

If at any time the financial statements upon which the Applicable Margin was
determined were incorrect (whether based on a restatement, fraud or otherwise),
the Borrower shall be required to retroactively pay any additional amount that
the Borrower would have been required to pay if such financial statements had
been accurate at the time they were delivered.

 

(b)                                 From and after the Debt Rating Pricing
Election Date, with respect to each Loan, the respective percentages per annum
determined, at any time, based on the range into which Borrower’s Credit Rating
then falls, in accordance with the tables below (such tables, the “Ratings Based
Pricing Grids”).  A change (if any) in the Applicable Margin shall be effective
immediately as of the date on which any of the rating agencies announces a
change in the Borrower’s Credit Rating or the date on which the Borrower no
longer has a Credit Rating from one of the rating agencies or the date on which
the Borrower has a Credit Rating from a rating agency that had not provided a
Credit Rating for the Borrower on the day immediately preceding such date,
whichever is applicable.

 

4

--------------------------------------------------------------------------------


 

(i)                                     For Revolving Credit Loans, the
Applicable Margin shall be determined by the Credit Ratings in the table below:

 

Range of Borrower’s
Credit Rating
(S&P/Moody’s/Fitch Ratings)

 

Applicable Margin for
Eurodollar Rate Loans
(% per annum)

 

Applicable Margin for Base
Rate Loans
(% per annum)

 

A-/A3 or higher

 

0.875

%

0.000

%

BBB+/Baa1

 

1.000

%

0.000

%

BBB/Baa2

 

1.050

%

0.050

%

BBB-/Baa3

 

1.250

%

0.250

%

below BBB-/Baa3 or unrated

 

1.650

%

0.650

%

 

(ii)                                  For Term Loans, the Applicable Margin
shall be determined by the Credit Ratings in the table below:

 

Range of Borrower’s
Credit Rating
(S&P/Moody’s/Fitch Ratings)

 

Applicable Margin for
Eurodollar Rate Loans
(% per annum)

 

Applicable Margin for Base
Rate Loans
(% per annum)

 

A-/A3 or higher

 

0.900

%

0.000

%

BBB+/Baa1

 

1.050

%

0.050

%

BBB/Baa2

 

1.150

%

0.150

%

BBB-/Baa3

 

1.450

%

0.450

%

below BBB-/Baa3 or unrated

 

1.900

%

0.900

%

 

For purposes of this clause (b), if at any time the Borrower has two (2) Credit
Ratings, the Applicable Margin shall be the rate per annum applicable to the
highest Credit Rating; provided that if the highest Credit Rating and the lowest
Credit Rating are more than one ratings category apart, the Applicable Margin
shall be the rate per annum applicable to Credit Rating that is one ratings
category below the highest Credit Rating.  If at any time the Borrower has three
(3) Credit Ratings, and such Credit Ratings are split, then: (A) if the
difference between the highest and the lowest such Credit Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Margin
shall be the rate per annum that would be applicable if the highest of the
Credit Ratings were used; and (B) if the difference between such Credit Ratings
is two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or
more, the Applicable Margin shall be the rate per annum that would be applicable
if the average of the two (2) highest Credit Ratings were used, provided that if
such average is not a recognized rating category, then the Applicable Margin
shall be the rate per annum that would be applicable if the second highest
Credit Rating of the three were used.  If at any time the Borrower has only one
Credit Rating (and such Credit Rating is from Moody’s or S&P), the Applicable
Margin shall be the rate per annum applicable to such Credit Rating.  If the
Borrower does not have a Credit Rating from either Moody’s or S&P, the
Applicable Margin shall be the rate per annum applicable to a Credit Rating of
“below BBB-/Baa3 or unrated” in the tables above.

 

Notwithstanding anything to the contrary set forth above, if both (i) the
Borrower has received indicative Investment Grade Credit Ratings from at least
two of Moody’s, S&P and Fitch on or before the Initial Funding Date and (ii) the
Borrower receives Investment Grade Credit Ratings from at least two of Moody’s,
S&P and Fitch on the Spinoff Date, then the Debt

 

5

--------------------------------------------------------------------------------


 

Rating Pricing Election Date shall be deemed to have occurred (without, for the
avoidance of doubt, the delivery of a Debt Rating Pricing Election Notice) on,
and the Applicable Margins shall be determined by reference to the Ratings Based
Pricing Grids (using the Investment Grade Credit Ratings received on the Spinoff
Date) from and after, the Initial Funding Date; it being agreed that if either
of such events described in clauses (i) and (ii) above does not occur, then the
Debt Rating Pricing Election Date shall be deemed to have not occurred and the
Applicable Margins shall be determined by reference to the Leverage Based
Pricing Grid from and after the Initial Funding Date.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” mean Bank of America, N.A. and JPMorgan Chase Bank, N.A.

 

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit A attached hereto and made a part hereof (with blanks
appropriately completed) delivered to the Administrative Agent in connection
with an assignment of a Lender’s interest under this Agreement in accordance
with the provisions of Section 14.1.

 

“Authorized Financial Officer” means a chief executive officer, chief financial
officer, chief accounting officer, treasurer or other qualified senior officer
acceptable to the Administrative Agent.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Banks’ L/C Fee Rate” is defined in Section 3.1(g).

 

“Base Eurocurrency Rate” means, with respect to (A) any Borrowing of Eurodollar
Rate Loans in any LIBOR Quoted Currency and for any applicable Interest Period,
the London interbank offered rate or comparable successor rate approved by the
Administrative Agent for such LIBOR Quoted Currency for a period equal in length
to such Interest Period as

 

6

--------------------------------------------------------------------------------


 

published on the applicable Bloomberg screen page (or, in the event such rate
does not appear on such Bloomberg page, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (the “LIBOR
Screen Rate”)) as of the Specified Time on the Quotation Day for such Interest
Period and (B) any Borrowing of Eurodollar Rate Loans denominated in any
Non-Quoted Currency and for any applicable Interest Period, the applicable Local
Screen Rate for such Non-Quoted Currency as of the Specified Time on the
Quotation Day for such currency and Interest Period.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the highest of:

 

(i)                                     the rate of interest announced publicly
by the Administrative Agent from time to time, as the Administrative Agent’s
prime rate;

 

(ii)                                  the sum of (A) one-half of one percent
(0.50%) per annum plus (B) the Federal Funds Rate in effect from time to time
during such period; and

 

(iii)                               the sum of (A) the one month Base
Eurocurrency Rate in effect on such day (or if such day is not a Business Day,
the immediately preceding Business Day) (the “Daily LIBOR Rate”) plus (B) one
percent (1%) per annum.

 

“Base Rate Loan” means (i) a Committed Loan denominated in Dollars which bears
interest at a rate determined by reference to the Base Rate and the Applicable
Margin as provided in Section 5.1(a) or (ii) an overdue amount which was a Base
Rate Loan immediately before it became due.

 

“BofA” means Bank of America, N. A.

 

“Borrower” means Washington Prime Group, L.P., an Indiana limited partnership.

 

“Borrower Partnership Agreement” means the Limited Partnership Agreement of the
Borrower dated as of January 17, 2014 as such agreement may be amended,
restated, modified or supplemented from time to time with the consent of the
Administrative Agent or as permitted under Section 10.10.

 

“Borrowing” means a borrowing consisting of Loans of the same type made,
continued or converted on the same day.

 

“Business Activity Report” means (i) an Indiana Business Activity Report from
the Indiana Department of Revenue, Compliance Division, or (ii) a Notice of
Business Activities Report from the State of New Jersey Division of Taxation,
(iii) a Minnesota Business Activity Report from the Minnesota Department of
Revenue, or (iv) a similar report to those referred to in clauses (i) through
(iii) hereof with respect to any jurisdiction where the failure to file such
report would have a Material Adverse Effect.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed;

 

7

--------------------------------------------------------------------------------


 

and when used in connection with a Eurodollar Rate Loan for a LIBOR Quoted
Currency, the term “Business Day” shall also exclude any day on which banks are
not open for general business in London; and in addition, with respect to any
date for the payment or purchase of, or the fixing of an interest rate in
relation to, any Non-Quoted Currency, the term “Business Day” shall also exclude
any day on which banks are not open for general business in the principal
financial center of the country of that currency.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether payable in cash or other property or accrued as a liability (but
without duplication)) during such period that, in conformity with GAAP, are
required to be included in or reflected by the Company’s, the Borrower’s or any
of their Subsidiaries’ fixed asset accounts as reflected in any of their
respective balance sheets; provided, however, (i) Capital Expenditures shall
include, whether or not such a designation would be in conformity with GAAP,
(a) that portion of Capital Leases which is capitalized on the consolidated
balance sheet of the Company, the Borrower and their Subsidiaries and
(b) expenditures for Equipment which is purchased simultaneously with the
trade-in of existing Equipment owned by the General Partner, the Borrower or any
of their Subsidiaries, to the extent the gross purchase price of the purchased
Equipment exceeds the book value of the Equipment being traded in at such time;
and (ii) Capital Expenditures shall exclude, whether or not such a designation
would be in conformity with GAAP, expenditures made in connection with the
restoration of Property, to the extent reimbursed or financed from insurance or
condemnation proceeds.

 

“Capitalization Rate” means (a) 7.25% per annum for malls and other Properties
and (b) 6.75% per annum for strip centers.

 

“Capitalization Value” means the sum of (i) Mall EBITDA capitalized at the
applicable Capitalization Rate, and (ii) Strip Center EBITDA capitalized at the
applicable Capitalization Rate, and (iii) Cash and Cash Equivalents, and
(iv) Construction Asset Cost, and (v) undeveloped land, valued, in accordance
with GAAP, at the lower of cost and market value, and (vi) the Borrower’s
economic interest in mortgage notes, valued, in accordance with GAAP, at the
lower of cost and market value, provided, however, that any mortgage notes that
are more than sixty (60) days past due, shall not be included in this clause
(vi), and (vii) Investments in publicly traded Securities, valued at Borrower’s
book value determined in accordance with GAAP, and (viii) Investments in
non-publicly traded Securities, valued at Borrower’s book value determined in
accordance with GAAP, provided, however, that in no event shall (x) the
aggregate value of such Investments in non-publicly traded Securities included
in Capitalization Value exceed ten percent (10%) of Capitalization Value in the
aggregate, (y) the aggregate value attributable to undeveloped land included in
Capitalization Value exceed five percent (5%) of Capitalization Value in the
aggregate or (z) the aggregate value attributed to undeveloped land, non-retail
Properties, mortgage notes, Construction Asset Cost and Limited Minority
Holdings included in Capitalization Value exceed thirty percent (30%) of
Capitalization Value in the aggregate.

 

“Capital Lease” means any lease of any property (whether real, personal or
mixed) by a Person as lessee which, in conformity with GAAP, is accounted for as
a capital lease on the balance sheet of that Person.

 

8

--------------------------------------------------------------------------------


 

“Capital Stock” means, with respect to any Person, any capital stock of such
Person (if a corporation), and all equivalent ownership interests in such Person
(other than a corporation), regardless of class or designation, and all
warrants, options, purchase rights, conversion or exchange rights, voting
rights, calls or claims of any character with respect thereto.

 

“Cash and Cash Equivalents” means (i) cash, (ii) marketable direct obligations
issued or unconditionally guaranteed by the United States government and backed
by the full faith and credit of the United States government; and (iii) domestic
and Eurodollar certificates of deposit and time deposits, bankers’ acceptances
and certificates of deposit issued by any commercial bank organized under the
laws of the United States, any state thereof, or the District of Columbia, any
foreign bank, or its branches or agencies, which, at the time of acquisition,
are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s; provided that
the maturities of such Cash and Cash Equivalents shall not exceed one year.

 

“Cash Interest Expense” means, for any period, total interest expense, whether
paid or accrued, but without duplication, (including the interest component of
Capital Leases) of the Borrower, which is payable in cash, all as determined in
conformity with GAAP.

 

“CDOR Rate” means for any Loans in Canadian Dollars, (i) the CDOR Screen Rate or
(ii) if so provided herein, the applicable Reference Bank Rate.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the Canadian
Dealer Offered Rate or a comparable or successor rate which is approved by the
Administrative Agent with a tenor equal to such Interest Period, published on
the applicable Bloomberg screen page (or, in the event such rate does not appear
on such Bloomberg page, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) as of the Specified Time
on the Quotation Day for such Interest Period.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any
successor statutes, and any regulations or guidance having the force of law
promulgated thereunder.

 

“CF Rate” is defined in Section 5.2(d)(i).

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or Issuing Bank (or, for purposes of Section 13.2,
by any lending office of such Lender or by such Lender’s or the Issuing Bank’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary,  (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated

 

9

--------------------------------------------------------------------------------


 

by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated, implemented or issued by the applicable Governmental Authority or
other body, agency or authority having jurisdiction; provided, however, that if
the applicable Lender shall have implemented changes prior to the date hereof in
response to any such requests, rules, guidelines or directives, then the same
shall not be deemed to be a Change in Law with respect to such Lender.

 

“Charges” is defined in Section 14.23.

 

“Claim” means any claim or demand, by any Person, of whatsoever kind or nature
for any alleged Liabilities and Costs, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute, Permit,
ordinance or regulation, common law or otherwise.

 

“Closing Date” means May 15, 2014.

 

“Co-Agents” means the Administrative Agent, the Lead Arrangers, the
Co-Documentation Agents, the Syndication Agent, the Co-Syndication Agents, and
the Senior Managing Agents.

 

“Co-Documentation Agents” means the financial institutions listed on the cover
page to this Agreement as “Co-Documentation Agents”.

 

“Co-Syndication Agents” means the financial institutions listed on the cover
page to this Agreement as “Co-Syndication Agents”.

 

“Combined Debt Service” means, for any period, the sum of (i) regularly
scheduled payments of principal and interest (net of amounts payable to the
Consolidated Businesses in regard thereto under Interest Rate Hedges) of the
Consolidated Businesses paid and/or accrued during such period and (ii) the
portion of the regularly scheduled payments of principal and interest of
Minority Holdings allocable to the Borrower in accordance with GAAP, paid during
such period, in each case including participating interest expense and excluding
balloon payments of principal and extraordinary interest payments and net of
amortization of deferred costs associated with new financings or refinancings of
existing Indebtedness.

 

“Combined EBITDA” means the sum of (i) 100% of the Annual EBITDA from the
General Partner and the Borrower, and the Borrower’s pro rata share of the
Annual EBITDA from the other Consolidated Businesses; and (ii) the portion of
the Annual EBITDA of the Minority Holdings allocable to the Borrower in
accordance with GAAP; and (iii) 100% of the actual Annual EBITDA from third
party property and asset management; provided, however that the Borrower’s share
of the Annual EBITDA from unaffiliated third party property and asset management
shall in no event constitute in excess of five percent (5%) of Combined EBITDA;
provided, however, that for purposes of determining Capitalization Value and
Unencumbered Capitalization Value (but for no other purposes hereunder), Annual
EBITDA of less than zero with respect to any individual Property shall be
disregarded.  Combined EBITDA shall exclude the effect of non-recurring
extraordinary items or asset sales or write-ups or forgiveness of

 

10

--------------------------------------------------------------------------------


 

indebtedness (both gains and losses) and impairment charges, and costs and
expenses incurred during such period with respect to acquisitions or mergers
consummated during such period. Combined EBITDA also shall exclude dividends,
distributions and other payments from Securities. For purposes of newly opened
Projects the costs of which are no longer capitalized as construction in
progress, the Annual EBITDA shall be based upon twelve-month projections, until
such time as actual performance data for a twelve-month period is available.

 

“Combined Equity Value” means Capitalization Value minus Total Adjusted
Outstanding Indebtedness.

 

“Commercial Letter of Credit” means any sight letter of credit issued by an
Issuing Bank pursuant to Section 3.1 for the account of the Borrower, which is
drawable upon presentation of documents evidencing the sale or shipment of goods
purchased by the Borrower in the ordinary course of its business.

 

“Commission” means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.

 

“Commitments” means the Revolving Credit Commitments and the Term Commitments.

 

“Committed Borrowing” means a Borrowing of Revolving Credit Loans or Term Loans
made or to be made pursuant to the Notice of Committed Borrowing.

 

“Committed Loan” means a Revolving Credit Loan or a Term Loan made by a Lender
pursuant to Section 2.1; provided that, if any such Loan or Loans (or portions
thereof) are combined or subdivided pursuant to a Notice of
Conversion/Continuation, the term “Committed Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.

 

“Communications” is defined in Section 14.8(d).

 

“Company” means Washington Prime Group Inc., an Indiana corporation.

 

“Compliance Certificate” is defined in Section 8.2(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means consolidated, in accordance with GAAP.

 

“Consolidated Businesses” means the General Partner, the Borrower and their
wholly-owned Subsidiaries.

 

“Construction Asset Cost” means, with respect to Property on which construction
or redevelopment of Improvements has commenced but has not yet been completed
(as such completion shall be evidenced by such Property being opened for
business to the general public),

 

11

--------------------------------------------------------------------------------


 

the aggregate sums expended on the construction or redevelopment of such
Improvements (including land acquisition costs).

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, radioactive materials, asbestos (in any form or condition),
polychlorinated biphenyls (PCBs), or any constituent of any such substance or
waste, and includes, but is not limited to, these terms as defined in federal,
state or local laws or regulations; provided, however, that “Contaminant” shall
not include the foregoing items to the extent (i) the same exists on the
applicable Property in negligible amounts and are stored and used in accordance
with all Environmental, Health or Safety Requirements of Law or (ii) are used in
connection with a tire or battery retail store provided the same are stored,
sold and used in accordance with all Environmental, Health or Safety
Requirements of Law.

 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than guarantees of completion and
environmental indemnities given in conjunction with a mortgage financing) which
have not yet been called on or quantified, of such Person or of any other
Person.  The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (i) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the applicable Borrower required to be
delivered pursuant hereto.  Notwithstanding anything contained herein to the
contrary, guarantees of completion and environmental indemnities shall not be
deemed to be Contingent Obligations unless and until a claim for payment has
been made thereunder, at which time any such guaranty of completion or
environmental indemnity shall be deemed to be a Contingent Obligation in an
amount equal to any such claim.  Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to the
applicable Borrower), the amount of the guaranty shall be deemed to be 100%
thereof unless and only to the extent that (X) such other Person has delivered
Cash or Cash Equivalents to secure all or any part of such Person’s guaranteed
obligations or (Y) such other Person holds an Investment Grade Credit Rating
from either Moody’s or S&P, in which case the amount of the guaranty shall be
deemed

 

12

--------------------------------------------------------------------------------


 

to be equal to such Person’s pro rata share thereof, as reasonably determined by
Borrower, and (ii) in the case of a guaranty, (whether or not joint and several)
of an obligation otherwise constituting Indebtedness of such Person, the amount
of such guaranty shall be deemed to be only that amount in excess of the amount
of the obligation constituting Indebtedness of such Person.  Notwithstanding
anything contained herein to the contrary, “Contingent Obligations” shall not be
deemed to include guarantees of loan commitments or of construction loans to the
extent the same have not been drawn.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Securities issued by that Person or any indenture, mortgage, deed of trust,
security agreement, pledge agreement, guaranty, contract, undertaking, agreement
or instrument to which that Person is a party or by which it or any of its
properties is bound, or to which it or any of its properties is subject.

 

“Credit Extension” is defined in Section 5.2(e)(iv).

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Credit Rating” means the publicly announced senior unsecured credit rating (or,
prior to the availability of a senior unsecured credit rating, the corporate
credit rating) of a Person given by Moody’s, S&P or Fitch.

 

“Cure Loans” is defined in Section 4.2(b)(v)(C).

 

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

 

“Customary Permitted Liens” means

 

(i)                                     Liens (other than Environmental Liens
and Liens in favor of the PBGC) with respect to the payment of taxes,
assessments or governmental charges in all cases which are not yet due or which
are being contested in good faith by appropriate proceedings in accordance with
Section 9.4 and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP;

 

(ii)                                  statutory Liens of landlords against any
Property of the Borrower or any of its Subsidiaries and Liens against any
Property of the Borrower or any of its Subsidiaries in favor of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other Liens
against any Property of the Borrower or any of its Subsidiaries imposed by law
created in the ordinary course of business for amounts which, if not resolved in
favor of the Borrower or such Subsidiary, could not result in a Material Adverse
Effect;

 

(iii)                               Liens (other than any Lien in favor of the
PBGC) incurred or deposits made in the ordinary course of business in connection
with worker’s

 

13

--------------------------------------------------------------------------------


 

compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money), surety, appeal and performance bonds;
provided that (A) all such Liens do not in the aggregate materially detract from
the value of the Borrower’s or such Subsidiary’s assets or Property or
materially impair the use thereof in the operation of their respective
businesses, and (B) all Liens of attachment or judgment and Liens securing bonds
to stay judgments or in connection with appeals do not secure at any time an
aggregate amount of recourse Indebtedness exceeding $25,000,000; and

 

(iv)          Liens against any Property of the Borrower or any Subsidiary of
the Borrower arising with respect to zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar charges or encumbrances on the use of Real Property which do
not interfere with the ordinary conduct of the business of the Borrower or any
of its Subsidiaries to the extent it could not result in a Material Adverse
Effect.

 

“Daily LIBOR Rate” is defined in the definition of “Base Rate”.

 

“Debt Rating Pricing Election Date” means the date on which (a) the Borrower has
achieved and continues to maintain an Investment Grade Credit Rating from at
least two of Moody’s, S&P and Fitch and (b) the Borrower has delivered a Debt
Rating Pricing Election Notice to the Administrative Agent.

 

“Debt Rating Pricing Election Notice” means a notice delivered by Borrower to
the Administrative Agent of its election to have the Applicable Margins
determined by reference to the Ratings Based Pricing Grid instead of the
Leverage Based Pricing Grid.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, or, in the case of clause (iii) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith dispute with the amount of such payment (specifically identified),
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, the Borrower, an Issuing Bank or the Swingline Lender,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this

 

14

--------------------------------------------------------------------------------


 

clause (c) upon such Credit Party’s receipt of such certification in form and
substance reasonably satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of an equity
interest in that Lender of any direct or indirect parent company thereof by a
Governmental Authority.

 

“Delayed Transfer Assets” is defined in Section 6.1(g).

 

“Designated Bank” means a special purpose corporation that (i) shall have become
a party to this Agreement pursuant to Section 14.1(f), and (ii) is not otherwise
a Lender.

 

“Designated Bank Notes” means promissory notes of the Borrower, substantially in
the form of Exhibit B-1 hereto, evidencing the obligation of the Borrower to
repay Money Market Loans made by Designated Banks, as the same may be amended,
supplemented, modified or restated from time to time, and “Designated Bank Note”
means any one of such promissory notes issued under Section 14.1(f) hereof.

 

“Designating Lender” shall have the meaning set forth in Section 14.1(f) hereof.

 

“Designation Agreement” means a designation agreement in substantially the form
of Exhibit K attached hereto, entered into by a Lender and a Designated Bank and
accepted by the Administrative Agent.

 

“Designee Lender” is defined in Section 13.4.

 

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

 

“Dollar Equivalent Amount” shall mean (i) with respect to any amount of
Alternative Currency on any day, the equivalent amount in Dollars of such amount
of Alternative Currency as determined by the Administrative Agent using the
applicable Exchange Rate on such day and (ii) with respect to any amount of
Dollars, such amount.

 

“Dollars” and “$” mean the lawful money of the United States.

 

“Domestic Lending Office” means, with respect to any Lender, such Lender’s
office, located in the United States, specified as the “Domestic Lending Office”
under its name on the signature pages hereof or on the Assignment and Acceptance
by which it became a Lender or such other United States office of such Lender as
it may from time to time specify by written notice to the Borrower and the
Administrative Agent.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and

 

15

--------------------------------------------------------------------------------


 

the Issuing Bank and any of its respective Related Parties or any other Person,
providing for access to data protected by passcodes or other security measures.

 

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender) and its
Affiliates and Approved Funds (other than an Approved Fund qualifying as such by
virtue of its relationship with a Defaulting Lender); (ii) a commercial bank
having total assets in excess of $2,500,000,000; (iii) the central bank of any
country which is a member of the Organization for Economic Cooperation and
Development; or (iv) a finance company or other financial institution reasonably
acceptable to the Administrative Agent, which is regularly engaged in making,
purchasing or investing in loans and having total assets in excess of
$300,000,000 or is otherwise reasonably acceptable to the Administrative Agent
and the Issuing Banks; provided that an Ineligible Institution shall not be an
Eligible Assignee.

 

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to any  federal, state or local law, ordinance,
rule, regulation, Permit, license or other binding determination of any
Governmental Authority relating to, imposing liability or standards concerning,
or otherwise addressing the environment, health and/or safety, including, but
not limited to the Clean Air Act, the Clean Water Act, CERCLA, RCRA, any
so-called “Superfund” or “Superlien” law, the Toxic Substances Control Act and
OSHA, and public health codes, each as from time to time in effect.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
(i) liabilities under any Environmental, Health or Safety Requirement of Law, or
(ii) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

“Environmental Property Transfer Act”  means any applicable Requirement of Law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the transfer, sale, lease or closure of any Property or deed or
title for any Property for environmental reasons, including, but not limited to,
any so-called “Environmental Cleanup Responsibility Act” or “Responsible
Property Transfer Act”.

 

“Equipment” means equipment used in connection with the maintenance of Projects
and Properties.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
shares or interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

 

“ERISA Affiliate” means (i) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Borrower; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Internal Revenue

 

16

--------------------------------------------------------------------------------


 

Code) with the Borrower; and (iii) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Internal Revenue Code) as the
Borrower, any corporation described in clause (i) above or any partnership or
trade or business described in clause (ii) above.

 

“ERISA Termination Event” means (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of the Borrower or any ERISA Affiliate from a Plan during a
plan year in which the Borrower or such ERISA Affiliate was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or the cessation of
operations which results in the termination of employment of 20% of Plan
participants who are employees of the Borrower or any ERISA Affiliate; (iii) the
imposition of an obligation on the Borrower or any ERISA Affiliate under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the institution by the PBGC of proceedings to terminate a Plan;
(v) any event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; or (vi) the partial or complete withdrawal of the Borrower or any ERISA
Affiliate from a Multiemployer Plan.

 

“Eurodollar Affiliate” means, with respect to each Lender, the Affiliate of such
Lender (if any) set forth below such Lender’s name under the heading “Eurodollar
Affiliate” on the signature pages hereof or on the Assignment and Acceptance by
which it became a Lender or such Affiliate of a Lender as it may from time to
time specify by written notice to the Borrower and the Administrative Agent.

 

“Eurodollar Interest Period” is defined in Section 5.2(b)(i).

 

“Eurodollar Interest Rate Determination Date” is defined in Section 5.2(c).

 

“Eurodollar Lending Office” means, with respect to any Lender, such Lender’s
office (if any) specified as the “Eurodollar Lending Office” under its name on
the signature pages hereof or on the Assignment and Acceptance by which it
became a Lender or such other office or offices of such Lender as it may from
time to time specify by written notice to the Borrower and the Administrative
Agent.

 

“Eurodollar Money Market Loan” means a Loan to be made by a Lender pursuant to a
LIBOR Auction (including such a Loan bearing interest at the Base Rate pursuant
to Section 5.2).

 

“Eurodollar Rate” means, with respect to any Eurodollar Interest Period
applicable to a Eurodollar Rate Loan or a Money Market Loan, an interest rate
per annum obtained by dividing (i) the Base Eurocurrency Rate applicable to that
Eurodollar Interest Period by (ii) a percentage equal to 100% minus the
Eurodollar Reserve Percentage in effect on the relevant Eurodollar Interest Rate
Determination Date.

 

“Eurodollar Rate Loan” means (i) a Committed Loan which bears interest at a rate
determined by reference to the Eurodollar Rate and the Applicable Margin for
Eurodollar Rate Loans or (ii) an overdue amount which was a Eurodollar Rate Loan
immediately before it became due.

 

17

--------------------------------------------------------------------------------


 

“Eurodollar Reserve Percentage” means, for any day, that percentage which is in
effect on such day, as prescribed by the Federal Reserve Board for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York, New York with deposits exceeding five
billion Dollars in respect of “Eurocurrency Liabilities” (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on Eurodollar Rate Loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any bank to United States residents).

 

“Event of Default” means any of the occurrences set forth in Section 11.1 after
the expiration of any applicable grace period and the giving of any applicable
notice, in each case as expressly provided in Section 11.1.

 

“Exchange Rate” means, for a currency, the rate determined by the Administrative
Agent or the Issuing Bank, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Bank may obtain such spot rate from Reuters,
Bloomberg or another financial institution designated by the Administrative
Agent or the Issuing Bank if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency; and
provided further that the Issuing Bank may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any
Alternative Currency Letter of Credit.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office located in or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan, Letter of
Credit or Revolving Credit Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Revolving Credit Commitment (other than pursuant to an assignment request by the
Borrower under Section 13.4) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 13.1, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Revolving Credit Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 13.1(f), and (d) any U.S. Federal withholding Taxes imposed under
FATCA.

 

“Facility” means each of the Term Facility and the Revolving Credit Facility.

 

“Facility Fee” is defined in Section 5.3(a).

 

18

--------------------------------------------------------------------------------


 

“Facility Fee Percentage” means

 

(a)           From and after the Closing Date and until the Debt Rating Pricing
Election Date (or if the Debt Rating Pricing Election Date has occurred and the
Borrower thereafter makes an irrevocable, one-time election by notice to the
Administrative to again have the Applicable Margins determined by the Total
Leverage Ratio), the applicable percentages per annum determined, at times
specified herein, based on the range into which the Total Leverage Ratio then
falls, in accordance with the following table:

 

Ratio Level

 

Total
Leverage Ratio

 

Facility Fee Percentage
(% per annum)

 

Level I

 

< 40%

 

0.20

%

Level II

 

> 40% and < 45%

 

0.25

%

Level III

 

> 45% and < 50%

 

0.30

%

Level IV

 

> 50% and < 55%

 

0.30

%

Level V

 

> 55%

 

0.35

%

 

For purposes of this clause (a), any increase or decrease in the Facility Fee
Percentage resulting from a change in the Total Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
compliance certificate is delivered in accordance with Section 8.2; provided,
however, that if such compliance certificate is not delivered within thirty (30)
days after notice from the Administrative Agent or the Requisite Lenders to the
Borrower notifying the Borrower of the failure to deliver such compliance
certificate on the date when due in accordance with Section 8.2, then the
Facility Fee Percentage shall be the percentage that would apply to (i) the
Level II Ratio in the case of the compliance certificate for the fiscal quarter
ending June 30, 2014; and (ii) the Level V Ratio in the case of compliance
certificates for the subsequent fiscal quarters, and it shall apply as of the
first Business Day after the date on which such compliance certificate was
required to have been delivered.  The Facility Fee Percentage from the Closing
Date until the delivery of the compliance certificate for the fiscal quarter
ending June 30, 2014 shall be based on Level I, based on the proforma covenant
compliance certificate delivered by the Borrower on the Closing Date.

 

If at any time the financial statements upon which the Facility Fee Percentage
was determined were incorrect (whether based on a restatement, fraud or
otherwise), the Borrower shall be required to retroactively pay any additional
amount that the Borrower would have been required to pay if such financial
statements had been accurate at the time they were delivered.

 

(b)           From and after the Debt Rating Pricing Election Date, the
applicable percentages per annum determined, at any time, based on the range
into which Borrower’s Credit Rating then falls, in accordance with the following
table.  A change (if any) in the Facility Fee Percentage shall be effective
immediately as of the date on which any of the rating agencies announces a
change in the Borrower’s Credit Rating or the date on which the Borrower no
longer has a Credit Rating from one or more rating agencies or the date on which
the Borrower has a Credit Rating from a rating agency that had not provided a
Credit Rating for the Borrower on the day immediately preceding such date,
whichever is applicable.

 

19

--------------------------------------------------------------------------------


 

Range of Borrower’s
Credit Rating
(S&P/Moody’s/Fitch Ratings)

 

Facility Fee Percentage
(% per annum)

 

below BBB-/Baa3 or unrated

 

0.300

%

BBB-/Baa3

 

0.250

%

BBB/Baa2

 

0.200

%

BBB+/Baa1

 

0.150

%

A-/A3 or higher

 

0.125

%

 

If at any time the Borrower has two (2) Credit Ratings, the Facility Fee
Percentage shall be the rate per annum applicable to the highest Credit Rating;
provided that if the highest Credit Rating and the lowest Credit Rating are more
than one ratings category apart, the Facility Fee Percentage shall be the rate
per annum applicable to Credit Rating that is one ratings category below the
highest Credit Rating.  If at any time the Borrower has three (3) Credit
Ratings, and such Credit Ratings are split, then: (A) if the difference between
the highest and the lowest such Credit Ratings is one ratings category (e.g.
Baa2 by Moody’s and BBB- by S&P or Fitch), the Facility Fee Percentage shall be
the rate per annum that would be applicable if the highest of the Credit Ratings
were used; and (B) if the difference between such Credit Ratings is two ratings
categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the Facility
Fee Percentage shall be the rate per annum that would be applicable if the
average of the two (2) highest Credit Ratings were used, provided that if such
average is not a recognized rating category, then the Facility Fee Percentage
shall be the rate per annum that would be applicable if the second highest
Credit Rating of the three were used.  If at any time the Borrower has only one
Credit Rating (and such Credit Rating is from Moody’s or S&P), the Facility Fee
Percentage shall be the rate per annum applicable to such Credit Rating.  If the
Borrower does not have a Credit Rating from either Moody’s or S&P, the Facility
Fee Percentage shall be the rate per annum applicable to a Credit Rating of
“below BBB-/Baa3 or unrated” in the tables above.

 

Notwithstanding anything to the contrary set forth above, if both (i) the
Borrower has received indicative Investment Grade Credit Ratings from at least
two of Moody’s, S&P and Fitch on or before the Initial Funding Date and (ii) the
Borrower receives Investment Grade Credit Ratings from at least two of Moody’s,
S&P and Fitch on the Spinoff Date, then the Debt Rating Pricing Election Date
shall be deemed to have occurred (without, for the avoidance of doubt, the
delivery of a Debt Rating Pricing Election Notice) on, and the Facility Fee
Percentage shall be determined by reference to the Ratings Based Pricing Grids
(using the Investment Grade Credit Ratings received on the Spinoff Date) from
and after, the Initial Funding Date; it being agreed that if either of such
events described in clauses (i) and (ii) above does not occur, then the Debt
Rating Pricing Election Date shall be deemed to have not occurred and the
Facility Fee Percentage shall be determined by reference to the Leverage Based
Pricing Grid from and after the Initial Funding Date.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect as of the date of this Agreement (or any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreement entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code.

 

20

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day in New York, New York, for the next preceding Business
Day) in New York, New York by the Federal Reserve Bank of New York, or if such
rate is not so published for any day which is a Business Day in New York, New
York, the average of the quotations for such day on transactions by the
Reference Bank, as determined by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any Governmental Authority succeeding to its functions.

 

“Financial Statements” means (i) quarterly and annual consolidated statements of
income and retained earnings, statements of cash flow, and balance sheets,
(ii) such other financial statements as the General Partner shall routinely and
regularly prepare for itself and the Borrower on a quarterly or annual basis,
and (iii) such other financial statements of the Consolidated Businesses or
Minority Holdings as the Arrangers or the Requisite Lenders may from time to
time reasonably specify; provided, however, that the Financial Statements
referenced in clauses (i) and (ii) above shall be prepared in form satisfactory
to the Administrative Agent.

 

“Fiscal Year” means the fiscal year of the Company and the Borrower for
accounting and tax purposes, which shall be the 12-month period ending on
December 31 of each calendar year.

 

“Fitch” means Fitch, Inc.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Qualified Borrower” means a Qualified Borrower that is not an entity
formed or organized under the laws of the United States of America or any
political subdivision thereof.

 

“Funding Date” means, with respect to any Loan, the date of funding of such
Loan.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the American Institute of Certified Public Accountants’
Accounting Principles Board and Financial Accounting Standards Board or in such
other statements by such other entity as may be in general use by significant
segments of the accounting profession as in effect on the Closing Date (unless
otherwise specified herein as in effect on another date or dates).

 

“General Partner” means the Company and any successor general partner(s) of the
Borrower.

 

21

--------------------------------------------------------------------------------


 

“Governmental Approval” means all right, title  and interest in any existing or
future certificates, licenses, permits, variances, authorizations and approvals
issued by any Governmental Authority having jurisdiction with respect to any
Project.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Guarantees” is defined in Section 14.28.

 

“Guarantors” is defined in Section 14.28.

 

“Holder” means any Person entitled to enforce any of the Obligations, whether or
not such Person holds any evidence of Indebtedness, including, without
limitation, the Administrative Agent, each Arranger, and each other Lender.

 

“Honor Date” is defined in Section 3.1(d)(i).

 

“Improvements” means all buildings, fixtures, structures, parking areas,
landscaping and all other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently located thereon and used in the operation thereof,
excluding (a) any such items owned by utility service providers, (b) any such
items owned by tenants or other third-parties unaffiliated with the Borrower and
(c) any items of personal property.

 

“Increased Amount Date” is defined in Section 2.1(e).

 

“Incremental Commitments” is defined in Section 2.1(e).

 

“Indebtedness”, as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (whether consolidated or representing the proportionate interest in any
other Person) (i) for borrowed money (including construction loans) or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
(ii) under profit payment agreements or in respect of obligations to redeem,
repurchase or exchange any Securities of such Person or to pay dividends that
have been declared with respect to any stock, (iii) with respect to letters of
credit issued for such Person’s account, (iv) to pay the deferred purchase price
of property or services, except accounts payable and accrued expenses arising in
the ordinary course of business, (v) in respect of Capital Leases, (vi) which
are Contingent Obligations or (vii) under warranties and indemnities; (b) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any property of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by such Person, all as of such time;
(c) all indebtedness, obligations or other liabilities of such Person in respect
of interest rate contracts and foreign exchange contracts, net of liabilities
owed to such Person by the counterparties thereon; (d) all preferred stock
subject (upon the occurrence of any contingency or otherwise) to mandatory
redemption; and (e) all contingent Contractual Obligations with respect to any
of the foregoing.

 

“Indemnified Matters” is defined in Section 14.3.

 

22

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Qualified Borrower under any Loan Document and (b) to the extent
not otherwise described in (a), Other Taxes.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
any Affiliate thereof, and (c) the Borrower or any of its Affiliates.

 

“Indemnitees” is defined in Section 14.3.

 

“Initial Funding Date” means the date on or after the Closing Date, but in no
event later than May 30, 2014, on which all of the conditions described in
Section 6.1 have been satisfied (or waived) in a manner satisfactory to the
Administrative Agent and the Lenders and on which the initial Loans under this
Agreement are made by the Lenders to the Borrower.

 

“Interest Period” is defined in Section 5.2(b).

 

“Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, any successor
statute and any regulations or guidance having the force of law promulgated
thereunder.

 

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of all
or substantially all of the assets of a business conducted by another Person,
and (iii) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable,
advances to employees and similar items made or incurred in the ordinary course
of business) or capital contribution by that Person to any other Person,
including, without limitation, all Indebtedness to such Person arising from a
sale of property by such Person other than in the ordinary course of its
business.  The amount of any Investment shall be determined in accordance with
GAAP.

 

“Investment Grade” means (i) with respect to Moody’s, a Credit Rating of Baa3 or
higher and (ii) with respect to S&P or Fitch, a Credit Rating of BBB- or higher.

 

“Investment Grade Credit Rating” means (i) a Credit Rating of Baa3 or higher
given by Moody’s, (ii) a Credit Rating of BBB- or higher given by S&P or (iii) a
Credit Rating of BBB- or higher given by Fitch.

 

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

23

--------------------------------------------------------------------------------


 

“Issuing Bank” is defined in Section 3.1.

 

“JPMorgan Chase” means JPMorgan Chase Bank, N.A.

 

“knowledge” with reference to any General Partner, the Borrower or any
Subsidiary of the Borrower, means the actual knowledge of such Person after
reasonable inquiry (which reasonable inquiry shall include, without limitation,
interviewing and questioning such other Persons as such General Partner, the
Borrower or such Subsidiary of the Borrower, as applicable, deems reasonably
necessary).

 

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated or its
Affiliates, J.P. Morgan Securities LLC, the other financial institutions listed
on the cover page to this Agreement as “Joint Lead Arrangers” and each successor
Lead Arranger appointed pursuant to the terms of Article XII of this Agreement.

 

“Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.

 

“Lender” means (i) each of the Arrangers, the Co-Agents, and each financial
institution a signatory hereto as a Lender as of the Closing Date and, at any
other given time, each financial institution which is a party hereto as an
Arranger, Co-Agent or Lender, whether as a signatory hereto or pursuant to an
Assignment and Acceptance, and regardless of the capacity in which such entity
is acting (i.e. whether as Administrative Agent, Arranger, Co-Agent or Lender)
and (ii) each Designated Bank; provided, however, that the term “Lender” shall
exclude each Designated Bank when used in reference to a Committed Loan, the
Commitments or terms relating to the Committed Loans and the Commitments and
shall further exclude each Designated Bank for all other purposes hereunder
(including, without limitation, for purposes of Section 13.4 hereof) except that
any Designated Bank which funds a Money Market Loan shall, subject to
Section 14.1(f), have the rights (including, without limitation, the rights
given to a Lender contained in Section 14.2 and otherwise in Article XIV) and
obligations of a Lender associated with holding such Money Market Loan.

 

“Lending Office” is defined in Section 5.2(e)(iv).

 

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit whether in Dollars or the Alternative Currency.

 

“Letter of Credit Obligations” means, as at the date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all outstanding Reimbursement Obligations.  For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.5.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

24

--------------------------------------------------------------------------------


 

“Letter of Credit Reimbursement Agreement” means, with respect to a Letter of
Credit or an Alternative Currency Letter of Credit, such form of application
therefor and form of reimbursement agreement therefor (whether in a single or
several documents, taken together) as an Issuing Bank may employ in the ordinary
course of business for its own account, with such modifications thereto as may
be agreed upon by such Issuing Bank and the Borrower and as are not materially
adverse (in the judgment of such Issuing Bank and the Administrative Agent) to
the interests of the Lenders; provided, however, in the event of any conflict
between the terms of any Letter of Credit Reimbursement Agreement and this
Agreement, the terms of this Agreement shall control.

 

“Liabilities and Costs” means all liabilities, obligations, responsibilities,
losses, damages, personal injury, death, punitive damages, economic damages,
consequential damages, treble damages, intentional, willful or wanton injury,
damage or threat to the environment, natural resources or public health or
welfare, costs and expenses (including, without limitation, attorney, expert and
consulting fees and expenses and costs of investigation, feasibility or Remedial
Action studies), fines, penalties and monetary sanctions, interest, direct or
indirect, absolute or contingent, past, present or future.

 

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the Eurodollar Rate pursuant to Section 2.2.

 

“LIBOR Quoted Currency” means Dollars.

 

“LIBOR Screen Rate” is defined in the definition of “Base Eurocurrency Rate”.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale agreement, deposit arrangement, security interest, encumbrance,
lien (statutory or other and including, without limitation, any Environmental
Lien), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever in respect of any property of a
Person, whether granted voluntarily or imposed by law, and includes the interest
of a lessor under a Capital Lease or under any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement or similar notice (other than a financing statement
filed by a “true” lessor pursuant to § 9-505 of the Uniform Commercial Code),
naming the owner of such property as debtor, under the Uniform Commercial Code
or other comparable law of any jurisdiction.

 

“Limited Minority Holdings” means Minority Holdings in which (i) Borrower has a
less than fifty percent (50%) ownership interest and (ii) neither the Borrower
nor the Company directly or indirectly controls the management of such Minority
Holdings, whether as the general partner or managing member of such Minority
Holding, or otherwise. As used in this definition only, the term “control” shall
mean the authority to make major management decisions or the management of
day-to-day operations of such entity or its Property(ies) and shall include
instances in which the Management Company manages the day-to-day leasing,
management, control or development of the Properties of such Minority Holdings
pursuant to the terms of a management agreement.

 

25

--------------------------------------------------------------------------------


 

“Limited Partners” means those Persons who from time to time are limited
partners of the Borrower; and “Limited Partner” means each of the Limited
Partners, individually.

 

“Loan Account” is defined in Section 4.3(b).

 

“Loan Documents” means this Agreement, the Notes, each Qualified Borrower
Guaranty, and all other instruments, agreements and written Contractual
Obligations between the Borrower, the Qualified Borrowers and any of the Lenders
pursuant to or in connection with the transactions contemplated hereby.

 

“Loans” means Committed Loans, Money Market Loans and Swingline Loans.

 

“Local Screen Rate” means the CDOR Screen Rate.

 

“Management Company” means, collectively, (i) the Borrower and its wholly-owned
(directly or indirectly) or controlled (directly or indirectly) Subsidiaries,
and (ii) such other property management companies controlled (directly or
indirectly) by the Company for which the Borrower has previously provided the
Administrative Agent with: (1) notice of such property management company, and
(2) evidence reasonably satisfactory to the Administrative Agent that such
property management company is controlled (directly or indirectly) by the
Company.

 

“Mall EBITDA” means that portion of Combined EBITDA which represents net
revenues earned from malls, calculated on the first day of each fiscal quarter
for the four immediately preceding consecutive fiscal quarters.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the financial
condition or assets of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower to perform its obligations under the Loan
Documents, or (iii) the ability of the Lenders or the Administrative Agent to
enforce any of the Loan Documents.

 

“Maturing Indebtedness” means, in the case of any calculation required
hereunder, Indebtedness that by its terms is scheduled to mature on or before
the date that is 24 months from the date of calculation.

 

“Maturing Secured Indebtedness” means, in the case of any calculation required
hereunder, Secured Indebtedness that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation.

 

“Maturing Unsecured Indebtedness” means, in the case of any calculation required
hereunder, Unsecured Indebtedness that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation.

 

“Maximum Rate” is defined in Section 14.23.

 

26

--------------------------------------------------------------------------------


 

“Maximum Revolving Credit Amount” means, at any particular time, the Revolving
Credit Commitments existing at such time.

 

“MIS” means a computerized management information system for recording and
maintenance of information regarding purchases, sales, aging, categorization,
and locations of Properties, creation and aging of receivables, and accounts
payable (including agings thereof).

 

“Minority Holdings”  means interests in partnerships, joint ventures, limited
liability companies and corporations held or owned by the Borrower or a General
Partner or their respective Subsidiaries which are not wholly-owned, directly or
indirectly, by the Borrower or a General Partner.

 

“Money Market Lender” means, as to each Money Market Loan, the Lender funding
such Money Market Loan.

 

“Money Market Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Money Market Loan” means a loan to be made by a Lender pursuant to a LIBOR
Auction (including such a loan bearing interest at the Base Rate pursuant to
Section 5.2).

 

“Money Market Margin” has the meaning set forth in Section 2.2.

 

“Money Market Quote” means an offer by a Lender to make a Money Market Loan in
accordance with Section 2.2.

 

“Money Market Rate” has the meaning set forth in Section 2.2.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Borrower or any ERISA Affiliate or
in respect of which the Borrower or any ERISA Affiliate has assumed any
liability.

 

“New Foreign Qualified Borrower Amendment” is defined in Section 2.10(a).

 

“New Foreign Qualified Borrower Notice” is defined in Section 2.10(a).

 

“New Revolving Credit Commitments” is defined in Section 2.1(e).

 

“New Revolving Credit Lender” is defined in Section 2.1(e).

 

“New Term Commitment” is defined in Section 2.1(e).

 

“New Term Lender” is defined in Section 2.1(e).

 

“New Term Loans” is defined in Section 2.1(e).

 

27

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment within two (2) Business Days after the approval deadline
that (i) requires the approval of all Lenders or all affected Lenders in
accordance with the terms of Section 14.7 and (ii) has been approved by the
Requisite Lenders.

 

“Non Pro Rata Loan” is defined in Section 4.2(b)(v).

 

“Non-Quoted Currency” means Canadian Dollars.

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or
(ii) any Subsidiary (provided that if a Subsidiary is a partnership, there is no
recourse to the Borrower or the General Partner as a general partner of such
partnership); provided, however, that personal recourse of the Borrower or the
General Partner for any such Indebtedness for Customary Non-Recourse Carve-Outs
in non-recourse financing of real estate shall not, by itself, prevent such
Indebtedness from being characterized as Non-Recourse Indebtedness.

 

“Note” means a promissory note in the form attached hereto as Exhibit B payable
to the order of a Lender, evidencing certain of the Obligations of the Borrower
or any Qualified Borrower to such Lender and executed by the Borrower or any
Qualified Borrower as required by Section 4.3(a), as the same may be amended,
supplemented, modified or restated from time to time, together with the
Designated Bank Notes; “Notes” means, collectively, all of such Notes
outstanding at any given time.

 

“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Money
Market Borrowing.

 

“Notice of Committed Borrowing” means a notice substantially in the form of
Exhibit C attached hereto and made a part hereof.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit D attached hereto and made a part hereof with respect to a proposed
conversion or continuation of a Loan pursuant to Section 5.1(c).

 

“Notice of Money Market Borrowing” has the meaning set forth in Section 2.2.

 

“Obligations” means all Loans, Letter of Credit Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower and the
Qualified Borrowers to the Administrative Agent, any Arranger, any Co-Agent, any
other Lender, any Affiliate of the Administrative Agent, the Arrangers, the
Co-Agents, any other Lender, or any Person entitled to indemnification pursuant
to Section 14.3 of this Agreement, of any kind or nature, arising under this
Agreement, the Notes or any other Loan Document.  The term includes, without
limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements and any other sum chargeable to the Borrower or any of the
Qualified Borrowers under this Agreement or any other Loan Document.

 

28

--------------------------------------------------------------------------------


 

“Occupancy Rate” means, with respect to a Property at any time, the occupancy
rate that is calculated by the Borrower using the methodology that is used by
the Borrower for public reporting purposes on the Closing Date and as modified
from time to time in keeping with industry standard practices.  The Borrower
shall provide notice to the Administrative Agent of any such modification that
it considers significant.

 

“Officer’s Certificate” means, as to a corporation, a certificate executed on
behalf of such corporation by the chairman of its board of directors (if an
officer of such corporation) or its chief executive officer, president, any of
its vice-presidents, its chief financial officer, its chief accounting officer,
or its treasurer and, as to a partnership, a certificate executed on behalf of
such partnership by the chairman of the board of directors (if an officer of
such corporation) or chief executive officer, president, any vice-president, or
treasurer of the general partner of such partnership.

 

“Operating Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which is not a
Capital Lease.

 

“Organizational Documents” means, with respect to any corporation, limited
liability company, or partnership (i) the articles/certificate of incorporation
(or the equivalent organizational documents) of such corporation or limited
liability company, (ii) the partnership agreement executed by the partners in
the partnership, (iii) the by-laws (or the equivalent governing documents) of
the corporation, limited liability company or partnership, and (iv) any document
setting forth the designation, amount and/or relative rights, limitations and
preferences of any class or series of such corporation’s Capital Stock or such
limited liability company’s or partnership’s equity or ownership interests.

 

“OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et
seq., any amendments thereto, any successor statutes and any regulations or
guidance having the force of law promulgated thereunder.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.4).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

29

--------------------------------------------------------------------------------


 

“Participant” is defined in Section 14.1(e).

 

“Participant Register” is defined in Section 14.1(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.

 

“Permits” means any permit, consent, approval, authorization, license, variance,
or permission required from any Person pursuant to Requirements of Law,
including any Governmental Approvals.

 

“Permitted Securities Options” means the subscriptions, options, warrants,
rights, convertible Securities and other agreements or commitments relating to
the issuance of the Borrower’s Securities or the Company’s Capital Stock
identified as such on Schedule 1.1.4.

 

“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and any Governmental
Authority.

 

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA or the Borrower or any ERISA Affiliate has assumed any
liability.

 

“Potential Event of Default” means an event that has occurred with respect to
the Borrower which, with the giving of notice or the lapse of time, or both,
would constitute an Event of Default.

 

“Process Agent” is defined in Section 14.17(a).

 

“Project” means any shopping center, retail property and mixed-use property
owned, directly or indirectly, by any of the Consolidated Businesses or Minority
Holdings.

 

“Property” means any Real Property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, general
intangible, receivable, or other asset owned, leased or operated by any
Consolidated Business or any Minority Holding (including any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

 

“Pro Rata Share” means, with respect to any Lender, as applicable and as the
context may require, (a) with respect to matters relating to both Facilities, a
fraction (expressed as a percentage), the numerator of which shall be the sum of
the Revolving Credit Commitment and Term Commitment (or if the Term Commitments
have expired or terminated, such Lender’s Term Exposure) of such Lender and the
denominator of which shall be the aggregate amount of all Revolving Credit
Commitments and Term Commitments (or if the Term Commitments have expired or
terminated, the aggregate Term Exposures of all Lenders), (b) with respect to
matters relating to the Term Facility, a fraction (expressed as a percentage),
the numerator of which shall be the amount of such Lender’s Term Commitment (or
if the Term Commitments have expired

 

30

--------------------------------------------------------------------------------


 

or terminated, such Lender’s Term Exposure) and the denominator of which shall
be the aggregate amount of all of the Lenders’ Term Commitments (or if the Term
Commitments have expired or terminated, the aggregate Term Exposures of all
Lenders), (c) with respect to matters relating to the Revolving Credit Facility,
a fraction (expressed as a percentage), the numerator of which shall be the
amount of such Lender’s Revolving Credit Commitment and the denominator of which
shall be the aggregate amount of all of the Lenders’ Revolving Credit
Commitments, or (d) with respect to matters relating to Alternative Currency
Commitments and Loans in Alternative Currency and Alternative Currency Letters
of Credit only, a fraction (expressed as a percentage), the numerator of which
shall be the amount of such Lender’s Alternative Currency Commitment and the
denominator of which shall be the aggregate amount of all of the applicable
Lenders’ Alternative Currency Commitments, in each case as adjusted from time to
time in accordance with the provisions of this Agreement. Notwithstanding the
foregoing, however, if at any time Borrower shall be unable (but for the
operation of this sentence) to draw down the entire Revolving Credit
Availability solely as a result of all or any portion of the Alternative
Currency Commitments being outstanding, then, solely for purposes of funding the
remaining Revolving Credit Availability, “Pro Rata Share” with respect to each
Lender that shall not have advanced an amount (or Dollar Equivalent Amount)
equal to an amount (or Dollar Equivalent Amount) equal to 100% of its Revolving
Credit Commitment, shall be deemed to mean the sum of such Lender’s Pro Rata
Share (with respect to the Revolving Credit Commitments) and such Lender’s pro
rata share (with respect to the Revolving Credit Commitments) of the aggregate
Pro Rata Shares (with respect to the Revolving Credit Commitments) of all the
Lenders that shall have advanced 100% of their Revolving Credit Commitments.
Notwithstanding the foregoing (but excluding for the purposes of this sentence
the last paragraph of Section 14.25), however, in the case of Section 14.25 when
a Defaulting Lender shall exist, for purposes of determining whether the
threshold for Requisite Lenders has been met only, “Pro Rata Share” shall be
calculated disregarding any Defaulting Lender’s Revolving Credit Commitment or
unused Term Commitments.

 

“Qualified Borrower(s)” means one or more foreign or domestic entities (a) that
is a direct or indirect Subsidiary of Borrower, (b) which is not organized in a
Sanctioned Country and to which it is lawful under applicable law for the
Administrative Agent and the Lenders that are obligated to lend to such entity
to make loans, (c) the indebtedness of which entity can be guaranteed by
Borrower without violation of Borrower’s Organizational Documents, (d) which
executes one or more joinder agreements and promissory notes with respect to
Loans made to such Qualified Borrower, (e) whose obligations under such
note(s) and the this Agreement are the joint and several obligation of, or
guaranteed by, Borrower  pursuant to the Qualified Borrower Guaranty, and with
respect to which a Qualified Borrower Guaranty has been delivered, and (f) which
has satisfied the requirements of Section 2.10.

 

“Qualified Borrower Guaranty” means a full and unconditional guaranty of payment
in the form of Exhibit L attached hereto, enforceable against Borrower for the
payment of a Qualified Borrower’s debt or obligation to the Lenders.

 

“Quarterly Compliance Certificate” is defined in Section 8.2(a)(iii).

 

“Quotation Day” means, with respect to any Borrowing of Eurodollar Rate Loans
for any Interest Period, (i) if the currency is Canadian Dollars, the first day
of such Interest

 

31

--------------------------------------------------------------------------------


 

Period or (ii) for Dollars, two (2) Business Days prior to the commencement of
such Interest Period (unless, in each case, market practice differs in the
relevant market where the Eurodollar Rate for such currency is to be determined,
in which case the Quotation Day will be  determined by the Administrative Agent
in accordance with market practice in such market (and if quotations would
normally be given on more than one day, then the Quotation Day will be the last
of those days)).

 

“RCRA” means the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§
6901 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

 

“Real Property” means all of the Borrower’s present and future right, title and
interest (including, without limitation, any leasehold estate) in (i) any plots,
pieces or parcels of land, (ii) any Improvements of every nature whatsoever (the
rights and interests described in clauses (i) and (ii) above being the
“Premises”), (iii) all easements, rights of way, gores of land or any lands
occupied by streets, ways, alleys, passages, sewer rights, water courses, water
rights and powers, and public places adjoining such land, and any other
interests in property constituting appurtenances to the Premises, or which
hereafter shall in any way belong, relate or be appurtenant thereto, (iv) all
hereditaments, gas, oil, minerals (with the right to extract, sever and remove
such gas, oil and minerals), and easements, of every nature whatsoever, located
in, on or benefitting the Premises and (v) all other rights and privileges
thereunto belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (iii) and (iv) above.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Reference Banks” means such banks (other than Bank of America, N.A.) as may be
appointed by the Administrative Agent with the consent of such bank in
consultation with the Borrower.

 

“Reference Bank Rate” means, for Loans in the Alternative Currency and for the
applicable Interest Period, the arithmetic mean of the rates (expressed as a
percentage per annum and rounded upwards to four decimal places) supplied to the
Administrative Agent at its request by the Reference Banks as the rate at which
such Reference Banks are willing to extend credit by the purchase of Canadian
Dollar-denominated bankers’ acceptances which have been accepted by banks which
are for the time being customarily regarded as being of appropriate credit
standing for such purpose with a term to maturity equal to the relevant Interest
Period as of the Specified Time on the Quotation Day.

 

“Register” is defined in Section 14.1(c).

 

“Registration Statement” means Form 10, GENERAL FORM FOR REGISTRATION OF
SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF
1934, filed by the Company with the Securities and Exchange Commission on
December 24, 2013, 2014, as amended from time to time prior to the date of this
Agreement.

 

32

--------------------------------------------------------------------------------


 

“Regulation A” means Regulation A of the Federal Reserve Board as in effect from
time to time.

 

“Regulation T” means Regulation T of the Federal Reserve Board as in effect from
time to time.

 

“Regulation U” means Regulation U of the Federal Reserve Board as in effect from
time to time.

 

“Regulation X” means Regulation X of the Federal Reserve Board as in effect from
time to time.

 

“Reimbursement Date” is defined in Section 3.1(d)(i).

 

“Reimbursement Obligations” means the aggregate non-contingent reimbursement or
repayment obligations of the Borrower with respect to amounts drawn under
Letters of Credit and Alternative Currency Letters of Credit.

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq. of the Internal
Revenue Code.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, injection, deposit, disposal, abandonment, or discarding of barrels,
containers or other receptacles, discharge, emptying, escape, dispersal,
leaching or migration into the indoor or outdoor environment or into or out of
any Property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Property.

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment;
(ii) prevent the Release or threat of Release or minimize the further Release of
Contaminants; or (iii) investigate and determine if a remedial response is
needed and to design such a response and post-remedial investigation,
monitoring, operation and maintenance and care.

 

“Replacement Issuing Bank” is defined in Section 3.1(a).

 

“Reportable Event” means any of the events described in Section 4043(b) of ERISA
and the regulations having the force of law promulgated thereunder as in effect
from time to time but not including any such event as to which the thirty (30)
day notice requirement has been waived by applicable PBGC regulations.

 

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any

 

33

--------------------------------------------------------------------------------


 

of its property is subject including, without limitation, the Securities Act,
the Securities Exchange Act, Regulations T, U and X, ERISA, the Fair Labor
Standards Act, the Worker Adjustment and Retraining Notification Act, Americans
with Disabilities Act of 1990, and any certificate of occupancy, zoning
ordinance, building, environmental or land use requirement or Permit and
Environmental, Health or Safety Requirement of Law.

 

“Requisite Facility Lenders” means with respect to the Term Facility or the
Revolving Credit Facility, as applicable, the holders of more than 51% of the
total Term Exposures and unused Term Commitments or the total Revolving Credit
Commitments, as the case may be, outstanding under such Facility (or, in the
case of the Revolving Credit Facility, after any termination of the Revolving
Credit Commitments, the holders of more than 51% of the total Revolving Credit
Obligations); provided that, in the event any Lender shall be a Defaulting
Lender, then for so long as such Lender is a Defaulting Lender, “Requisite
Facility Lenders” means Lenders (excluding all Defaulting Lenders) having more
than 51% of the total Term Exposures and unused Term Commitments or the total
Revolving Commitments (or total Revolving Credit Obligations), as the case may
be, outstanding under such Facility (excluding the Term Exposures, Revolving
Commitments and Revolving Credit Obligations, as applicable, of all Defaulting
Lenders).

 

“Requisite Lenders” means, at any time, Lenders having Term Exposures, Revolving
Credit Obligations and unused Commitments representing more than 51% of the sum
of the total Term Exposures, Revolving Credit Obligations and unused Commitments
at such time; provided that, in the event any of the Lenders shall be a
Defaulting Lender, then for so long as such Lender is a Defaulting Lender,
“Requisite Lenders” means Lenders (excluding all Defaulting Lenders) having Term
Exposures, Revolving Credit Obligations and unused Commitments representing more
than 51% of the sum of the total Term Exposures, Revolving Credit Obligations
and unused Commitments of such Lenders (excluding all Defaulting Lenders) at
such time.

 

“Revolving Credit Availability” means, at any particular time, the amount by
which the Maximum Revolving Credit Amount at such time exceeds the Revolving
Credit Obligations at such time.

 

“Revolving Credit Commitment” means, with respect to any Lender, the obligation
of such Lender to make Revolving Credit Loans and to participate in Letters of
Credit pursuant to the terms and conditions of this Agreement, and which shall
not exceed the sum of the principal amounts set forth opposite such Lender’s
name under the headings “Revolving Credit Commitment” and “Alternative Currency
Commitment” on Schedule 1.1 attached hereto or the signature page of the
Assignment and Acceptance by which it became a Lender, as modified from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment and Acceptance, and “Revolving Credit Commitments” means the
aggregate principal amount of the Revolving Credit Commitments (inclusive of the
Alternative Currency Commitments) of all the Lenders, the maximum amount of
which shall be $900,000,000, as reduced from time to time pursuant to
Section 4.1 or increased pursuant to Section 2.1(e).

 

34

--------------------------------------------------------------------------------


 

“Revolving Credit Extension Fee” means, for each Revolving Credit Extension
Option for each date on which a payment is required pursuant to Section 2.5(a),
an amount equal to three and three-fourths (3.75) basis points on the Maximum
Revolving Credit Amount on such date.

 

“Revolving Credit Extension Notice” is defined in Section 2.5(a).

 

“Revolving Credit Extension Option” is defined in Section 2.5(a).

 

“Revolving Credit Extension Period” is defined in Section 2.5(a).

 

“Revolving Credit Facility” means the Revolving Credit Commitments and the
Revolving Credit Obligations.

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
Revolving Credit Obligations.

 

“Revolving Credit Loan” is defined in Section 2.1(b).

 

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Revolving Credit Loans at such time, plus
(ii) the Letter of Credit Obligations at such time, plus (iii) the outstanding
principal amount of the Money Market Loans at such time, plus (iv) the
outstanding principal amount of all Swingline Borrowings at such time.

 

“Revolving Credit Period” means the period from the Initial Funding Date to the
Business Day next preceding the Revolving Credit Termination Date.

 

“Revolving Credit Termination Date” means the earlier to occur of (i) May 30,
2018 (or, if not a Business Day, the next succeeding Business Day) , provided,
however, that the Revolving Credit Termination Date may be extended in
accordance with the provisions of Section 2.5(a) hereof; and (ii) the date of
termination of the Revolving Credit Commitments pursuant to the terms of this
Agreement.

 

“S&P” means Standard & Poor’s Ratings Service.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security

 

35

--------------------------------------------------------------------------------


 

Council, the European Union or any EU member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any Person described in (a) or (b).

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

 

“Secured Indebtedness” means any Indebtedness secured by a Lien.

 

“Securities” means any stock, shares, voting trust certificates, partnership
interests, bonds, debentures, notes or other evidences of indebtedness, secured
or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities”, including, without limitation, any
“security” as such term is defined in Section 8-102 of the Uniform Commercial
Code, or any certificates of interest, shares, or participations in temporary or
interim certificates for the purchase or acquisition of, or any right to
subscribe to, purchase or acquire any of the foregoing, but shall not include
the Notes or any other evidence of the Obligations.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

 

“Senior Managing Agents” means the financial institutions listed on the cover
page to this Agreement as “Senior Managing Agents”.

 

“Sharing Event” means (i) the occurrence of an Event of Default with respect to
Borrower or any General Partner under clauses (f) or (g) of Section 11.1,
(ii) at the election of any Lender, with respect only to its Alternative
Currency Commitment, the occurrence of any other Event of Default with respect
to Borrower or any General Partner, or (iii) the acceleration of the Loans
pursuant to Section 11.2 (a Sharing Event under clauses (i) or (iii) being an
“Automatic Sharing Event”, and a Sharing Event under clause (ii) being an
“Elective Sharing Event”).

 

“Solvent”, when used with respect to any Person, means that at the time of
determination:

 

(1)           the fair saleable value of its assets is in excess of the total
amount of its liabilities (including, without limitation, contingent
liabilities); and

 

(2)           the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and

 

(3)           it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and

 

36

--------------------------------------------------------------------------------


 

(4)           it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

 

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m. Toronto, Ontario time, and (ii) in relation to a Loan in a LIBOR
Quoted Currency, as of 11:00 a.m., London time.

 

“SPG” is defined in the definition of “Affiliate.”

 

“SPG Businesses” means the ninety-eight (98) Projects in which the Borrower owns
the interest previously owned by SPG.

 

“Spinoff Date” means the date on which the common shares of the Company are
distributed to the shareholders of Simon Property Group, Inc.

 

“Standby Letter of Credit” means any letter of credit issued by an Issuing Bank
pursuant to Section 3.1 for the account of the Borrower, which is not a
Commercial Letter of Credit.

 

“Strip Center EBITDA” means that portion of Combined EBITDA which represents net
revenues earned from strip centers, calculated on the first day of each fiscal
quarter for the four immediately preceding consecutive fiscal quarters.

 

“Subsidiary” of a Person means any corporation, limited liability company,
general or limited partnership, or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned or controlled by such Person, one or more of the
other subsidiaries of such Person or any combination thereof.

 

“Swingline Borrowing” means a Borrowing under Section 2.9 hereof.

 

“Swingline Commitment” has the meaning set forth in Section 2.9(a).

 

“Swingline Lender” means the Administrative Agent and JPMorgan Chase Bank, N.A.
and any other Lender designated by the Borrower from among those Lenders
identified by the Administrative Agent as permissible Swingline Lenders and
provided that such Lender accepts such designation.

 

“Swingline Loan” means a Dollar loan made by a Swingline Lender pursuant to
Section 2.9.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant Allowance” means a cash allowance paid to a tenant by the landlord
pursuant to a Lease.

 

37

--------------------------------------------------------------------------------


 

“Term Commitment” means, with respect to any Term Lender, the commitment of such
Lender to make Term Loans hereunder, including any New Term Commitments.  The
initial amount of each Lender’s Term Commitment is set forth on Schedule 1.1. 
The initial aggregate amount of the Lenders’ Term Commitments is $500,000,000.

 

“Term Commitment Period” means the period from the Closing Date to the first
anniversary of the Closing Date.

 

“Term Exposure” means, with respect to any Term Lender at any time, the
outstanding principal amount of such Lender’s Term Loans.

 

“Term Extension Fee” means, for each Term Extension Option for each date on
which a  payment is required pursuant to Section 2.5(b), an amount equal to
three and three-fourths (3.75) basis points on the aggregate outstanding
principal amount of the Term Loans on such date.

 

“Term Extension Notice” is defined in Section 2.5(b).

 

“Term Extension Option” is defined in Section 2.5(b).

 

“Term Extension Period” is defined in Section 2.5(b).

 

“Term Facility” means the Term Commitments and the Term Loans made thereunder.

 

“Term Lender” means a Lender with a Term Commitment or Term Exposure.

 

“Term Loan” is defined in Section 2.1(a) and includes any New Term Loans made
pursuant to Section 2.1(e).

 

“Term Maturity Date” means May 30, 2016, subject to extension in accordance with
the provisions of Section 2.5(b) hereof.

 

“TI Work” means any construction or other “build-out” of tenant leasehold
improvements to the space demised to such tenant under Leases (excluding such
tenant’s furniture, fixtures and equipment) performed pursuant to the terms of
such Leases, whether or not such tenant improvement work is performed by or on
behalf of the landlord or as part of a Tenant Allowance.

 

“Ticking Fee” is defined in Section 5.3(b).

 

“Total Adjusted Outstanding Indebtedness” means, for any period, the sum of
(i) the amount of Indebtedness of the General Partner and the Borrower and the
Borrower’s pro rata share of the Indebtedness of the other Consolidated
Businesses set forth on the then most recent quarterly financial statements of
the Borrower and (ii) the outstanding amount of Minority Holding Indebtedness
allocable in accordance with GAAP to any of the Consolidated Businesses as of
the time of determination.

 

38

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” means the ratio of Total Adjusted Outstanding
Indebtedness to Capitalization Value.

 

“Total Outstanding Unsecured Indebtedness” means that portion of Total Adjusted
Outstanding Indebtedness that is not secured by a Lien.

 

“Unencumbered Asset” is defined in the definition of “Unencumbered Combined
EBITDA”.

 

“Unencumbered Capitalization Value” means the sum of (i) Unencumbered Combined
EBITDA capitalized at the applicable Capitalization Rate, (ii) Cash and Cash
Equivalents, and (iii) Construction Asset Cost for Unencumbered Assets, and
(iv) Unencumbered Assets that are undeveloped land, valued, in accordance with
GAAP, at the lower of cost and market value and limited to 5%.  The
Capitalization Value of any individual Unencumbered Asset is limited to 10% of
Unencumbered Capitalization Value (including such Property).  The sum of
Unencumbered Capitalization Value from undeveloped land, Properties located
outside the United States and Canada, ground-leased Properties, non-retail
Properties, non-wholly owned Properties and Construction Asset Cost is limited
to 20% of Unencumbered Capitalization Value (including such Property).  The
aggregate Occupancy Rate of the Unencumbered Assets (determined on the basis of
the aggregate gross leasable area of such Unencumbered Assets) taken into
account in determining Unencumbered Capitalization Value hereunder shall not be
less than 80%.  Accordingly, if such aggregate Occupancy Rate is less than 80%
when taking into account all of the Unencumbered Assets, a sufficient number of
Projects having the lowest Occupancy Rates shall be excluded from the
determination such that the 80% Occupancy Rate requirement is satisfied.

 

“Unencumbered Combined EBITDA” means that portion of Combined EBITDA which
represents revenues earned from third party property and asset management (up to
5% of Combined EBITDA) or from Real Property that is not subject to or
encumbered by Secured Indebtedness and is not subject to any agreements (other
than those agreements more particularly described on Schedule 1.1.5), the effect
of which would be to restrict, directly or indirectly, the ability of the owner
of such Property from granting Liens thereon (such Real Property, an
“Unencumbered Asset”), calculated on the first day of each fiscal quarter for
the four immediately preceding consecutive fiscal quarters.

 

“Uniform Commercial Code” means the Uniform Commercial Code as enacted in the
State of New York, as it may be amended from time to time.

 

“Unreimbursed Amount” is defined in Section 3.1(d)(i).

 

“Unrestricted Cash” means Cash and Cash Equivalents that are not subject to any
pledge, lien or control agreement, less (i) $40,000,000, (ii) amounts normally
and customarily set aside by Borrower for operating, capital and interest
reserves, and (iii) amounts placed with third parties as deposits or security
for contractual obligations; provided, however, that the sum of (i), (ii) and
(iii) shall in no event exceed the total Cash and Cash Equivalents.

 

“Unsecured Indebtedness” means any Indebtedness not secured by a Lien.

 

39

--------------------------------------------------------------------------------


 

“Unsecured Interest Expense” means the interest expense incurred on the Total
Outstanding Unsecured Indebtedness.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.1(f)(ii)(B)(3).

 

1.2          Computation of Time Periods.  In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.  Periods of days referred to in this Agreement shall be counted
in calendar days unless Business Days are expressly prescribed.  Any period
determined hereunder by reference to a month or months or year or years shall
end on the day in the relevant calendar month in the relevant year, if
applicable, immediately preceding the date numerically corresponding to the
first day of such period, provided that if such period commences on the last day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month during which such period is to end), such period
shall, unless otherwise expressly required by the other provisions of this
Agreement, end on the last day of the calendar month.

 

1.3          Accounting Terms.  Subject to Section 14.4, for purposes of this
Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.

 

1.4          Other Terms.  All other terms contained in this Agreement shall,
unless the context indicates otherwise, have the meanings assigned to such terms
by the Uniform Commercial Code to the extent the same are defined therein.

 

1.5          Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent Amount of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Letter of Credit Reimbursement Agreement related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent Amount of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

ARTICLE II

 

AMOUNTS AND TERMS OF LOANS

 

2.1          Committed Loans.

 

(a)           Availability of Term Loans.  Subject to the terms and conditions
set forth in this Agreement, each Term Lender hereby severally and not jointly
agrees to make term loans (each individually, a “Term Loan” and, collectively,
the “Term Loans”), in Dollars, to the Borrower on the Initial Funding Date and
from time to time thereafter during the Term

 

40

--------------------------------------------------------------------------------


 

Commitment Period as requested by the Borrower in accordance with
Section 2.1(c) (the first of such Borrowings, the “Initial Term Loan Borrowing”
and each of the subsequent Borrowings, a “Delayed Term Loan Borrowing”, and
collectively, the “Term Loan Borrowings”); provided that (i) the Initial Term
Loan Borrowings shall be in a minimum aggregate amount of $300,000,000, and each
Delayed Term Loan Borrowing shall be in a minimum aggregate amount of
$25,000,000, (ii) all Delayed Term Loan Borrowings shall be made no later than
the last day of the Term Commitment Period, (iii) the aggregate principal amount
of the Term Loans (after giving effect to all amounts requested) shall not
exceed the Term Commitments, and (iv) the aggregate principal amount of Term
Loans from any Term Lender to the Borrower shall not exceed such Lender’s Term
Commitment.  All Term Loans comprising the same Borrowing under this Agreement
shall be made by the Lenders simultaneously and proportionately to their then
respective Pro Rata Shares for the Term Facility, it being understood that no
Lender shall be responsible for any failure by any other Lender to perform its
obligation to make a Term Loan hereunder nor shall the Term Commitment of any
Lender be increased or decreased as a result of any such failure.  The Term
Loans, or any portion thereof, may be either a Base Rate Loan or a Eurodollar
Rate Loan, as determined by the Borrower in any Notice of Committed Borrowing,
any Notice of Conversion/Continuation or as otherwise provided in this
Agreement.  The Term Commitments, with respect to the making of the Term Loans
(and not with respect to the obligations of the Lenders to convert or continue
any Term Loans), shall expire on (x) the Initial Funding Date, in the case of
the Initial Term Loan Borrowing, and (y) the last day of the Term Commitment
Period, in the case of the Delayed Term Loan Borrowings (regardless of the
failure of the Borrower to request a Delayed Term Loan Borrowing or the failure
of the Borrower to fully utilize the Term Commitments).  The Borrower may not
reborrow the Term Loans following any repayment thereof.

 

(b)           Availability of Revolving Credit Loans.  Subject to the terms and
conditions set forth in this Agreement, (i) each Revolving Credit Lender hereby
severally and not jointly agrees to make revolving loans (each individually, a
“Revolving Credit Loan” and, collectively, the “Revolving Credit Loans”), in
Dollars, to the Borrower or the applicable Qualified Borrower from time to time
during the Revolving Credit Period, in an amount not to exceed such Lender’s Pro
Rata Share of the Revolving Credit Availability at such time, and (ii) in
furtherance and clarification of the foregoing, as to Revolving Credit Lenders
with an Alternative Currency Commitment only, to make Eurodollar Rate Loans to
the Borrower or the applicable Qualified Borrower denominated in the Alternative
Currency (provided (A) the Alternative Currency is freely transferable and
convertible to Dollars, and (B) Bloomberg (or any successor thereto or
substitute service selected by the Administrative Agent) reports a Base
Eurocurrency Rate (or CDOR Rate, for Eurodollar Rate Loans denominated in
Canadian Dollars) for the Alternative Currency relating to the applicable
Interest Period), in an aggregate principal Dollar Equivalent Amount not to
exceed such Lender’s Alternative Currency Commitment; provided that after giving
effect to such Revolving Credit Loans, the Dollar Equivalent Amount of all
Alternative Currency Loans and all Letter of Credit Obligations with respect to
Alternative Currency Letters of Credit shall not exceed the Alternative Currency
Sublimit.  All Revolving Credit Loans comprising the same Borrowing under this
Agreement shall be made by the Revolving Credit Lenders simultaneously and
proportionately to their then respective Pro Rata Shares for the Revolving
Credit Facility, it being understood that no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make a Revolving Credit
Loan hereunder nor shall the Revolving Credit Commitment of any Lender be

 

41

--------------------------------------------------------------------------------


 

increased or decreased as a result of any such failure.  Subject to the
provisions of this Agreement, the Borrower or applicable Qualified Borrower may
repay any outstanding Revolving Credit Loan on any day which is a Business Day
and any amounts so repaid may be reborrowed, up to the amount available under
this Section 2.1(b) at the time of such Borrowing, until the Business Day next
preceding the Revolving Credit Termination Date.  Each requested Borrowing of
Revolving Credit Loans funded on any Funding Date shall be in a principal amount
of at least $1,500,000 (or, with respect to an Alternative Currency Borrowing
only, the Dollar Equivalent Amount of $1,500,000); provided, however, that if
the Revolving Credit Availability at the time of such requested Borrowing is
less than $1,500,000 (or the Dollar Equivalent Amount of $1,500,000 in the case
of an Alternative Currency Borrowing), then the requested Borrowing shall be for
the total amount of the Revolving Credit Availability.

 

(c)           Notice of Committed Borrowing.  When the Borrower or applicable
Qualified Borrower desires to borrow under this Section 2.1, it shall deliver to
the Administrative Agent a Notice of Committed Borrowing, signed by it (i) no
later than 12:00 noon (New York time) on the proposed Funding Date, in the case
of a Borrowing of Base Rate Loans, (ii) no later than 11:00 a.m. (New York time)
at least three (3) Business Days in advance of the proposed Funding Date, in the
case of a Borrowing of Eurodollar Rate Loans, (iii) no later than 11:00 a.m.
(New York time) at least four (4) Business Days before each Borrowing of
Eurodollar Rate Loans denominated in an Alternative Currency, and (iv) no later
than 11:00 a.m. (New York time) at least nine (9) Business Days before each
Borrowing by a Foreign Qualified Borrower; provided that a Foreign Qualified
Borrower may not deliver a Notice of Committed Borrowing until the date that is
at least five (5) Business Days following the later of (A) the date of a New
Foreign Qualified Borrower Notice or (B) the date of a New Foreign Qualified
Borrower Amendment.  Such Notice of Committed Borrowing shall specify
(i) whether such Borrowing is a Borrowing of Revolving Credit Loans or Term
Loans, (ii) the proposed Funding Date (which shall be a Business Day), (iii) the
amount of the proposed Borrowing, (iv) the Revolving Credit Availability or
remaining unused Term Commitments, as applicable, as of the date of such Notice
of Borrowing, (v) whether the proposed Borrowing will be of Base Rate Loans or
Eurodollar Rate Loans, and if Eurodollar Rate Loans are requested whether
Dollars or the Alternative Currency is being requested, (vi) in the case of
Eurodollar Rate Loans, the requested Eurodollar Interest Period,
(vii) instructions for the disbursement of the proceeds of the proposed
Borrowing and (viii) if the Notice of Committed Borrowing is delivered by a
Foreign Qualified Borrower, the jurisdiction of formation and organization of
such Foreign Qualified Borrower.  In lieu of delivering such a Notice of
Committed Borrowing (except with respect to a Borrowing of Committed Loans on
the Initial Funding Date or to a Foreign Qualified Borrower), the Borrower or
the applicable Qualified Borrower may give the Administrative Agent telephonic
notice of any proposed Borrowing by the time required under this Section 2.1(c),
if the Borrower or the applicable Qualified Borrower confirms such notice by
delivery of the Notice of Borrowing to the Administrative Agent by facsimile
transmission promptly, but in no event later than 3:00 p.m. (New York time) on
the same day.  Any Notice of Committed Borrowing (or telephonic notice in lieu
thereof) given pursuant to this Section 2.1(c) shall be irrevocable.

 

(d)           Making of Loans.

 

(i)            Promptly after receipt of a Notice of Committed Borrowing under
Section 2.1(c) (or telephonic notice in lieu thereof), the Administrative Agent
shall notify

 

42

--------------------------------------------------------------------------------


 

each applicable Lender by facsimile transmission, or other similar form of
written transmission, of the proposed Borrowing (which notice to the Lenders, in
the case of a Borrowing of Eurodollar Rate Loans, shall be at least three
(3) Business Days in advance of the proposed Funding Date for such Loans, or
four (4) Business Days in the case of an Alternative Currency Loan, or seven
(7) Business Days in the case of a Committed Loan to a Foreign Qualified
Borrower).  Subject to Section 2.8(i) with respect to Committed Loans to a
Foreign Qualified Borrower, each Lender shall deposit an amount equal to its
applicable Pro Rata Share (if any) of the Borrowing requested by the Borrower or
the applicable Qualified Borrower with the Administrative Agent at its office in
New York, New York, in immediately available funds in Dollars or Alternative
Currency, as applicable, not later than 12:00 noon (New York time), or (x) in
the case of a Borrowing of Base Rate Loans for which the Notice of Committed
Borrowing was given on such Funding Date, 2:00 p.m. (New York time) or (y)  in
the case of an Alternative Currency Borrowing, 12:00 noon local time of the
principal financial center of the country of that currency, on the respective
Funding Date therefor.  Subject to the fulfillment of the conditions precedent
set forth in Section 6.1 or Section 6.2, as applicable, the Administrative Agent
shall make the proceeds of such amounts received by it available to the Borrower
or the applicable Qualified Borrower at the Administrative Agent’s office in New
York, New York on such Funding Date (or on the date received if later than such
Funding Date) and shall disburse such proceeds in accordance with the Borrower’s
or the applicable Qualified Borrower’s disbursement instructions set forth in
the applicable Notice of Borrowing.  Subject to the provisions of
Section 2.8(i) with respect to Committed Loans to a Foreign Qualified Borrower,
the failure of any Lender to deposit the amount described above with the
Administrative Agent on the applicable Funding Date shall not relieve any other
Lender of its obligations hereunder to make its Committed Loan on such Funding
Date. In the event the conditions precedent set forth in Section 6.1 or 6.2 are
not fulfilled as of the proposed Funding Date for any Borrowing, the
Administrative Agent shall promptly return, by wire transfer of immediately
available funds, the amount deposited by each Lender to such Lender.

 

(ii)           Unless the Administrative Agent shall have been notified by any
Lender on the Business Day immediately preceding the applicable Funding Date
(or, in the case of a Borrowing of Base Rate Loans for which the Notice of
Committed Borrowing was given on such Funding Date, by 2:00 p.m. (New York time)
on such Funding Date) in respect of any Borrowing that such Lender does not
intend to fund its Committed Loan requested to be made on such Funding Date, the
Administrative Agent may assume that such Lender has funded its Committed Loan
and is depositing the proceeds thereof with the Administrative Agent on the
Funding Date therefor, and the Administrative Agent in its sole discretion may,
but shall not be obligated to, disburse a corresponding amount to the Borrower
on the applicable Funding Date.  In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower or the applicable Qualified Borrower
jointly and severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower or the
applicable Qualified Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined

 

43

--------------------------------------------------------------------------------


 

by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower or the applicable
Qualified Borrower, the interest rate applicable to the Loan.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing and the interest rate applicable
to such Borrowing shall be as requested by the Borrower in the applicable Notice
of Borrowing. This Section 2.1(d)(ii) does not relieve any Lender of its
obligation to make its Committed Loan on any applicable Funding Date.

 

(e)                                  Incremental Facilities.  On one or more
occasions at any time after the Closing Date, the Borrower may by written notice
to the Administrative Agent elect to request (A) an increase to the existing
Revolving Credit Commitments (any such increase, the “New Revolving Credit
Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Commitments”, together with the New Revolving Credit
Commitments, the “Incremental Commitments”), by up to an aggregate amount not to
exceed $400,000,000 for all Incremental Commitments (so that the sum of the
Maximum Revolving Credit Amount plus the principal amount of Term Commitments
made hereunder does not exceed $1,800,000,000).  Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
such Incremental Commitments shall be effective, which shall be a date not less
than ten (10) Business Days after the date on which such notice is delivered to
the Administrative Agent.  The Administrative Agent and/or its Affiliates shall
use commercially reasonable efforts, with the assistance of the Borrower, to
arrange a syndicate of Lenders or other Persons that are Eligible Assignees
willing to hold the requested Incremental Commitments; provided that (x) any
Incremental Commitments on any Increased Amount Date shall be in the minimum
aggregate amount of $10,000,000, (y) any Lender approached to provide all or a
portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide an Incremental Commitment; provided that (1) the Lenders
will first be afforded the opportunity to provide the Incremental Commitments on
a pro rata basis, and if any Lender so approached fails to respond within such
ten (10) Business Day period after its receipt of such request, such Lender
shall be deemed to have declined to provide such Incremental Commitments and
(2) any Revolving Credit Lender which is a party to this Agreement prior to such
request for increase that so elects to increase its Revolving Credit Commitment
shall be required to increase its Alternative Currency Commitment on a pro rata
basis (provided that to the extent any Revolving Credit Lender’s Pro Rata Share
of Alternative Currency Commitments was zero prior to such increase, then such
Lender shall not be required to allocate any portion of such increase to an
Alternative Currency Commitment), and (z) any Lender or other Person that is an
Eligible Assignee (each, a “New Revolving Credit Lender” or “New Term Lender,”
as applicable) to whom any portion of such Incremental Commitment shall be
allocated shall be subject to the approval of the Borrower and the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
and, in the case of a New Revolving Credit Commitment, the Issuing Bank and the
Swingline Lender (each of which approvals shall not be unreasonably withheld),
unless such New Revolving Credit Lender is an existing Lender (other than a
Defaulting Lender) with a Revolving Credit Commitment at such time or such New
Term Lender is an existing Lender or an Affiliate of an existing Lender.

 

The terms and provisions of any New Revolving Credit Commitments shall be
identical to the existing Revolving Credit Commitments.  The terms and
provisions of any New Term

 

44

--------------------------------------------------------------------------------


 

Commitments and any New Term Loans shall (a) provide that the maturity date of
any New Term Loan that is a separate tranche shall be no earlier than the Term
Maturity Date and shall not have any scheduled amortization payments, (b) share
ratably in any prepayments of the existing Term Facility, unless the Borrower
and the New Term Lenders in respect of such New Term Loans elect lesser payments
and (c) otherwise be identical to the existing Term Loans or reasonably
acceptable to the Administrative Agent and each New Term Lender.

 

The effectiveness of any Incremental Commitments and the availability of any
borrowings under any such Incremental Commitments shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such Incremental Commitments and borrowings and the use of proceeds
thereof, (i) no Potential Event of Default or Event of Default shall exist and
(ii) as of the last day of the most recent calendar quarter for which financial
statements have been delivered pursuant to Section 8.2, the Borrower would have
been in compliance with the financial covenants set forth in Section 10.1 and
Section 10.12; (y) the representations and warranties made or deemed made by the
Borrower in any Loan Document shall be true and correct in all material respects
on the effective date of such Incremental Commitments except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date); and (z) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of all corporate or other necessary action
taken by the Borrower to authorize such Incremental Commitments; and (ii) a
customary opinion of counsel to the Borrower (which may be in substantially the
same form as delivered on the Closing Date and may be delivered by internal
counsel of the Borrower), and addressed to the Administrative Agent and the
Lenders, and (iii) if requested by any Lender, new Notes executed by the
Borrower, payable to any new Lender, and replacement Notes executed by the
Borrower, payable to any existing Lenders.

 

On any Increased Amount Date on which New Revolving Credit Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Credit Lenders shall assign to each of the New
Revolving Credit Lenders, and each of the New Revolving Credit Lenders shall
purchase from each of the Revolving Credit Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Credit
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Credit Loans will be held by existing Revolving Credit Lenders and New Revolving
Credit Lenders ratably in accordance with their Revolving Credit Commitments
after giving effect to the addition of such New Revolving Credit Commitments to
the Revolving Credit Commitments, (b) each New Revolving Credit Commitment shall
be deemed for all purposes a Revolving Credit Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Credit Loan and
(c) each New Revolving Credit Lender shall become a Lender with respect to its
New Revolving Credit Commitment and all matters relating thereto.

 

On any Increased Amount Date on which any New Term Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each New
Term Lender shall make a Loan to the Borrower (a “New Term Loan”) in an amount
equal to its New Term

 

45

--------------------------------------------------------------------------------


 

Commitment, and (ii) each New Term Lender shall become a Lender hereunder with
respect to the New Term Commitment and the New Term Loans made pursuant thereto.

 

The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Credit Commitments and the New Revolving Credit Lenders or the New
Term Commitments and the New Term Lenders, as applicable, and (z) in the case of
each notice to any Revolving Credit Lender, the respective interests in such
Revolving Credit Lender’s Revolving Credit Loans, in each case subject to the
assignments contemplated by this paragraph.

 

The fees payable by Borrower upon any such increase in the Commitments shall be
agreed upon by the Administrative Agent and Borrower at the time of such
increase.

 

The Incremental Commitments shall be evidenced pursuant to one or more
Additional Credit Extension Amendments executed and delivered by the Borrower,
the New Revolving Credit Lenders or New Term Lenders, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register.  Each
Additional Credit Extension Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.1(e).

 

2.2                               Money Market Loans.

 

(a)                                 The Money Market Option.  From time to time
during the Revolving Credit Period, and provided that at such time the Borrower
maintains an Investment Grade Credit Rating, the Borrower may, as set forth in
this Section 2.2, request the Revolving Credit Lenders during the Revolving
Credit Period to make offers to make Money Market Loans in Dollars or the
Alternative Currency to the Borrower, provided that the aggregate outstanding
amount of such Money Market Loans shall not exceed, at any time, the lesser of
(i) sixty five percent (65%) of the Maximum Revolving Credit Amount and (ii) the
Revolving Credit Availability; provided that the aggregate outstanding Dollar
Equivalent Amount of Money Market Loans denominated in the Alternative Currency
shall not exceed twenty-five percent (25%) of the Maximum Revolving Credit
Amount; and provided further that after giving effect to any Money Market Loan
denominated in the Alternative Currency, the Dollar Equivalent Amount of all
Alternative Currency Loans and all Letter of Credit Obligations with respect to
Alternative Currency Letters of Credit shall not exceed the Alternative Currency
Sublimit.  Subject to the provisions of this Agreement, the Borrower may repay
any outstanding Money Market Loan on any day which is a Business Day and any
amounts so repaid may be reborrowed, up to the amount available under this
Section 2.2(a) at the time of such Borrowing, until the Business Day next
preceding the Revolving Credit Termination Date.  The Revolving Credit Lenders
may, but shall have no obligation to, make such offers and the Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section 2.2.

 

(b)                                 Money Market Quote Request.  When the
Borrower wishes to request offers to make Money Market Loans under this Section,
it shall transmit to the Administrative Agent by telex or facsimile transmission
a Money Market Quote Request substantially in the form of Exhibit H hereto so as
to be received not later than 10:30 A.M. (New York City time) on

 

46

--------------------------------------------------------------------------------


 

the fifth (5th) Business Day prior to the date of Borrowing proposed therein (or
such other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Revolving Credit Lenders not
later than the date of the Money Market Quote Request for the first LIBOR
Auction for which such change is to be effective) specifying:

 

(i)                                     whether the proposed Borrowing is to be
in Dollars or the Alternative Currency and whether the proposed Borrowing is to
be of Eurodollar Money Market Loans,

 

(ii)                                  the proposed date of Borrowing, which
shall be a Business Day,

 

(iii)                               the aggregate amount of such Borrowing,
which shall be in a minimum amount of $25,000,000 or a larger multiple of
$1,000,000,

 

(iv)                              the duration of the Eurodollar Interest Period
applicable thereto, subject, in each case, to the provisions of Section 5.2(b),

 

(v)                                 the amount of all Money Market Loans then
outstanding (which, together with the requested Borrowing shall not exceed, in
the aggregate, the lesser of (A) sixty five percent (65%) of the Maximum
Revolving Credit Amount and (B) the Revolving Credit Availability); and

 

(vi)                              in the case of a Money Market Quote Request
for a Borrowing in the Alternative Currency, the Dollar Equivalent Amount of all
Money Market Loans denominated in the Alternative Currency then outstanding
(which, together with the Dollar Equivalent Amount of the requested Borrowing
shall not exceed, in the aggregate, the lesser of (A) twenty-five percent (25%)
of the Maximum Revolving Credit Amount and (B) the Revolving Credit
Availability).

 

The Borrower may request offers to make Money Market Loans for more than one
Eurodollar Interest Period in a single Money Market Quote Request.  Borrower may
not make more than six (6) Money Market Quote Requests in any thirty-day period.

 

(c)                                  Invitation for Money Market Quotes. 
Promptly upon receipt of a Money Market Quote Request, the Administrative Agent
shall send to the Revolving Credit Lenders by facsimile transmission an
Invitation for Money Market Quotes substantially in the form of Exhibit I
hereto, which shall constitute an invitation by the Borrower to each Revolving
Credit Lender to submit Money Market Quotes offering to make the Money Market
Loans to which such Money Market Quote Request relates in accordance with this
Section.

 

(d)                                 Submission and Contents of Money Market
Quotes.  (i) Each Revolving Credit Lender may submit a Money Market Quote
containing an offer or offers to make Money Market Loans in response to any
Invitation for Money Market Quotes.  Each Money Market Quote must comply with
the requirements of this subsection (d) and must be submitted to the
Administrative Agent by facsimile transmission not later than 2:00 P.M. (New
York City time) on the fourth (4th) Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction (or such other time or date as the
Borrower and the Administrative Agent shall have mutually agreed and shall have
notified to the Revolving Credit Lenders not later than the

 

47

--------------------------------------------------------------------------------


 

date of the Money Market Quote Request for the first LIBOR Auction for which
such change is to be effective); provided that Money Market Quotes submitted by
the Administrative Agent (or any affiliate of the Administrative Agent) in the
capacity of a Revolving Credit Lender may be submitted, and may only be
submitted, if the Administrative Agent or such affiliate notifies the Borrower
of the terms of the offer or offers contained therein not later than one hour
prior to the deadline for the other Lenders.  Any Money Market Quote so made
shall be irrevocable except with the written consent of the Administrative Agent
given on the instructions of the Borrower.  All or any portion of Money Market
Loans to be funded pursuant to a Money Market Quote may, as provided in Section 
14.1(f), be funded by a Revolving Credit Lender’s Designated Bank.  A Lender
making a Money Market Quote may, but shall not be required to, specify in its
Money Market Quote whether all or any portion of the related Money Market Loans
are intended to be funded by such Lender’s Designated Bank, as provided in
Section 14.1(f).

 

(ii)                                  Each Money Market Quote shall be in
substantially the form of Exhibit J hereto and shall in any case specify:

 

(A)                               the proposed date of Borrowing,

 

(B)                               the principal amount of the Money Market Loan
for which each such offer is being made, which principal amount (w) may be
greater than or less than the Revolving Credit Commitment of the quoting Lender,
(x) must be $5,000,000 or a larger multiple of $1,000,000, (y) may not exceed
the principal amount of Money Market Loans for which offers were requested and
(z) may be subject to an aggregate limitation as to the principal amount of
Money Market Loans for which offers being made by such quoting Lender may be
accepted,

 

(C)                               either (1) the margin above or below the
applicable Eurodollar Rate (each, a “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate, or (2) a
flat rate of interest (each, a “Money Market Rate”) offered for each Money
Market Loan, and

 

(D)                               the identity of the quoting Revolving Credit
Lender.

 

A Money Market Quote may set forth up to five separate offers by the quoting
Revolving Credit Lender with respect to each Eurodollar Interest Period
specified in the related Invitation for Money Market Quotes.

 

(iii)                               Any Money Market Quote shall be disregarded
if it:

 

(A)                               is not substantially in conformity with
Exhibit J hereto or does not specify all of the information required by
subsection (d)(ii) above;

 

(B)                               proposes terms other than or in addition to
those set forth in the applicable Invitation for Money Market Quotes; or

 

(C)                               arrives after the time set forth in subsection
(d)(i).

 

48

--------------------------------------------------------------------------------


 

(e)                                  Notice to Borrower.  The Administrative
Agent shall promptly notify the Borrower of the terms (x) of any Money Market
Quote submitted by a Revolving Credit Lender that is in accordance with
subsection (d) and (y) of any Money Market Quote that amends, modifies or is
otherwise inconsistent with a previous Money Market Quote submitted by such
Revolving Credit Lender with respect to the same Money Market Quote Request. 
Any such subsequent Money Market Quote shall be disregarded by the
Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote.  The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of Money Market Loans for which offers have been received for
each Interest Period specified in the related Money Market Quote Request,
(B) the principal amounts and Money Market Margin or Money Market Rate, as the
case may be, so offered and (C) if applicable, limitations on the aggregate
principal amount of Money Market Loans for which offers in any single Money
Market Quote may be accepted.

 

(f)                                   Acceptance and Notice by Borrower.  Not
later than 10:00 A.M. (New York City time) on the third Business Day prior to
the proposed date of Borrowing (or such other time or date as the Borrower and
the Administrative Agent shall have mutually agreed and shall have notified to
the Lenders not later than the date of the Money Market Quote Request for the
first LIBOR Auction for which such change is to be effective), the Borrower
shall telephonically notify the Administrative Agent of its acceptance or
non-acceptance of the offers so notified to it pursuant to subsection (e), and
the Borrower shall confirm such telephonic notification in writing not later
than the third Business Day prior to the proposed date of Borrowing.  In the
case of acceptance, such notice (a “Notice of Money Market Borrowing”), whether
telephonic or in writing, shall specify the aggregate principal amount of offers
for each Eurodollar Interest Period that are accepted.  The Borrower may accept
any Money Market Quote in whole or in part; provided that:

 

(i)                                     the aggregate principal amount of each
Money Market Borrowing may not exceed the applicable amount set forth in the
related Money Market Quote Request;

 

(ii)                                  the principal amount of each Money Market
Borrowing must be $5,000,000 or a larger multiple of $1,000,000;

 

(iii)                               acceptance of offers may only be made on the
basis of ascending Money Market Quotes; and

 

(iv)                              the Borrower may not accept any offer that is
described in subsection (d)(iii) or that otherwise fails to comply with the
requirements of this Agreement.

 

(g)                                  Allocation by Administrative Agent.  If
offers are made by two or more Revolving Credit Lenders with the same Money
Market Margins and/or Money Market Rates, for a greater aggregate principal
amount than the amount in respect of which such offers are accepted for the
related Eurodollar Interest Period, the principal amount of Money Market Loans
in respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Revolving Credit Lenders as nearly as possible
(in multiples of $1,000,000, as the

 

49

--------------------------------------------------------------------------------


 

Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers.  Determinations by the Administrative Agent of
the amounts of Money Market Loans shall be conclusive in the absence of manifest
error.

 

(h)                                 Notification by Administrative Agent.  Upon
receipt of the Borrower’s Notice of Money Market Borrowing in accordance with
Section 2.2(f) hereof, the Administrative Agent shall, on the date such Notice
of Money Market Borrowing is received by the Administrative Agent, notify each
Revolving Credit Lender of the principal amount of the Money Market Borrowing
accepted by the Borrower and of such Revolving Credit Lender’s share (if any) of
such Money Market Borrowing and such Notice of Money Market Borrowing shall not
thereafter be revocable by the Borrower. A Revolving Credit Lender who is
notified that it has been selected to make a Money Market Loan may designate its
Designated Bank (if any) to fund such Money Market Loan on its behalf, as
described in Section 14.1(f).  Any Designated Bank which funds a Money Market
Loan shall on and after the time of such funding become the obligee under such
Money Market Loan and be entitled to receive payment thereof when due.  No
Revolving Credit Lender shall be relieved of its obligation to fund a Money
Market Loan, and no Designated Bank shall assume such obligation, prior to the
time the applicable Money Market Loan is funded.

 

2.3                               Use of Proceeds of Loans and Letters of
Credit.  The proceeds of the Loans and the Letters of Credit issued for the
account of the Borrower hereunder may be used for the purposes of:

 

(a)                                 acquisition of Projects, portfolios of
Projects, or interests in Projects, similar to and consistent with the types of
Projects owned and/or operated by the Borrower or its Subsidiaries on the
Closing Date;

 

(b)                                 acquisition of Persons or interests in
Persons that own or have direct or indirect interests in Projects or portfolios
of Projects similar to and consistent with the types of Projects owned and/or
operated by the Borrower or its Subsidiaries on the Closing Date;

 

(c)                                  expansion, renovation and redevelopment of
Properties owned in whole or in part and operated by the Borrower or its
Subsidiaries;

 

(d)                                 funding of TI Work and Tenant Allowances;

 

(e)                                  financing construction related to new or
existing Properties owned or to be owned in whole or in part and operated by the
Borrower or its Subsidiaries ;

 

(f)                                   in the case of Loans borrowed on the
Initial Funding Date and the first Delayed Term Loan Borrowing only,
distribution or payment of such proceeds to SPG or its Affiliates; and

 

(g)                                  other general corporate, partnership and
working capital needs of the Borrower or its Subsidiaries, inclusive of
repayment of Indebtedness for borrowed money;

 

each of which purposes described in clauses (a) through (f) above must otherwise
be lawful general corporate, partnership and working capital purposes of the
Borrower.

 

50

--------------------------------------------------------------------------------


 

2.4                               Revolving Credit Termination Date; Maturity of
Money Market Loans.

(a) The Revolving Credit Commitments shall terminate, and all outstanding
Revolving Credit Obligations shall be paid in full (or, in the case of unmatured
Letter of Credit Obligations, provision for payment in cash shall be made to the
satisfaction of the Lenders actually issuing Letters of Credit and the Requisite
Lenders), on the Revolving Credit Termination Date. Each Revolving Credit
Lender’s obligation to make Revolving Credit Loans shall terminate on the
Business Day next preceding the Revolving Credit Termination Date.

 

(b)                                 All outstanding Term Loans shall be paid in
full on the Term Maturity Date.  Each Term Lender’s obligation to make Term
Loans shall terminate on (x) the Initial Funding Date, in the case of the
Initial Term Loan Borrowing, and (y) the last day of the Term Commitment Period,
in the case of the Delayed Term Loan Borrowing.

 

(c)                                  Each Money Market Loan included in any
Money Market Borrowing shall mature, and the principal amount thereof shall be
due and payable, together with the accrued interest thereon, on the earlier of
the last day of the Eurodollar Interest Period applicable to such Borrowing and
the Revolving Credit Termination Date.

 

51

--------------------------------------------------------------------------------


 

2.5                               Extension Options.

 

(a)                                 Revolving Credit Extension Option.

 

(i)                                     The Borrower shall have two options
(each, a “Revolving Credit Extension Option”) to extend the Revolving Credit
Termination Date for a period of six (6) months per extension (each such period,
a “Revolving Credit Extension Period”).  Subject to the conditions set forth in
clause (ii) below, Borrower may exercise each Revolving Credit Extension Option
by delivering written notice (a “Revolving Credit Extension Notice”), together
with the payment of the first installment of the Revolving Credit Extension Fee
for the account of the Revolving Credit Lenders (based on their respective Pro
Rata Shares for the Revolving Credit Facility), to the Administrative Agent on
or before the date that is at least 30 days, but not more than 180 days, prior
to the then applicable Revolving Credit Termination Date, stating that Borrower
will extend the Revolving Credit Termination Date for six (6) months (or if such
date that is six months after the Revolving Credit Termination Date is not a
Business Day, the next succeeding Business Day).  Borrower’s delivery of a
Revolving Credit Extension Notice shall be irrevocable.  In no event shall the
Revolving Credit Termination Date occur later than May 30, 2019.

 

(ii)                                  The Borrower’s right to exercise each
Revolving Credit Extension Option shall be subject to the following terms and
conditions: (A) no Potential Event of Default or Event of Default shall have
occurred and be continuing either on the date Borrower delivers the applicable
Revolving Credit Extension Notice to the Administrative Agent or on the date
that this Agreement would otherwise have terminated, (B) the Borrower shall be
in full compliance with all covenants and conditions set forth in this Agreement
as of the date Borrower delivers the applicable Revolving Credit Extension
Notice to the Administrative Agent and on the date that this Agreement would
otherwise have terminated, and (C) the Borrower shall have paid the first
quarterly installment of the Revolving Credit Extension Fee to the
Administrative Agent for the account of the Revolving Credit Lenders (based on
their respective Pro Rata Shares for the Revolving Credit Facility).

 

(iii)                               If the Borrower exercises any Revolving
Credit Extension Option, the Borrower shall pay the quarterly installments of
the Revolving Credit Extension Fee on (A) the date of the Extension Notice and
(B) the first day of the fourth month of the applicable Revolving Credit
Extension Period.

 

(b)                                 Term Extension Option.

 

(i)                                     The Borrower shall have three options
(each, a “Term Extension Option”) to extend the Term Maturity Date for a period
of one (1) year per extension (each such period, a “Term Extension Period”). 
Subject to the conditions set forth in clause (ii) below, Borrower may exercise
each Term Extension Option by delivering written notice (a “Term Extension
Notice”), together with the payment of the first installment of the Term
Extension Fee for the account of the Term Lenders (based on their respective Pro
Rata Shares for the Term Facility), to the Administrative Agent on or

 

52

--------------------------------------------------------------------------------


 

before the date that is at least 30 days, but not more than 180 days, prior to
the then applicable Term Maturity Date, stating that Borrower will extend the
Term Maturity Date for one (1) year (or if such date that is one year after the
Term Maturity Date is not a Business Day, the next succeeding Business Day). 
Borrower’s delivery of a Term Extension Notice shall be irrevocable.  In no
event shall the Term Maturity Date occur later than May 30, 2019.

 

(ii)                                  The Borrower’s right to exercise each Term
Extension Option shall be subject to the following terms and conditions: (A) no
Potential Event of Default or Event of Default shall have occurred and be
continuing either on the date Borrower delivers the applicable Term Extension
Notice to the Administrative Agent or on the date that this Agreement would
otherwise have terminated, (B) the Borrower shall be in full compliance with all
covenants and conditions set forth in this Agreement as of the date Borrower
delivers the applicable Term Extension Notice to the Administrative Agent and on
the date that this Agreement would otherwise have terminated, and (C) the
Borrower shall have paid the first quarterly installment of the Term Extension
Fee to the Administrative Agent for the account of the Term Lenders (based on
their respective Pro Rata Shares for the Term Facility).

 

(iii)                               If the Borrower exercises any Term Extension
Option, the Borrower shall pay the quarterly installments of the Term Extension
Fee on (A) the date of the Extension Notice and (B) on the first day of the
fourth, seventh and tenth months of the applicable Term Extension Period.

 

2.6                               Maximum Credit Facility.  Notwithstanding
anything in this Agreement to the contrary, in no event shall the aggregate
principal Revolving Credit Obligations exceed the Maximum Revolving Credit
Amount.

 

2.7                               Authorized Agents.  On the Closing Date and
from time to time thereafter, the Borrower shall deliver to the Administrative
Agent an Officer’s Certificate setting forth the names of the employees and
agents authorized to request Loans and Letters of Credit and to request a
conversion/continuation of any Loan and containing a specimen signature of each
such employee or agent.  The employees and agents so authorized shall also be
authorized to act for the Borrower in respect of all other matters relating to
the Loan Documents. The Administrative Agent, the Arrangers, the Co-Agents, the
Lenders and any Issuing Bank shall be entitled to rely conclusively on such
employee’s or agent’s authority to request such Loan or Letter of Credit or such
conversion/continuation until the Administrative Agent and the Arrangers receive
written notice to the contrary.  None of the Administrative Agent or the
Arrangers shall have any duty to verify the authenticity of the signature
appearing on any written Notice of Borrowing or Notice of
Conversion/Continuation or any other document, and, with respect to an oral
request for such a Loan or Letter of Credit or such conversion/continuation, the
Administrative Agent and the Arrangers shall have no duty to verify the identity
of any person representing himself or herself as one of the employees or agents
authorized to make such request or otherwise to act on behalf of the Borrower. 
None of the Administrative Agent, the Arrangers or the Lenders shall incur any
liability to the Borrower or any other Person in acting upon any telephonic or
facsimile notice referred to above which the Administrative Agent or the
Arrangers believes to have been given by a person duly authorized to act on
behalf of the Borrower and the Borrower hereby

 

53

--------------------------------------------------------------------------------


 

indemnifies and holds harmless the Administrative Agent, each Arranger and each
other Lender from any loss or expense the Administrative Agent, the Arrangers or
the Lenders might incur in acting in good faith as provided in this Section 2.7.

 

2.8                               Special Provisions Regarding Alternative
Currency Loans and Loans to Foreign Qualified Borrowers.

 

(a)                                 Upon the occurrence of an Automatic Sharing
Event, automatically (and without the taking of any action), or upon the
occurrence of an Elective Sharing Event, upon three (3) Business Days’ notice
from the applicable Revolving Credit Lender to the Administrative Agent and
Borrower, (x) all then outstanding Eurodollar Rate Loans denominated in the
Alternative Currency (in the case of an Elective Sharing Event, however, only
with respect to all such Revolving Credit Loans of the applicable Lender) shall
be automatically converted into Base Rate Loans denominated in Dollars (in an
amount equal to the Dollar Equivalent Amount of the aggregate principal amount
of the applicable Eurodollar Rate Loans on the date such Sharing Event first
occurred, which Revolving Credit Loans denominated in Dollars (i) shall
thereafter continue to be deemed to be Base Rate Loans and (ii) unless the
Sharing Event resulted solely from a termination of the Revolving Credit
Commitments, shall be immediately due and payable on the date such Sharing Event
has occurred), and (y) unless the Sharing Event resulted solely from a
termination of the Revolving Credit Commitments, all accrued and unpaid interest
and other amounts owing with respect to such Revolving Credit Loans (in the case
of an Elective Sharing Event, however, only with respect to all such Revolving
Credit Loans of the applicable Lender) shall be immediately due and payable in
Dollars, such accrued and unpaid interest and other amounts having been
converted into a Dollar Equivalent Amount.

 

(b)                                 Upon the occurrence of a Sharing Event, and
after giving effect to any automatic or elective conversion pursuant to
Section 2.8(a), each Revolving Credit Lender in the case of an Automatic Sharing
Event or each applicable Revolving Credit Lender in the case of an Elective
Sharing Event shall (and hereby unconditionally and irrevocably agrees to)
purchase and sell (in each case in Dollars) undivided participating interests in
all such Revolving Credit Loans outstanding to Borrower in such amounts so that
each Revolving Credit Lender shall have a share of such outstanding Revolving
Credit Loans then owing by Borrower equal to its Pro Rata Share of the Revolving
Credit Commitments (although if because of fluctuations in currency exchange
rates any Revolving Credit Lender would be required to purchase such
participations after giving effect to which such Revolving Credit Lender’s
allocated share of all Revolving Credit Loans and Letter of Credit Obligations
(including participations therein purchased pursuant to this Section 2.8) would
exceed the Dollar Equivalent Amount of such Lender’s Revolving Credit
Commitment, then such participations shall be in an amount after giving effect
to which such Lender’s allocated share of all Loans and Letter of Credit
Obligations (including participations therein purchased pursuant to this
Section 2.8) would equal the Dollar Equivalent Amount of such Lender’s Revolving
Credit Commitment).  Upon any such occurrence, the Administrative Agent shall
notify each Revolving Credit Lender and shall specify the amount of Dollars
required from such Revolving Credit Lender in order to effect the purchases and
sales by the various Revolving Credit Lenders of participating interests in the
amounts required above (together with accrued interest with respect to the
period for the last interest payment date through the date of the Sharing Event
plus any additional amounts payable by Borrower pursuant to this Section 2.8 in
respect of such accrued but unpaid interest);

 

54

--------------------------------------------------------------------------------


 

provided, in the event that a Sharing Event shall have occurred, each Revolving
Credit Lender shall be deemed to have purchased, automatically and without
request, such participating interests. Promptly upon receipt of such request,
each Revolving Credit Lender shall deliver to the Administrative Agent (in
immediately available funds in Dollars) the net amounts as specified by the
Administrative Agent. The Administrative Agent shall promptly deliver the
amounts so received to the various Revolving Credit Lenders in such amounts as
are needed to effect the purchases and sales of participations as provided
above. Promptly following receipt thereof, each Revolving Credit Lender which
has sold participations in any of its Revolving Credit Loans (through the
Administrative Agent) will deliver to each Revolving Credit Lender (through the
Administrative Agent) which has so purchased a participating interest a
participation certificate dated the date of receipt of such funds and in such
amount. It is understood that the amount of funds delivered by each Revolving
Credit Lender shall be calculated on a net basis, giving effect to both the
sales and purchases of participations by the various Revolving Credit Lenders as
required above.

 

(c)                                  Upon the occurrence of an Automatic Sharing
Event or an Elective Sharing Event with respect to the applicable electing
Revolving Credit Lenders (i) no further Alternative Currency Loans shall be
made, (ii) all amounts from time to time accruing with respect to, and all
amounts from time to time payable on account of, any outstanding Eurodollar Rate
Loans initially denominated in the Alternative Currency (including, without
limitation, any interest and other amounts which were accrued but unpaid on the
date of such purchase) shall be payable in Dollars as if such Eurodollar Rate
Loans had originally been made in Dollars and shall be distributed by the
relevant Revolving Credit Lenders (or their Affiliates) to the Administrative
Agent for the account of the Revolving Credit Lenders which made such Loans or
are participating therein and (iii) the Revolving Credit Commitments of the
Revolving Credit Lenders shall be automatically terminated. Notwithstanding
anything to the contrary contained above, the failure of any Revolving Credit
Lender to purchase its participating interest in any Revolving Credit Loans upon
the occurrence of a Sharing Event shall not relieve any other Revolving Credit
Lender of its obligation hereunder to purchase its participating interests in a
timely manner, but no Revolving Credit Lender shall be responsible for the
failure of any other Revolving Credit Lender to purchase the participating
interest to be purchased by such other Revolving Credit Lender on any date.

 

(d)                                 If any amount required to be paid by any
Revolving Credit Lender pursuant to Section 2.8(b) is not paid to the
Administrative Agent within one (1) Business Day following the date upon which
such Lender receives notice from the Administrative Agent of the amount of its
participations required to be purchased pursuant to said Section 2.8(b), such
Lender shall also pay to the Administrative Agent on demand an amount equal to
the product of (i) the amount so required to be paid by such Lender for the
purchase of its participations times (ii) the daily average Federal Funds Rate
during the period from and including the date of request for payment to the date
on which such payment is immediately available to the Administrative Agent times
(iii) a fraction the numerator of which is the number of days that elapsed
during such period and the denominator of which is 360. If any such amount
required to be paid by any Revolving Credit Lender pursuant to Section 2.8(b) is
not in fact made available to the Administrative Agent within five (5) Business
Days following the date upon which such Lender receives notice from the
Administrative Agent as to the amount of participations required to be purchased
by it, the Administrative Agent shall be entitled to recover from such Lender on

 

55

--------------------------------------------------------------------------------


 

demand, such amount with interest thereon calculated from such request date at
the rate per annum applicable to Base Rate Loans hereunder. A certificate of the
Administrative Agent submitted to any Revolving Credit Lender with respect to
any amounts payable by any Revolving Credit Lender pursuant to this Section 2.8
shall be paid to the Administrative Agent for the account of the relevant
Revolving Credit Lenders; provided that, if the Administrative Agent (in its
sole discretion) has elected to fund on behalf of such Lender the amounts owing
to such Lenders, then the amounts shall be paid to the Administrative Agent for
its own account.

 

(e)                                  Whenever, at any time after the relevant
Revolving Credit Lenders have received from any Revolving Credit Lenders
purchases of participations in any Revolving Credit Loans pursuant to this
Section 2.8, the Revolving Credit Lenders receive any payment on account
thereof, such Lenders will distribute to the Administrative Agent, for the
account of the various Revolving Credit Lenders participating therein, such
Lenders’ participating interests in such amounts (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
participations were outstanding) in like funds as received; provided, however,
that in the event that such payment received by any Revolving Credit Lenders are
required to be returned, the Revolving Credit Lenders who received previous
distributions in respect of their participating interests therein will return to
the respective Lenders any portion thereof previously so distributed to them in
like funds as such payment is required to be returned by the respective
Revolving Credit Lenders.

 

(f)                                   Each Revolving Credit Lender’s obligation
to purchase participating interests pursuant to this Section 2.8 shall be
absolute and unconditional and shall not be affected by any circumstance
including, without limitation, (a) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against any other Lender, Borrower or
any other Person for any reason whatsoever, (b) the occurrence or continuance of
an Event of Default, (c) any adverse change in the condition (financial or
otherwise) of Borrower or any other Person, (d) any breach of this Agreement by
the Borrower, any of its Subsidiaries or any Lender or any other Person, or
(e) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

(g)                                  Notwithstanding anything to the contrary
contained elsewhere in this Agreement, upon any purchase of participations as
required above, each Revolving Credit Lender which has purchased such
participations shall be entitled to receive from Borrower any increased costs
and indemnities directly from Borrower to the same extent as if it were the
direct Lender as opposed to a participant therein. Borrower acknowledges and
agrees that, upon the occurrence of a Sharing Event and after giving effect to
the requirements of this Section 2.8, increased Taxes may be owing by the
Borrower pursuant to Section 13.1, which Taxes shall be paid (to the extent
provided in Section 13.1) by Borrower, without any claim that the increased
Taxes are not payable because same resulted from the participations effected as
otherwise required by this Section 2.8.

 

(h)                                 Notwithstanding anything to the contrary
contained elsewhere in this Agreement, subject to the reasonable approval of the
Administrative Agent, from time to time, the Borrower may request that the
definition of “Alternative Currencies” be amended to include one or more
additional alternative currencies specified at such time by the Borrower. If
less than all the Lenders holding Alternative Currency Commitments shall agree
to such proposed

 

56

--------------------------------------------------------------------------------


 

amendment, then any such amendment shall be subject to a sufficient numbers of
such Lenders agreeing to fund in such additional alternative currency or
currencies as the Administrative Agent shall deem to be practicable and shall
include any such other changes as the Administrative Agent and such Lenders
shall deem to be reasonably necessary to effectuate such amendment. Nothing in
this Section 2.8(h) shall constitute or be deemed to constitute an agreement by
any Lender to fund any additional alternative currency even if such an amendment
shall be entered into.

 

(i)                                     Notwithstanding anything to the contrary
contained elsewhere in this Agreement, in the event a Foreign Qualified Borrower
delivers a Notice of Committed Borrowing pursuant to Section 2.1, on or before
3:00 p.m. on the day that is five (5) Business Days after the Administrative
Agent notifies such Revolving Credit Lender of the proposed Borrowing in
accordance with Section 2.1(c)(i) (the “Election Deadline”), each Revolving
Credit Lender with an Alternative Currency Commitment shall notify the
Administrative Agent that it elects to either (x) fund such Committed Loan to
the applicable Foreign Qualified Borrower or (y) not fund such Committed Loan to
the applicable Foreign Qualified Borrower.  If any such Revolving Credit Lender
fails to notify the Administrative Agent of such election on or before the
Election Deadline, then such Lender shall be irrevocably deemed to have elected
not to make such Committed Loan.  Based on the results of such elections, the
following shall apply:

 

(i)                                     If all Revolving Credit Lenders with an
Alternative Currency Commitment elect to fund such Committed Loan to the
applicable Foreign Qualified Borrower, then the provisions of
Section 2.1(c)(i) shall apply without modification.

 

(ii)                                  If no Revolving Credit Lenders with an
Alternative Currency Commitment elect to fund such Committed Loan to the
applicable Foreign Qualified Borrower, then the applicable Foreign Qualified
Borrower shall be deemed never to have submitted a Notice of Committed
Borrowing.

 

(iii)                               If some but less than all of the Revolving
Credit Lenders with an Alternative Currency Commitment elect to make such
Committed Loan to the applicable Foreign Qualified Borrower, then the Pro Rata
Shares of the Revolving Credit Lenders with an Alternative Currency Commitment
electing to make such Committed Loan to such applicable Foreign Qualified
Borrower shall be increased with respect to such Committed Loan in proportion to
their respective Alternative Currency Commitments such that the sum of such
Lenders’ Pro Rata Shares is 100%; provided, however, that in no event shall a
Revolving Credit Lender be required to fund a cumulative aggregate amount
exceeding its Alternative Currency Commitment.  If the limitation on Revolving
Credit Lenders’ funding obligations provided in the preceding sentence results
in an amount less than the amount of the proposed Borrowing set forth in the
Notice of Committed Borrowing being funded, then such amount of proposed
Borrowing shall be deemed to be reduced to the amount funded in accordance with
this Section 2.8(i)(iii).

 

(j)                                    Limitation on Foreign Qualified
Borrowers.  Notwithstanding anything to the contrary contained in this
Agreement, Foreign Qualified Borrowers may borrow only in an Alternative
Currency.  In no event shall a Foreign Qualified Borrower have the right to
borrow hereunder in Dollars.

 

57

--------------------------------------------------------------------------------


 

2.9                               Swingline Loan Subfacility.

 

(a)                                 Swingline Commitment.  Subject to the terms
and conditions of this Section 2.9, each Swingline Lender, in its individual
capacity, agrees to make certain revolving credit loans to the Borrower or any
Qualified Borrower in Dollars (each a “Swingline Loan” and, collectively, the
“Swingline Loans”) from time to time during the term hereof; provided, however,
that the aggregate amount of Swingline Loans outstanding at any time shall not
exceed the lesser of (i) $75,000,000, and (ii) the Revolving Credit Availability
(the “Swingline Commitment”); and provided further that the aggregate
outstanding amount of any Swingline Loans made by any individual Swingline
Lender shall not exceed $37,500,000.  Subject to the limitations set forth
herein, any amounts repaid in respect of Swingline Loans may be reborrowed.

 

(b)                                 Swingline Borrowings.

 

(i)                                     Notice of Borrowing.  With respect to
any Swingline Borrowing, the Borrower or the applicable Qualified Borrower shall
give the Administrative Agent notice in writing which shall be received by the
Administrative Agent not later than 2:00 p.m. (New York City time) on the
proposed date of a Swingline Borrowing (and confirmed by telephone by such
time), specifying (1) that a Swingline Borrowing is being requested, (2) the
amount of such Swingline Borrowing, (3) the proposed date of such Swingline
Borrowing, which shall be a Business Day and (4) that no Potential Event of
Default or Event of Default has occurred and is continuing both before and after
giving effect to such Swingline Borrowing.  Such notice shall be irrevocable. 
The Administrative Agent shall promptly provide such notice to each Swingline
Lender.  Unless the Swingline Loan requested in such notice would cause the
aggregate outstanding amount of all Swingline Loans made by the Administrative
Agent to exceed $37,500,000, the Administrative Agent shall make such Swingline
Loan.  If the Swingline Loan requested in such notice would cause the aggregate
outstanding amount of all Swingline Loans made by the Administrative Agent to
exceed $37,500,000, then (i) the Administrative Agent shall make the portion (if
any) of such Swingline Loan as shall cause the aggregate outstanding amount of
its Swingline Loans to equal $37,500,000 and (ii) the other Swingline
Lender(s) shall make the remaining portion of such Swingline Loan.

 

(ii)                                  Minimum Amounts.  Each Swingline Borrowing
shall be in a minimum principal amount of $3,000,000.

 

(iii)                               Repayment of Swingline Loans.  Each
Swingline Loan shall be due and payable on the earliest of (A) 10 days from and
including the date of the applicable Swingline Borrowing, (B) the date of the
next Revolving Credit Borrowing or (C) the Revolving Credit Termination Date. 
If, and to the extent, any Swingline Loans shall be outstanding on the date of
any Revolving Credit Borrowing, such Swingline Loans shall first be repaid from
the proceeds of such Revolving Credit Borrowing prior to the disbursement of the
same to the Borrower or the Qualified Borrower, as applicable.  If, and to the
extent, a Revolving Credit Borrowing is not requested prior to the Revolving
Credit Termination Date or the end of the 10 day period after a Swingline

 

58

--------------------------------------------------------------------------------


 

Borrowing, or unless the Borrower shall have notified the Administrative Agent
and the Swingline Lenders prior to 1:00 P.M. (New York City time) on the fourth
(4th) Business Day after the Swingline Borrowing that the Borrower intends to
reimburse the applicable Swingline Lender for the amount of such Swingline
Borrowing with funds other than proceeds of the Revolving Credit Loans, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing
comprised entirely of Base Rate Loans in the amount of the applicable Swingline
Loan then outstanding, the proceeds of which shall be used to repay such
Swingline Loan to the applicable Swingline Lender.  In addition, if (x) the
Borrower does not repay the Swingline Loan on or prior to the end of such 10 day
period, or (y) a Potential Event of Default or Event of Default shall have
occurred during such 10 day period, the Swingline Lender may, at any time, in
its sole discretion, by written notice to the Borrower and the Administrative
Agent, demand repayment of its Swingline Loans by way of a Revolving Credit
Borrowing, in which case the Borrower shall be deemed to have requested a
Revolving Credit Borrowing comprised entirely of Base Rate Loans in the amount
of such Swingline Loans then outstanding, the proceeds of which shall be used to
repay such Swingline Loans to the applicable Swingline Lender.  Any Revolving
Credit Borrowing which is deemed requested by the Borrower in accordance with
this Section 2.9(b)(iii) is hereinafter referred to as a “Mandatory Borrowing”. 
Each Revolving Credit Lender hereby irrevocably agrees to make Revolving Credit
Loans promptly upon receipt of notice from the Swingline Lender of any such
deemed request for a Mandatory Borrowing in the amount and in the manner
specified in the preceding sentences and on the date such notice is received by
such Lender (or the next Business Day if such notice is received after 12:00
noon (New York City time)) notwithstanding (I) that the amount of the Mandatory
Borrowing may not comply with the minimum amount of Revolving Credit Borrowings
otherwise required hereunder, (II) whether any conditions specified in
Section 6.2 are then satisfied, (III) whether a Potential Event of Default or an
Event of Default then exists, (IV) failure of any such deemed request for a
Revolving Credit Borrowing to be made by the time otherwise required in
Section 2.1, (V) the date of such Mandatory Borrowing (provided that such date
must be a Business Day), or (VI) any termination of the Revolving Credit
Commitments immediately prior to such Mandatory Borrowing or contemporaneously
therewith; provided, however, that no Revolving Credit Lender shall be obligated
to make Revolving Credit Loans in respect of a Mandatory Borrowing if a
Potential Event of Default or an Event of Default then exists and the applicable
Swingline Loan was made by the Swingline Lender without receipt of a written
Notice of Borrowing in the form specified in subclause (i) above or after the
Administrative Agent has delivered a notice of Potential Event of Default or
Event of Default which has not been rescinded.

 

(iv)                              Purchase of Participations.  In the event that
any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each Revolving Credit Lender hereby agrees that it shall forthwith purchase (as
of the date the Mandatory Borrowing would otherwise have occurred, but adjusted
for any payment received from the Borrower on or after such date and prior to
such purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Revolving Credit Lender
to share in such Swingline Loans ratably based upon

 

59

--------------------------------------------------------------------------------


 

its Pro Rata Share for the Revolving Credit Facility (determined before giving
effect to any termination of the Revolving Credit Commitments pursuant hereto),
provided that (A) all interest payable on the Swingline Loans with respect to
any participation shall be for the account of the applicable Swingline Lender
until but excluding the day upon which the Mandatory Borrowing would otherwise
have occurred, and (B) in the event of a delay between the day upon which the
Mandatory Borrowing would otherwise have occurred and the time any purchase of a
participation pursuant to this sentence is actually made, the purchasing
Revolving Credit Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such participation for each day from and
including the day upon which the Mandatory Borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
rate equal to the Federal Funds Rate, for the two (2) Business Days after the
date the Mandatory Borrowing would otherwise have occurred, and thereafter at a
rate equal to the Base Rate.  Notwithstanding the foregoing, no Revolving Credit
Lender shall be obligated to purchase a participation in any Swingline Loan if a
Potential Event of Default or an Event of Default then exists and such Swingline
Loan was made by the Swingline Lender without receipt of a written Notice of
Borrowing in the form specified in subclause (i) above or after the
Administrative Agent has delivered a notice of Potential Event of Default or
Event of Default which has not been rescinded.

 

(c)                                  Interest Rate.  Each Swingline Loan shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Swingline Loan is made until the date it is repaid, at a rate per
annum equal to the Daily LIBOR Rate plus the Applicable Margin for Eurodollar
Rate Loans for such day.

 

2.10                        Qualified Borrowers.

 

(a)                                 The Borrower may, at any time or from time
to time, request that one or more Qualified Borrowers be added to this Agreement
by notifying the Administrative Agent thereof in substantially the form of
Exhibit O hereto (including the jurisdiction of formation thereof), and the
Administrative Agent shall promptly notify each Lender. Borrower shall, or shall
cause such Qualified Borrower to, deliver all documents required to be delivered
pursuant to Sections 6.1 and 6.2(d) with respect to a proposed Qualified
Borrower, including, without limitation, copies of all Organizational Documents,
good standing certificates (if applicable), and resolutions, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent. 
Following the giving of any request pursuant to this Section 2.10, if the
request for such Qualified Borrower obligates the Administrative Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Borrower shall, promptly upon the request of the Administrative Agent or any
Lender, supply such documentation and other evidence as is reasonably requested
by the Administrative Agent or any Lender in order for the Administrative Agent
or such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations.  Upon delivery of the documentation and information
required above to the reasonable satisfaction of the Administrative Agent, the
proposed Qualified Borrower shall become a Qualified Borrower under this
Agreement and the Administrative Agent shall give written notice thereof to the
Borrower and the Lenders (a “New Foreign Qualified Borrower

 

60

--------------------------------------------------------------------------------


 

Notice”).  If the jurisdiction of organization of any proposed Qualified
Borrower would require the Administrative Agent, the Swingline Lender(s) or any
Lender to comply with any Requirements of Law (including, without limitation any
provisions relating to tax treaty status with respect to loans to Foreign
Qualified Borrowers organized in the United Kingdom or anti-social forces
representations and covenants with respect to Foreign Qualified Borrowers
organized in Japan) then the Borrower and the Administrative Agent may, without
the consent of any other Lenders, effect such amendments to this Agreement as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to implement the provisions of this Section, a copy of
which amendment (a “New Foreign Qualified Borrower Amendment”) shall be made
available to each Lender.  Nothing contained in this Section 2.10(a) shall limit
the provisions of Section 2.8(i).

 

(b)                                 If the Borrower shall designate as a
Qualified Borrower hereunder any entity not organized under the laws of the
United States or any State thereof, any Lender may, with notice to the
Administrative Agent and the Borrower, fulfill its Commitment by causing an
Affiliate of such Lender to act as the Bank in respect of such Qualified
Borrower (and such Lender shall, to the extent of Loans  made to, and
participations in Letters of Credit issued for the account of such Qualified
Borrower, be deemed for all purposes hereof to have pro tanto assigned such
Loans and participations to such Affiliate in compliance with the provisions of
Section 14.16 (but only for so long as such Loans or Letters of Credit shall be
outstanding) except that unless such an Affiliate is a Eligible Assignee,
nothing herein shall be deemed to have relieved such Lender from its obligations
under its Commitments).

 

ARTICLE III

 

LETTERS OF CREDIT

 

3.1                               Letters of Credit.  Subject to the terms and
conditions set forth in this Agreement, including, without limitation,
Section 3.1(c)(ii), the Administrative Agent hereby agrees to issue for the
account of the Borrower or the applicable Qualified Borrower one or more Letters
of Credit or, with respect to the Administrative Agent only, Alternative
Currency Letters of Credit (the Administrative Agent, together with any other
Lender or any Affiliate of any Lender designated, with such Lender’s consent, by
the Borrower, an “Issuing Bank”), subject to the following provisions:

 

(a)                                 Types and Amounts.  An Issuing Bank shall
not have any obligation to issue, amend or extend, and shall not issue, amend or
extend, any Letter of Credit or Alternative Currency Letter of Credit at any
time:

 

(i)                                     if the aggregate Letter of Credit
Obligations with respect to such Issuing Bank, after giving effect to the
issuance, amendment or extension of the Letter of Credit or Alternative Currency
Letter of Credit requested hereunder, shall exceed any limit imposed by law or
regulation upon such Issuing Bank;

 

(ii)                                  if, immediately after giving effect to the
issuance, amendment or extension of such Letter of Credit or Alternative
Currency Letter of Credit, (1) the Letter of Credit Obligations at such time
would exceed $50,000,000 with respect to Letters of

 

61

--------------------------------------------------------------------------------


 

Credit (including Alternative Currency Letters of Credit, the amount of which
shall be calculated based on the Dollar Equivalent Amount thereof) or (2) the
Revolving Credit Obligations at such time would exceed the Maximum Revolving
Credit Amount at such time, or (3) the sum of the Revolving Credit Loans in the
Alternative Currency and the Letter of Credit Obligations with respect to
Alternative Currency Letters of Credit at such time would exceed the Alternative
Currency Sublimit, or (4) one or more of the conditions precedent contained in
Sections 6.1 or 6.2, as applicable, would not on such date be satisfied, unless
such conditions are thereafter satisfied and written notice of such satisfaction
is given to such Issuing Bank by the Administrative Agent (and such Issuing Bank
shall not otherwise be required to determine that, or take notice whether, the
conditions precedent set forth in Sections 6.1 or 6.2, as applicable, have been
satisfied);

 

(iii)                               which has an expiration date later than the
first anniversary of the then Revolving Credit Termination Date;

 

(iv)                              which is in a currency other than Dollars or
the Alternative Currency;

 

(v)                                 (A) where the beneficiary of such Letter of
Credit or Alternative Currency Letter of Credit is a Sanctioned Person, (B) to
secure any transaction or the undertaking of any activity or business of or with
any Sanctioned Person, or in any country or territory, that at the time of such
issuance is the subject of any Sanctions or (C) in any manner that would result
in a violation of any Sanctions by any party to this Agreement;

 

(vi)                              if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing the Letter of Credit, or any Law
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Issuing Bank in good
faith deems material to it; or

 

(vii)                           if the issuance of the Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally.

 

For the avoidance of doubt, if the Administrative Agent (and/or any other Lender
or Affiliate of a Lender designated by the Borrower, with such Lender’s consent,
to issue a Letter of Credit) are not obligated or permitted pursuant to any of
the preceding paragraphs of this Section 3.1(a) to issue a Letter of Credit but
another Lender designated by the Borrower, with such Lender’s consent, to issue
such Letter of Credit (a “Replacement Issuing Bank”) is not prohibited from
issuing such Letter of Credit pursuant to any of the preceding paragraphs of
this Section

 

62

--------------------------------------------------------------------------------


 

3.1(a), then the Replacement Issuing Bank shall, subject to the other provisions
of this Agreement, issue such Letter of Credit.

 

(b)                                 Conditions.  In addition to being subject to
the satisfaction of the conditions precedent contained in Sections 6.1 and 6.2,
as applicable, the obligation of an Issuing Bank to issue, amend or extend any
Letter of Credit and/or Alternative Currency Letter of Credit is subject to the
satisfaction in full of the following conditions:

 

(i)                                     if the Issuing Bank so requests, the
Borrower shall have executed and delivered to such Issuing Bank and the
Administrative Agent a Letter of Credit Reimbursement Agreement and Application
and such other documents and materials as may be required pursuant to the terms
thereof; it being agreed that in the event of any inconsistencies between this
Agreement and such Letter of Credit Agreement and Application, the provisions of
this Agreement shall control; and

 

(ii)                                  the terms of the proposed Letter of Credit
and/or Alternative Currency Letter of Credit shall be satisfactory to the
Issuing Bank in its sole discretion.

 

(c)                                  Issuance of Letters of Credit.  (i) The
Borrower or the applicable Qualified Borrower shall give the Administrative
Agent and the Issuing Bank written notice (a “Letter of Credit Notice”) that it
requires the issuance of a Letter of Credit or Alternative Currency Letter of
Credit not later than 11:00 a.m. (New York time) on the third (3rd) Business Day
preceding the requested date for issuance thereof under this Agreement.  Such
notice shall be irrevocable unless and until such request is denied by the
applicable Arranger and shall specify (A) that the requested Letter of Credit or
Alternative Currency Letter of Credit is either a Commercial Letter of Credit or
a Standby Letter of Credit, (B) that such Letter of Credit or Alternative
Currency Letter of Credit is solely for the account of the Borrower or such
Qualified Borrower, (C) the stated amount of the Letter of Credit or Alternative
Currency Letter of Credit requested, (D) the effective date (which shall be a
Business Day) of issuance of such Letter of Credit or Alternative Currency
Letter of Credit, (E) the date on which such Letter of Credit or Alternative
Currency Letter of Credit is to expire (which shall be a Business Day and no
later than the Business Day immediately preceding the first anniversary of the
then scheduled Revolving Credit Termination Date), (F) the Person for whose
benefit such Letter of Credit or Alternative Currency Letter of Credit is to be
issued, (G) other relevant terms of such Letter of Credit or Alternative
Currency Letter of Credit, (H) the Revolving Credit Availability at such time,
and (I) the amount of the then outstanding Letter of Credit Obligations.

 

(ii)                                  If the Administrative Agent declines to
issue the Letter of Credit and/or Alternative Currency Letter of Credit, the
Borrower or such Qualified Borrower shall select an alternative Lender with such
Lender’s written consent to issue such Letter of Credit and/or Alternative
Currency Letter of Credit.

 

(iii)                               The selected Issuing Bank (if not the
Administrative Agent) shall give the Administrative Agent written notice, or
telephonic notice confirmed promptly thereafter in writing, of the issuance,
amendment or extension of a Letter of Credit and/or Alternative Currency Letter
of Credit.

 

63

--------------------------------------------------------------------------------


 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Notice, the Issuing Bank shall agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the Issuing Bank, the Borrower shall not be required to make a specific request
to the Issuing Bank for any such extension.  Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Issuing Bank to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Business Day immediately
preceding the first anniversary of Revolving Credit Termination Date; provided,
however, that the Issuing Bank shall not permit any such extension if (A) the
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of
Section 3.1(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent, any Revolving
Credit Lender or the Borrower that one or more of the applicable conditions
specified in Section 6.2 is not then satisfied, and in each such case directing
the Issuing Bank not to permit such extension.

 

(d)                                 Reimbursement Obligations; Duties of Issuing
Banks and other Lenders.

 

(i)                                     Notwithstanding any provisions to the
contrary in any Letter of Credit Reimbursement Agreement, if an Issuing Bank
shall make any disbursement in respect of a Letter of Credit, the Borrower or
the applicable Qualified Borrower shall reimburse such Issuing Bank in respect
of such Reimbursement Obligation by paying to the Issuing Bank an amount equal
to such Reimbursement Obligation not later than 12:00 noon, New York City time,
on (i) the Business Day that the Borrower or the applicable Qualified Borrower
receives notice of such disbursement, if such notice is received prior to
10:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time (such date, the “Reimbursement Date”), provided that the
Borrower or the applicable Qualified Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.1 that such
payment be financed with a Base Rate Borrowing of Revolving Credit Loans in an
equivalent amount and, to the extent so financed, the Borrower’s or the
applicable Qualified Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Base Rate Borrowing.

 

Notwithstanding anything to the contrary contained herein, in the case of an
Alternative Currency Letter of Credit, the Borrower or the applicable Qualified
Borrower shall reimburse the Issuing Bank in such Alternative Currency, unless
(A) the Issuing Bank (at its option) shall have notified the Borrower or the
applicable Qualified Borrower that it will require reimbursement in Dollars, or
any such drawing is made at a time when an Event of Default exists or a Sharing
Event shall have occurred, or (B) in the

 

64

--------------------------------------------------------------------------------


 

absence of any such requirement for reimbursement in Dollars, the Borrower or
the applicable Qualified Borrower shall have notified the Issuing Bank promptly
following receipt of the notice of drawing that the Borrower or such Qualified
Borrower will reimburse the Issuing Bank in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under an Alternative Currency Letter of
Credit, the Issuing Bank shall notify the Borrower or the applicable Qualified
Borrower of the Dollar Equivalent Amount of the amount of the drawing promptly
following the determination thereof.  Not later than 11:00 a.m. on the date of
any payment by the Issuing Bank under a Letter of Credit to be reimbursed in
Dollars, or the Specified Time on the date of any payment by the Issuing Bank
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower or the applicable Qualified Borrower shall
reimburse the Issuing Bank through the Administrative Agent in an amount equal
to the amount of such drawing and in the applicable currency.  In the event that
(A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars as set forth above and (B) the Dollar amount paid by the Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower or
the applicable Qualified Borrower agrees, as a separate and independent
obligation, to indemnify the Issuing Bank for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing.  If the Borrower or the applicable Qualified Borrower fails to
timely reimburse the Issuing Bank on the Honor Date, the Administrative Agent
shall promptly notify each Revolving Credit Lender of the Honor Date, the amount
of the unreimbursed drawing (expressed in Dollars in the Dollar Equivalent
Amount thereof in the case of an Alternative Currency Letter of Credit) (the
“Unreimbursed Amount”), and the amount of such Lender’s applicable Pro Rate
Share thereof.  In such event, the Borrower or the applicable Qualified Borrower
shall be deemed to have requested a Borrowing under the Revolving Credit
Facility of Base Rate Loans to be disbursed on the Honor Date in an amount equal
to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.1(b) for the principal amount of Base Rate Loans, but
subject to the Revolving Credit Availability and the conditions set forth in
Section 6.2 (other than the delivery of a Notice of Committed Borrowing).  Any
notice given by the Issuing Bank or the Administrative Agent pursuant to this
Section 3.1(d)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)                                  The Issuing Bank shall give the
Administrative Agent written notice, or telephonic notice confirmed promptly
thereafter in writing, of all drawings under a Letter of Credit and/or
Alternative Currency Letter of Credit and the payment (or the failure to pay
when due) by the Borrower or the applicable Qualified Borrower on account of a
Reimbursement Obligation (which notice the Administrative Agent shall promptly
transmit by telegram, facsimile transmission or similar transmission to each
Revolving Credit Lender).

 

(iii)                               No action taken or omitted in good faith by
an Issuing Bank under or in connection with any Letter of Credit and/or
Alternative Currency Letter of Credit shall put such Issuing Bank under any
resulting liability to any Lender, the Borrower or

 

65

--------------------------------------------------------------------------------


 

Qualified Borrower or, so long as it is not issued in violation of
Section 3.1(a), relieve any Revolving Credit Lender of its obligations hereunder
to such Issuing Bank.  Solely as between the Issuing Banks and the other
Revolving Credit Lenders, in determining whether to pay under any Letter of
Credit and/or Alternative Currency Letter of Credit, the Issuing Bank shall have
no obligation to the other Lenders other than to confirm that any documents
required to be delivered under a respective Letter of Credit and/or Alternative
Currency Letter of Credit appear to have been delivered and that they appear on
their face to comply with the requirements of such Letter of Credit and/or
Alternative Currency Letter of Credit.

 

(e)                                  Participations.  (i)  Immediately upon
issuance by an Issuing Bank of any Letter of Credit and/or Alternative Currency
Letter of Credit in accordance with the procedures set forth in this
Section 3.1, each Revolving Credit Lender shall be deemed to have irrevocably
and unconditionally purchased and received from that Issuing Bank, without
recourse or warranty, an undivided interest and participation in such Letter of
Credit and/or Alternative Currency Letter of Credit to the extent of such
Lender’s applicable Pro Rata Share, including, without limitation, all
obligations of the Borrower or the applicable Qualified Borrower with respect
thereto (other than amounts owing to the Issuing Bank under Section 3.1(g)) and
any security therefor and guaranty pertaining thereto.

 

(ii)                                  If any Issuing Bank makes any payment
under any Letter of Credit and/or Alternative Currency Letter of Credit and the
Borrower or the applicable Qualified Borrower does not repay such amount to the
Issuing Bank on the Reimbursement Date, the Issuing Bank shall promptly notify
the Administrative Agent, which shall promptly notify each other Revolving
Credit Lender, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Bank, in immediately available funds, the amount of such Revolving Credit
Lender’s applicable Pro Rata Share of such payment (net of that portion of such
payment, if any, made by such Issuing Bank in its capacity as an issuer of a
Letter of Credit and/or Alternative Currency Letter of Credit), and the
Administrative Agent shall promptly pay to such Issuing Bank such amounts
received by it, and any other amounts received by the Administrative Agent for
such Issuing Bank’s account, pursuant to this Section 3.1(e).  If a Revolving
Credit Lender does not make its Pro Rata Share of the amount of such payment
available to the Administrative Agent, such Revolving Credit Lender agrees to
pay to the Administrative Agent for the account of the Issuing Bank, forthwith
on demand, such amount together with interest thereon at the greater of the Base
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. The failure of any Revolving
Credit Lender to make available to the Administrative Agent for the account of
an Issuing Bank its Pro Rata Share of any such payment shall neither relieve any
other Revolving Credit Lender of its obligation hereunder to make available to
the Administrative Agent for the account of such Issuing Bank such other
Revolving Credit Lender’s Pro Rata Share of any payment on the date such payment
is to be made nor increase the obligation of any other Revolving Credit Lender
to make such payment to the Administrative Agent.

 

(iii)                               Whenever an Issuing Bank receives a payment
on account of a Reimbursement Obligation, including any interest thereon, as to
which the

 

66

--------------------------------------------------------------------------------


 

Administrative Agent has previously received payments from any other Revolving
Credit Lender for the account of such Issuing Bank pursuant to this
Section 3.1(e), such Issuing Bank shall promptly pay to the Administrative Agent
and the Administrative Agent shall promptly pay to each other Revolving Credit
Lender an amount equal to such other Revolving Credit Lender’s applicable Pro
Rata Share thereof.  Each such payment shall be made by such reimbursed Issuing
Bank or the Administrative Agent, as the case may be, on the Business Day on
which such Person receives the funds paid to such Person pursuant to the
preceding sentence, if received prior to 11:00 a.m. (New York time) on such
Business Day, and otherwise on the next succeeding Business Day.

 

(iv)                              Upon the written request of any Revolving
Credit Lender, the Issuing Banks shall furnish such requesting Revolving Credit
Lender copies of any Letter of Credit and/or Alternative Currency Letter of
Credit, Letter of Credit Reimbursement Agreement, and related amendment to which
such Issuing Bank is party and such other documentation as reasonably may be
requested by the requesting Revolving Credit Lender.

 

(v)                                 The obligations of a Revolving Credit Lender
to make payments to the Administrative Agent for the account of any Issuing Bank
with respect to a Letter of Credit and/or Alternative Currency Letter of Credit
shall be irrevocable, shall not be subject to any qualification or exception
whatsoever except willful misconduct or gross negligence of such Issuing Bank,
and shall be honored in accordance with this Article III (irrespective of the
satisfaction of the conditions described in Sections 6.1 and 6.2, as applicable)
under all circumstances, including, without limitation, any of the following
circumstances:

 

(A)                               any lack of validity or enforceability of this
Agreement or any of the other Loan Documents;

 

(B)                               the existence of any claim, setoff, defense or
other right which the Borrower or any Qualified Borrower may have at any time
against a beneficiary named in a Letter of Credit and/or Alternative Currency
Letter of Credit or any transferee of a beneficiary named in a Letter of Credit
and/or Alternative Currency Letter of Credit(or any Person for whom any such
transferee may be acting), any Lender, or any other Person, whether in
connection with this Agreement, any Letter of Credit and/or Alternative Currency
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the account party
and beneficiary named in any Letter of Credit and/or Alternative Currency Letter
of Credit);

 

(C)                               any draft, certificate or any other document
presented under the Letter of Credit and/or Alternative Currency Letter of
Credit having been determined to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

 

(D)                               the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents;

 

67

--------------------------------------------------------------------------------


 

(E)                                any failure by that Issuing Bank to make any
reports required pursuant to Section 3.1(h) or the inaccuracy of any such
report; or

 

(F)                                 the occurrence of any Event of Default or
Potential Event of Default.

 

(f)                                   Payment of Reimbursement Obligations. 
(i)  The Borrower or the applicable Qualified Borrower unconditionally agrees to
pay to each Issuing Bank, in Dollars or Alternative Currency, as applicable, the
amount of all Reimbursement Obligations, interest and other amounts payable to
such Issuing Bank under or in connection with the Letters of Credit and/or
Alternative Currency Letter of Credit when such amounts are due and payable,
irrespective of any claim, setoff, defense or other right which the Borrower may
have at any time against any Issuing Bank or any other Person.

 

(ii)                                  In the event any payment by the Borrower
or the applicable Qualified Borrower received by an Issuing Bank with respect to
a Letter of Credit and/or Alternative Currency Letter of Credit and distributed
by the Administrative Agent to the Revolving Credit Lenders on account of their
participations is thereafter set aside, avoided or recovered from such Issuing
Bank in connection with any receivership, liquidation or bankruptcy proceeding,
each Revolving Credit Lender which received such distribution shall, upon demand
by such Issuing Bank, contribute such Revolving Credit Lender’s applicable Pro
Rata Share of the amount set aside, avoided or recovered together with interest
at the rate required to be paid by such Issuing Bank upon the amount required to
be repaid by it.

 

(g)                                  Letter of Credit Fee Charges.  In
connection with each Letter of Credit and/or Alternative Currency Letter of
Credit, Borrower and the applicable Qualified Borrower each hereby covenants to
pay to the Administrative Agent the following fees each payable quarterly in
arrears (on the first Business Day of each calendar quarter following the
issuance of each Letter of Credit and/or Alternative Currency Letter of
Credit):  (1) a fee (in Dollars) for the account of the Revolving Credit
Lenders, computed daily on the amount or Dollar Equivalent Amount, as
applicable, of the Letter of Credit or the Alternative Currency Letter of Credit
issued and outstanding at a rate per annum equal to the “Banks’ L/C Fee Rate”
(as hereinafter defined) and (2) a fee (in Dollars), for the Issuing Bank’s own
account, computed daily on the amount or Dollar Equivalent Amount, as
applicable, of the Letter of Credit and/or Alternative Currency Letter of Credit
issued and outstanding at a rate per annum equal to 0.125%.  For purposes of
this Agreement, the “Banks’ L/C Fee Rate” shall mean, at any time, a rate per
annum equal to the Applicable Margin for Eurodollar Rate Loans less 0.125% per
annum.  It is understood and agreed that the last installment of the fees
provided for in this paragraph (g) with respect to any particular Letter of
Credit shall be due and payable on the first day of the fiscal quarter following
the return, undrawn, or cancellation of such Letter of Credit and/or Alternative
Currency Letter of Credit.  In addition, the Borrower shall pay to each Issuing
Bank, solely for its own account, the standard charges assessed by such Issuing
Bank in connection with the issuance, administration, amendment and payment or
cancellation of Letters of Credit and/or Alternative Currency Letter of Credit
and such compensation in respect of such Letters of Credit and/or Alternative
Currency Letters of Credit for the Borrower’s account as may be agreed upon by
the Borrower or the applicable Qualified Borrower and such Issuing Bank from
time to time.

 

68

--------------------------------------------------------------------------------


 

(h)                                 Letter of Credit Reporting Requirements. 
Each Issuing Bank shall, no later than the tenth (10th) Business Day following
the last day of each calendar month, provide to the Administrative Agent and the
Borrower, separate schedules for Commercial Letters of Credit and/or Alternative
Currency Letters of Credit and Standby Letters of Credit and/or Alternative
Currency Letters of Credit issued as Letters of Credit and/or Alternative
Currency Letters of Credit, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit Obligations
outstanding to it at the end of each month and, to the extent not otherwise
provided in accordance with the provisions of Section 3.1(c)(ii), any
information requested by the Administrative Agent or the Borrower or the
applicable Qualified Borrower relating to the date of issue, account party,
amount, expiration date and reference number of each Letter of Credit and/or
Alternative Currency Letter of Credit issued by it.

 

(i)                                     Indemnification; Exoneration.  (i)  In
addition to all other amounts payable to an Issuing Bank, the Borrower and the
applicable Qualified Borrower each, jointly and severally, hereby agrees to
defend, indemnify, and save the Administrative Agent, each Issuing Bank, and
each other Lender harmless from and against any and all claims, demands,
liabilities, penalties, damages, losses (other than loss of profits), costs,
charges and expenses (including reasonable attorneys’ fees and expenses but
excluding taxes) which the Administrative Agent, the Issuing Banks, or such
other Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit and/or Alternative Currency Letter of
Credit other than as a result of the gross negligence or willful misconduct of
the Issuing Bank, as determined by a court of competent jurisdiction, or (B) the
failure of the Issuing Bank to honor a drawing under such Letter of Credit
and/or Alternative Currency Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority.

 

(ii)                                  As between the Borrower or the applicable
Qualified Borrower on the one hand and the Lenders on the other hand, the
Borrower and the applicable Qualified Borrower assumes all risks of the acts and
omissions of, or misuse of Letters of Credit by, the respective beneficiaries of
the Letters of Credit and/or Alternative Currency Letters of Credit.  In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit Reimbursement Agreements, the Administrative Agent, the
Issuing Banks and the other Lenders shall not be responsible for:  (A) the form,
validity, legality, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of the Letters of Credit, and/or Alternative Currency Letters of Credit
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity, legality or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit and/or Alternative Currency Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (C) failure
of the beneficiary of a Letter of Credit and/or Alternative Currency Letter of
Credit to duly comply with conditions required in order to draw upon such Letter
of Credit and/or Alternative Currency Letter of Credit; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in

 

69

--------------------------------------------------------------------------------


 

the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit and/or Alternative Currency Letter of Credit
or of the proceeds thereof; (G) the misapplication by the beneficiary of a
Letter of Credit and/or Alternative Currency Letter of Credit of the proceeds of
any drawing under such Letter of Credit and/or Alternative Currency Letter of
Credit; and (H) any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks or the other Lenders.

 

3.2                               Obligations Several.  The obligations of the
Administrative Agent, each Issuing Bank, and each other Revolving Credit Lender
under this Article III are several and not joint, and no Issuing Bank or other
Lender shall be responsible for the obligation to issue Letters of Credit and/or
Alternative Currency Letters of Credit or participation obligation hereunder,
respectively, of any other Issuing Bank or other Revolving Credit Lender.

 

3.3                               Expiration after the Revolving Credit
Termination Date.  Notwithstanding anything contained herein to the contrary, if
any Letters of Credit, by their terms, shall mature after the Revolving Credit
Termination Date (as the same may be extended), then, on and after the Revolving
Credit Termination Date, the provisions of this Agreement shall remain in full
force and effect with respect to such Letters of Credit, and the Borrower or the
applicable Qualified Borrower shall comply with the provisions of Section 3.4.

 

3.4                               Actions in Respect of Letters of Credit. 
(a) If, at any time and from time to time, any Letter of Credit shall have been
issued hereunder and the same shall expire on a date after the Revolving Credit
Termination Date, then, on the Revolving Credit Termination Date, the Borrower
or the applicable Qualified Borrower shall pay to the Administrative Agent, on
behalf of the Revolving Credit Lenders, in same day funds at the Administrative
Agent’s office designated in such demand, for deposit in a special cash
collateral account (the “Letter of Credit Collateral Account”) to be maintained
in the name of the Administrative Agent (on behalf of the Revolving Credit
Lenders) and under its sole dominion and control at such place as shall be
designated by the Administrative Agent, an amount equal to the amount of the
Letter of Credit Obligations, in the applicable currency, under the Letters of
Credit.  Interest shall accrue on the Letter of Credit Collateral Account at a
rate equal to the rate on overnight funds.  The Borrower shall also make
deposits into the Letter of Credit Collateral Account in accordance with
Section 11.2 and Section 14.25(c).

 

(b)                                 The Borrower or the applicable Qualified
Borrower hereby pledges, assigns and grants to the Administrative Agent, as
Administrative Agent for its benefit and the ratable benefit of the Revolving
Credit Lenders a lien on and a security interest in, the following collateral
(the “Letter of Credit Collateral”):

 

(i)                                     the Letter of Credit Collateral Account,
all cash deposited therein and all certificates and instruments, if any, from
time to time representing or evidencing the Letter of Credit Collateral Account;

 

(ii)                                  all notes, certificates of deposit and
other instruments from time to time hereafter delivered to or otherwise
possessed by the Administrative Agent for or on

 

70

--------------------------------------------------------------------------------


 

behalf of the Borrower in substitution for or in respect of any or all of the
then existing Letter of Credit Collateral;

 

(iii)                               all interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the then existing
Letter of Credit Collateral; and

 

(iv)                              to the extent not covered by the above
clauses, all proceeds of any or all of the foregoing Letter of Credit
Collateral.

 

(c)                                  The lien and security interest granted
hereby secures the payment of all obligations of the Borrower now or hereafter
existing hereunder and under any other Loan Document.

 

(d)                                 The Borrower and the applicable Qualified
Borrower hereby authorizes the Administrative Agent for the ratable benefit of
the Revolving Credit Lenders to apply, from time to time after funds are
deposited in the Letter of Credit Collateral Account and for so long as an Event
of Default has occurred and is continuing, funds then held in the Letter of
Credit Collateral Account to the payment of any amounts, in such order as the
Administrative Agent may elect, as shall have become due and payable by the
Borrower to the Revolving Credit Lenders in respect of the Letters of Credit.

 

(e)                                  Neither the Borrower nor the applicable
Qualified Borrower nor any Person claiming or acting on behalf of or through the
Borrower or the applicable Qualified Borrower shall have any right to withdraw
any of the funds held in the Letter of Credit Collateral Account.

 

(f)                                   The Borrower and the applicable Qualified
Borrower each agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 3.4.

 

(g)                                  If any Event of Default shall have occurred
and be continuing:

 

(i)                                     The Administrative Agent may, in its
sole discretion, without notice to the Borrower or the applicable Qualified
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of first, (x) amounts previously
drawn on any Letter of Credit that have not been reimbursed by the Borrower and
(y) any Letter of Credit Obligations described in clause (ii) of the definition
thereof that are then due and payable and second, any other unpaid Obligations
then due and payable against the Letter of Credit Collateral Account or any part
thereof, in such order as the Administrative Agent shall elect.  The rights of
the Administrative Agent under this Section 3.4 are in addition to any rights
and remedies which any Lender may have.

 

(ii)                                  The Administrative Agent may also
exercise, in its sole discretion, in respect of the Letter of Credit Collateral
Account, in addition to the other rights and

 

71

--------------------------------------------------------------------------------


 

remedies provided herein or otherwise available to it, all the rights and
remedies of a secured party upon default under the Uniform Commercial Code in
effect in the State of New York at that time.

 

(iii)                               The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Letter of
Credit Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that, assuming such treatment, the Administrative
Agent shall not have any responsibility or liability with respect thereto.

 

(iv)                              At such time as all Events of Default have
been cured or waived in writing, all fees and expenses, if any, owing to the
Lenders paid in full, and all Letters of Credit returned to the Issuing Banks,
all amounts remaining in the Letter of Credit Collateral Account shall be
promptly returned to the Borrower or the applicable Qualified Borrower.  Absent
such cure or written waiver, any surplus of the funds held in the Letter of
Credit Collateral Account and remaining after payment in full of all of the
Obligations of the Borrower or the applicable Qualified Borrower hereunder and
under any other Loan Document after the Revolving Credit Termination Date shall
be paid promptly to the Borrower or the applicable Qualified Borrower or to
whomsoever may be lawfully entitled to receive such surplus.

 

3.5                               Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the Issuing Bank and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce Publication No. 600 (or such later
version thereof as may be in effect) shall apply to each commercial Letter of
Credit.

 

3.6                               Existing Letters of Credit.  It is hereby
acknowledged and agreed by the Borrower, the Administrative Agent and all the
Lenders party hereto that on the Initial Funding Date, the letters of credit
previously issued by JPMorgan Chase Bank, N.A. as “Issuing Bank” which is more
particularly set forth on Schedule 3.6 hereto, shall be transferred to this
Agreement and shall be deemed to be Letters of Credit hereunder.

 

ARTICLE IV

 

PAYMENTS AND PREPAYMENTS

 

4.1                               Prepayments; Reductions in Revolving Credit
Commitments.

 

(a)                                 Voluntary Prepayments.  The Borrower or any
Qualified Borrower may, at any time and from time to time, prepay the Loans in
part or in their entirety, subject to the following limitations. The Borrower or
the applicable Qualified Borrower shall give at least one (1) Business Day’s
prior written notice, in the case of Base Rate Loans, and at least three
(3) Business Days’ prior written notice, in the case of Eurodollar Rate Loans,
to the Administrative Agent (which the Administrative Agent shall promptly
transmit to each Lender) of any prepayment in the entirety to be made prior to
the occurrence of an Event of Default, which

 

72

--------------------------------------------------------------------------------


 

notice of prepayment shall specify the date (which shall be a Business Day) of
prepayment. When notice of prepayment is delivered as provided herein, the
outstanding principal amount of the Loans on the prepayment date specified in
the notice shall become due and payable on such prepayment date. Each voluntary
partial prepayment of the Loans shall be in a minimum amount of $1,000,000 (or
the remaining balance of the applicable Loans, if less), except in the case of
Swingline Loans, which shall be in the minimum amount of $100,000. Eurodollar
Rate Loans and Money Market Loans may be prepaid in part or in their entirety
only upon payment of the amounts described in Section 5.2(f).

 

(b)                                 Voluntary Reductions In Revolving Credit
Commitments and Unused Term Commitments.  The Borrower may, upon at least three
(3) Business Days’ prior written notice to the Administrative Agent (which the
Administrative Agent shall promptly transmit to each Lender), at any time and
from time to time, terminate in whole or permanently reduce in part the
Revolving Credit Commitments and/or the Alternative Currency Commitments and/or
the unused Term Commitments, provided that the Borrower shall have made whatever
payment may be required to reduce the Revolving Credit Obligations to an amount
less than or equal to the Revolving Credit Commitments as reduced or terminated,
which amount shall become due and payable on the date specified in such notice. 
Any partial reduction of the Revolving Credit Commitments and/or the Alternative
Currency Commitments and/or the unused Term Commitments shall be in an aggregate
minimum amount of $10,000,000 and integral multiples of $1,000,000 in excess of
that amount, and shall reduce the Revolving Credit Commitment and/or the
Alternative Currency Commitment and/or the unused Term Commitments of each
Lender proportionately in accordance with its applicable Pro Rata Share.  Any
notice of termination or reduction given to the Administrative Agent under this
Section 4.1(b) shall specify the date (which shall be a Business Day) of such
termination or reduction and, with respect to a partial reduction, the aggregate
principal amount thereof.

 

(c)                                  No Penalty.  The prepayments and payments
in respect of reductions and terminations described in clauses (a) and (b) of
this Section 4.1 may be made without premium or penalty (except as provided in
Section 5.2(f)).

 

(d)                                 Mandatory Prepayments of Alternative
Currency Loans.  The Administrative Agent shall calculate the Dollar Equivalent
Amount of all Loans denominated in the Alternative Currency at the time of each
Borrowing thereof and on the last Business Day of each month during each
Interest Period longer than one month in duration.  If at any such time (y) the
Dollar Equivalent Amount of the sum of (i) all outstanding Loans denominated in
the Alternative Currency, and (ii) the outstanding Dollar Equivalent Amount of
the Letter of Credit Obligations for Alternative Currency Letters of Credit, so
determined by the Administrative Agent, in the aggregate, exceeds the
Alternative Currency Sublimit, Borrower shall repay all or a portion of such
Loans, otherwise in accordance with the applicable terms of this Agreement, in
such amount so that, following the making of such payment, the Dollar Equivalent
Amount outstanding of such Loans and Letter of Credit Obligations does not
exceed the Alternative Currency Sublimit, or (z) the Dollar Equivalent Amount of
the sum of (i) all outstanding Revolving Credit Loans and (ii) the outstanding
Dollar Equivalent Amount of the Letter of Credit Obligations so determined by
the Administrative Agent, in the aggregate, exceeds the Maximum Revolving Credit
Amount, Borrower shall, in each case, repay all or a portion of the Revolving
Credit Loans, otherwise in accordance with the applicable terms of this
Agreement, in

 

73

--------------------------------------------------------------------------------


 

such amount so that, following the making of such payment, the Dollar Equivalent
Amount outstanding of all Revolving Credit Loans and Letter of Credit
Obligations does not exceed the Maximum Revolving Credit Amount.

 

4.2                               Payments.

 

(a)                                 Manner and Time of Payment.  All payments of
principal of and interest on the Loans and Reimbursement Obligations and other
Obligations (including, without limitation, fees and expenses) which are payable
to the Administrative Agent, the Arrangers or any other Lender shall be made
without condition or reservation of right, in immediately available funds,
delivered to the Administrative Agent (or, in the case of Reimbursement
Obligations, to the pertinent Arranger) not later than 12:00 noon (New York time
or local time to the principal financial center of the country of that currency,
in the case of an Alternative Currency) on the date and at the place due, to
such account of the Administrative Agent (or such Arranger) as it may designate,
for the account of the Administrative Agent, an Arranger, or such other Lender,
as the case may be; and funds received by the Administrative Agent (or such
Arranger), including, without limitation, funds in respect of any Loans to be
made on that date, not later than 12:00 noon (New York time or local time to the
principal financial center of the country of that currency, in the case of an
Alternative Currency) on any given Business Day shall be credited against
payment to be made that day and funds received by the Administrative Agent (or
such Arranger) after that time shall be deemed to have been paid on the next
succeeding Business Day.  All payments shall be in Dollars except for payments
of principal, interest and fees on Alternative Currency Loans and Reimbursement
Obligations with respect to Alternative Currency Letters of Credit, which shall
be in the applicable Alternative Currency thereof. Payments actually received by
the Administrative Agent for the account of the Lenders, or any of them, shall
be paid to them by the Administrative Agent promptly after receipt thereof, in
immediately available funds.

 

(b)                                 Apportionment of Payments.  (i)  Subject to
the provisions of Section 4.2(b)(v), all payments of principal and interest in
respect of outstanding Loans, all payments in respect of Reimbursement
Obligations, all payments of fees and all other payments in respect of any other
Obligations, shall be allocated among such of the Lenders as are entitled
thereto, in proportion to their respective applicable Pro Rata Shares or
otherwise as provided herein.  Subject to the provisions of Section 4.2(b)(ii),
all such payments and any other amounts received by the Administrative Agent
from or for the benefit of the Borrower or any Qualified Borrower shall be
applied in the following order:

 

(A)                               to pay principal of and interest on any
portion of the Loans which the Administrative Agent may have advanced on behalf
of any Lender other than itself for which the Administrative Agent has not then
been reimbursed by such Lender or the Borrower or such Qualified Borrower,

 

(B)                               to pay all other Obligations then due and
payable and

 

(C)                               as the Borrower so designates.

 

74

--------------------------------------------------------------------------------


 

Unless otherwise designated by the Borrower, all principal payments in respect
of Committed Loans shall be applied first, to repay outstanding Base Rate Loans,
and then to repay outstanding Eurodollar Rate Loans, with those Eurodollar Rate
Loans which have earlier expiring Interest Periods being repaid prior to those
which have later expiring Interest Periods.

 

(ii)                                  After the occurrence of an Event of
Default and while the same is continuing, the Administrative Agent shall apply
all payments in respect of any Obligations and any amounts received as a result
of the exercise of remedies pursuant to Sections 11.12 and 14.5, in the
following order:

 

(A)                               first, to pay principal of and interest on any
portion of the Loans which the Administrative Agent may have advanced on behalf
of any Lender other than itself for which the Administrative Agent has not then
been reimbursed by such Lender or the Borrower or any Qualified Borrower;

 

(B)                               second, to pay Obligations in respect of any
fees, expense reimbursements or indemnities then due to the Administrative
Agent;

 

(C)                               third, to pay principal of and interest on
Letter of Credit Obligations (or, to the extent such Obligations are contingent,
deposited with the Administrative Agent to provide cash collateral in respect of
such Obligations);

 

(D)                               fourth, to pay Obligations in respect of any
fees, expense reimbursements or indemnities then due to the Lenders and the
Co-Agents;

 

(E)                                fifth, to pay interest due in respect of
Loans;

 

(F)                                 sixth, to the ratable payment or prepayment
of principal outstanding on Loans; and

 

(G)                               seventh, to the ratable payment of all other
Obligations.

 

The order of priority set forth in this Section 4.2(b)(ii) and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Administrative Agent, the Arrangers, the other Lenders and
other Holders as among themselves.  The order of priority set forth in clauses
(C) through (G) of this Section 4.2(b)(ii) may at any time and from time to time
be changed by the Requisite Lenders without necessity of notice to or consent of
or approval by the Borrower, any Holder which is not a Lender, or any other
Person.  The order of priority set forth in clauses (A) and (B) of this
Section 4.2(b)(ii) may be changed only with the prior written consent of the
Administrative Agent.

 

(iii)                               The Administrative Agent, in its sole
discretion subject only to the terms of this Section 4.2(b)(iii), may pay from
the proceeds of Revolving Credit Loans made to the Borrower hereunder, whether
made following a request by the Borrower or any Qualified Borrower pursuant to
Sections 2.1 or 2.2 or a deemed request as provided in this Section 4.2(b)(iii),
all amounts payable by the Borrower hereunder, including, without limitation,
amounts payable with respect to payments of principal, interest, Reimbursement
Obligations and fees and all reimbursements for expenses pursuant to

 

75

--------------------------------------------------------------------------------


 

Section 14.2.  The Borrower hereby irrevocably authorizes the Lenders to make
Revolving Credit Loans, which Revolving Credit Loans shall be Base Rate Loans,
in each case, upon notice from the Administrative Agent as described in the
following sentence for the purpose of paying principal, interest, Reimbursement
Obligations and fees due from the Borrower, reimbursing expenses pursuant to
Section 14.2 and paying any and all other amounts due and payable by the
Borrower hereunder or under the Notes, and agrees that all such Revolving Credit
Loans so made shall be deemed to have been requested by it pursuant to
Section 2.1 as of the date of the aforementioned notice.  The Administrative
Agent shall request Revolving Credit Loans on behalf of the Borrower as
described in the preceding sentence by notifying the Revolving Credit Lenders by
facsimile transmission or other similar form of transmission (which notice the
Administrative Agent shall thereafter promptly transmit to the Borrower), of the
amount and Funding Date of the proposed Borrowing and that such Borrowing is
being requested on the Borrower’s behalf pursuant to this Section 4.2(b)(iii). 
On the proposed Funding Date, the Revolving Credit Lenders shall make the
requested Revolving Credit Loans in accordance with the procedures and subject
to the conditions specified in Section 2.1.

 

(iv)                              Subject to Section 4.2(b)(v), the
Administrative Agent shall promptly distribute to each Arranger and each other
Lender at its primary address set forth on the appropriate signature page hereof
or the signature page to the Assignment and Acceptance by which it became a
Lender, or at such other address as a Lender or other Holder may request in
writing, such funds as such Person may be entitled to receive, subject to the
provisions of Article XII; provided that the Administrative Agent shall under no
circumstances be bound to inquire into or determine the validity, scope or
priority of any interest or entitlement of any Holder and may suspend all
payments or seek appropriate relief (including, without limitation, instructions
from the Requisite Lenders or an action in the nature of interpleader) in the
event of any doubt or dispute as to any apportionment or distribution
contemplated hereby.

 

(v)                                 In the event that any Lender fails to fund
its Pro Rata Share of any Loan requested by the Borrower or any Qualified
Borrower which such Lender is obligated to fund under the terms of this
Agreement (the funded portion of such Loan being hereinafter referred to as a
“Non Pro Rata Loan”), until the earlier of such Defaulting Lender’s cure of such
failure and the termination of the Revolving Credit Commitments or the Term
Commitments, as applicable, the proceeds of all amounts thereafter repaid to the
Administrative Agent by the Borrower or any Qualified Borrower and otherwise
required to be applied to such Defaulting Lender’s share of all other
Obligations pursuant to the terms of this Agreement shall be advanced to the
Borrower or the applicable Qualified Borrower by the Administrative Agent on
behalf of such Defaulting Lender to cure, in full or in part, such failure by
such Lender, but shall nevertheless be deemed to have been paid to such
Defaulting Lender in satisfaction of such other Obligations.  Notwithstanding
anything in this Agreement to the contrary:

 

(A)                               the foregoing provisions of this
Section 4.2(b)(v) shall apply only with respect to the proceeds of payments of
Obligations and shall not affect the conversion or continuation of Loans
pursuant to Section 5.1(c);

 

76

--------------------------------------------------------------------------------


 

(B)                               a Lender shall be deemed to have cured its
failure to fund its Pro Rata Share of any Loan at such time as an amount equal
to such Lender’s original Pro Rata Share of the requested principal portion of
such Loan is fully funded to the Borrower, whether made by such Lender itself or
by operation of the terms of this Section 4.2(b)(v), and whether or not the Non
Pro Rata Loan with respect thereto has been repaid, converted or continued;

 

(C)                               amounts advanced to the Borrower or the
applicable Qualified Borrower to cure, in full or in part, any such Lender’s
failure to fund its Pro Rata Share of any Loan (“Cure Loans”) shall bear
interest at the Base Rate in effect from time to time, and for all other
purposes of this Agreement shall be treated as if they were Base Rate Loans; and

 

(D)                               regardless of whether or not an Event of
Default has occurred or is continuing, and notwithstanding the instructions of
the Borrower or the applicable Qualified Borrower as to its desired application,
all repayments of principal which, in accordance with the other terms of this
Section 4.2, would be applied to the outstanding Base Rate Loans shall be
applied first, ratably to all Base Rate Loans constituting Non Pro Rata Loans,
second, ratably to Base Rate Loans other than those constituting Non Pro Rata
Loans or Cure Loans and, third, ratably to Base Rate Loans constituting Cure
Loans.

 

(c)                                  Payments on Non-Business Days.  Whenever
any payment to be made by the Borrower or the applicable Qualified Borrower
hereunder or under the Notes is stated to be due on a day which is not a
Business Day, the payment shall instead be due on the next succeeding Business
Day (or, as set forth in Section 5.2(b)(iii), the next preceding Business Day).

 

4.3                               Promise to Repay; Evidence of Indebtedness.

 

(a)                                 Promise to Repay.  The Borrower and each
Qualified Borrower hereby promise to pay when due the principal amount of each
Loan which is made to it, and further agree to pay all unpaid interest accrued
thereon, in accordance with the terms of this Agreement and the Notes.  Unless a
Lender elects not to receive any such promissory note, the Borrower and/or any
Qualified Borrower shall execute and deliver to each Lender on the Closing Date
(or in the case of any Qualified Borrower, at such time as it becomes a
Qualified Borrower hereunder), a promissory note, in form and substance
acceptable to the Administrative Agent and such Lender, evidencing the Loans and
thereafter shall execute and deliver such other promissory notes as are
necessary to evidence the Loans owing to the Lenders after giving effect to any
assignment thereof pursuant to Section 14.1 or any increase in such Lender’s
Revolving Credit Commitments or Term Commitments pursuant to Section 2.1(e), all
in form and substance acceptable to the Administrative Agent, the applicable
Lenders and the parties to such assignment (all such promissory notes and all
amendments thereto, replacements thereof and substitutions therefor being
collectively referred to as the “Notes”; and “Note” means any one of the Notes).

 

77

--------------------------------------------------------------------------------


 

(b)                                 Loan Account.  Each Lender shall maintain in
accordance with its usual practice an account or accounts (a “Loan Account”)
evidencing the Indebtedness of the Borrower and each Qualified Borrower to such
Lender resulting from each Loan owing to such Lender from time to time,
including the amount of principal and interest payable and paid to such Lender
from time to time hereunder and under the Notes. Notwithstanding the foregoing,
the failure by any Lender to maintain a Loan Account shall in no way affect the
Borrower’s or the applicable Qualified Borrower’s obligations hereunder,
including, without limitation, the obligation to repay the Obligations.

 

(c)                                  Control Account.  The Register maintained
by the Administrative Agent pursuant to Section 14.1(c) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded (i) the date and amount of each Borrowing made
hereunder, the type of Loan comprising such Borrowing and any Eurodollar
Interest Period applicable thereto, (ii) the effective date and amount of each
Assignment and Acceptance delivered to and accepted by it and the parties
thereto, (iii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder or under the
Notes and (iv) the amount of any sum received by the Administrative Agent from
the Borrower or the applicable Qualified Borrower hereunder and each Lender’s
share thereof.

 

(d)                                 Entries Binding.  The entries made in the
Register and each Loan Account shall be conclusive and binding for all purposes,
absent manifest error.

 

(e)                                  No Recourse to Limited Partners or General
Partner.  Notwithstanding anything contained in this Agreement to the contrary,
it is expressly understood and agreed that nothing herein or in the Notes shall
be construed as creating any liability on any Limited Partner, any General
Partner, or any partner, member, manager, officer, shareholder or director of
any Limited Partner or any General Partner, to pay any of the Obligations other
than liability arising from or in connection with (i) fraud or (ii) the
misappropriation or misapplication of proceeds of the Loans (in which case such
liability shall extend to the Person(s) committing such fraud, misappropriation
or misapplication, but not to any other Person described above); but nothing
contained in this Section 4.3(e) shall be construed to prevent the exercise of
any remedy allowed to the Administrative Agent, the Arrangers, the Co-Agents or
the Lenders by law or by the terms of this Agreement or the other Loan Documents
which does not relate to or result in such an obligation by any Limited Partner
or any General Partner (or any partner, member, manager, officer, shareholder or
director of any Limited Partner or any General Partner) to pay money.

 

ARTICLE V

 

INTEREST AND FEES

 

5.1                               Interest on the Loans and other Obligations.

 

(a)                                 Rate of Interest.  All Loans and the
outstanding principal balance of all other Obligations shall bear interest on
the unpaid principal amount thereof from the date such Loans are made and such
other Obligations are due and payable until paid in full, except as otherwise
provided in Section 5.1(d), as follows:

 

78

--------------------------------------------------------------------------------


 

(i)                                     If a Base Rate Loan or such other
Obligation, at a rate per annum equal to the sum of (A) the Base Rate, as in
effect from time to time as interest accrues, plus (B) the then Applicable
Margin for Base Rate Loans;

 

(ii)                                  If a Eurodollar Rate Loan, at a rate per
annum equal to the sum of (A) the Eurodollar Rate determined for the applicable
Eurodollar Interest Period, plus (B) the then Applicable Margin for Eurodollar
Rate Loans;

 

(iii)                               If a Eurodollar Money Market Loan, at a rate
per annum equal to either (A) the sum of (1) the Eurodollar Rate determined for
the applicable Eurodollar Interest Period (determined as if the related Money
Market Borrowing were a Committed Eurodollar Rate Borrowing) plus (or minus)
(2) the Money Market Margin quoted by the Lender making such Money Market Loan
in accordance with Section 2.2 or (B) the Money Market Rate, as applicable; and

 

(iv)                              If a Swingline Loan, as provided in
Section 2.9(c).

 

The applicable basis for determining the rate of interest on the Loans shall be
selected by the Borrower or the applicable Qualified Borrower at the time a
Notice of Borrowing or a Notice of Conversion/Continuation is delivered by the
Borrower to the Administrative Agent; provided, however, neither the Borrower
nor any Qualified Borrower may select the Eurodollar Rate as the applicable
basis for determining the rate of interest on such a Loan if at the time of such
selection an Event of Default or a Potential Event of Default would occur or has
occurred and is continuing and further provided that, from and after the
occurrence of an Event of Default or a Potential Event of Default, each
Eurodollar Rate Loan then outstanding may, at the Administrative Agent’s option,
convert to a Base Rate Loan.  If on any day any Loan is outstanding with respect
to which notice has not been timely delivered to the Administrative Agent in
accordance with the terms of this Agreement specifying the basis for determining
the rate of interest on that day, then for that day interest on that Loan shall
be determined by reference to the Base Rate.

 

(b)                                 Interest Payments.  (i)  Interest accrued on
each Committed Loan shall be calculated on the last day of each calendar month
and shall be payable in arrears (A) on the first day of each calendar month,
commencing on the first such day following the making of such Committed Loan,
and (B) if not theretofore paid in full, on the maturity date (whether by
acceleration or otherwise) of such Committed Loan.

 

(ii)                                  Interest accrued on each Money Market Loan
shall be calculated on the last day of each calendar month during the Interest
Period applicable thereto (or, if such Interest Period is for a period one month
or less, on the last day of such Interest Period) and shall be payable in
arrears (A) if such Money Market Loan has an Interest Period longer than one
month (1) on the first day of each calendar month, commencing on the first such
day following the making of such Money Market Loan, and (2) if not theretofore
paid in full, at maturity (whether by acceleration or otherwise) of such Money
Market Loan; and (B) if such Money Market Loan has an Interest Period of one
month or less, at maturity (whether by acceleration or otherwise) of such Money
Market Loan.

 

79

--------------------------------------------------------------------------------


 

(iii)                               Interest accrued on the principal balance of
all other Obligations shall be calculated on the last day of each calendar month
and shall be payable in arrears (A) on the first day of each calendar month,
commencing on the first such day following the incurrence of such Obligation,
(B) upon repayment thereof in full or in part, and (C) if not theretofore paid
in full, at the time such other Obligation becomes due and payable (whether by
acceleration or otherwise).

 

(c)                                  Conversion or Continuation.  (i)  The
Borrower or the applicable Qualified Borrower shall have the option (A) to
convert at any time all or any part of outstanding Base Rate Loans to Eurodollar
Rate Loans; (B) to convert all or any part of outstanding Eurodollar Rate Loans
having Eurodollar Interest Periods which expire on the same date to Base Rate
Loans, on such expiration date; and (C) to continue all or any part of
outstanding Eurodollar Rate Loans having Eurodollar Interest Periods which
expire on the same date as Eurodollar Rate Loans, and the succeeding Eurodollar
Interest Period of such continued Loans shall commence on such expiration date;
provided, however, no such outstanding Loan may be continued as, or be converted
into, a Eurodollar Rate Loan (i) if the continuation of, or the conversion into,
would violate any of the provisions of Section 5.2 or (ii) if an Event of
Default or a Potential Event of Default would occur or has occurred and is
continuing.  Any conversion into or continuation of Eurodollar Rate Loans under
this Section 5.1(c) shall be in a minimum amount of $1,000,000 and in integral
multiples of $100,000 in excess of that amount, except in the case of a
conversion into or a continuation of an entire Borrowing of Non Pro Rata Loans.

 

(ii)                                  To convert or continue a Loan under
Section 5.1(c)(i), the Borrower or the applicable Qualified Borrower shall
deliver a Notice of Conversion/Continuation to the Administrative Agent no later
than 11:00 a.m. (New York time) at least three (3) Business Days (in the case of
a Dollar denominated Loan), or four (4) Business Days (in the case of an
Alternative Currency Loan) in advance of the proposed conversion/continuation
date.  A Notice of Conversion/Continuation shall specify (A) the proposed
conversion/continuation date (which shall be a Business Day), (B) the principal
amount of the Loan to be converted/continued, (C) whether such Loan shall be
converted and/or continued, and (D) in the case of a conversion to, or
continuation of, a Eurodollar Rate Loan, the requested Eurodollar Interest
Period.  In lieu of delivering a Notice of Conversion/Continuation, the Borrower
or the applicable Qualified Borrower may give the Administrative Agent
telephonic notice of any proposed conversion/continuation by the time required
under this Section 5.1(c)(ii), if the Borrower confirms such notice by delivery
of the Notice of Conversion/Continuation to the Administrative Agent by
facsimile transmission promptly, but in no event later than 3:00 p.m. (New York
time) on the same day.  Promptly after receipt of a Notice of
Conversion/Continuation under this Section 5.1(c)(ii) (or telephonic notice in
lieu thereof), the Administrative Agent shall notify each Lender by facsimile
transmission, or other similar form of transmission, of the proposed
conversion/continuation.  Any Notice of Conversion/Continuation for conversion
to, or continuation of, a Loan (or telephonic notice in lieu thereof) given
pursuant to this Section 5.1(c)(ii) shall be irrevocable, and the Borrower or
the applicable Qualified Borrower shall be bound to convert or continue in
accordance therewith.  In the event no Notice of Conversion/Continuation is
delivered as and when specified in this Section 5.1(c)(ii) with respect to
outstanding Eurodollar Rate Loans, upon the expiration of the Interest Period
applicable thereto, such Loans

 

80

--------------------------------------------------------------------------------


 

shall automatically be continued as Eurodollar Rate Loans with a Eurodollar
Interest Period of one month; provided, however, no such outstanding Loan may be
continued as, or be converted into, a Eurodollar Rate Loan (i) if the
continuation of, or the conversion into, would violate any of the provisions of
Section 5.2 or (ii) if an Event of Default or a Potential Event of Default would
occur or has occurred and is continuing.

 

(d)                                 Default Interest.  Notwithstanding the rates
of interest specified in Section 5.1(a) or elsewhere in this Agreement,
effective immediately upon the occurrence of an Event of Default, and for as
long thereafter as such Event of Default shall be continuing, the principal
balance of all Loans and other Obligations shall bear interest at a rate equal
to the sum of (A) the Base Rate, as in effect from time to time as interest
accrues, plus (B) two percent (2.0%) per annum.

 

(e)                                  Computation of Interest.  Interest on all
Obligations shall be computed on the basis of the actual number of days elapsed
in the period during which interest accrues and a year of 360 days (or 365/366
days in the case of interest computed by reference to clause (i) of the Base
Rate or the CDOR Rate).  In computing interest on any Loan, the date of the
making of the Loan or the first day of a Eurodollar Interest Period, as the case
may be, shall be included and the date of payment or the expiration date of a
Eurodollar Interest Period, as the case may be, shall be excluded; provided,
however, if a Loan is repaid on the same day on which it is made, one (1) day’s
interest shall be paid on such Loan.

 

(f)                                   Eurodollar Rate Information.  Upon the
reasonable request of the Borrower or the applicable Qualified Borrower from
time to time, the Administrative Agent shall promptly provide to the Borrower
such information with respect to the applicable Eurodollar Rate as may be so
requested.

 

5.2                               Special Provisions Governing Eurodollar Rate
Loans and Money Market Loans.

 

(a)                                 Amount of Eurodollar Rate Loans.  Each
Eurodollar Rate Loan shall be in a minimum principal amount of $1,500,000 or, in
the case of an Alternative Currency Loan, the Dollar Equivalent Amount equal to
$1,500,000.

 

(b)                                 Determination of Eurodollar Interest
Period.  By giving notice as set forth in Section 2.1(b) (with respect to a
Borrowing of Eurodollar Rate Loans), Section 2.2 (with respect to a Borrowing of
Money Market Loans), or Section 5.1(c) (with respect to a conversion into or
continuation of Eurodollar Rate Loans), the Borrower or the applicable Qualified
Borrower shall have the option, subject to the other provisions of this
Section 5.2, to select an interest period (each, an “Interest Period”) to apply
to the Loans described in such notice, subject to the following provisions:

 

(i)                                     Subject to availability, the Borrower or
the applicable Qualified Borrower may only select, as to a particular Borrowing
of Eurodollar Rate Loans, an Interest Period (each, a “Eurodollar Interest
Period”) of one, two, three or six months in duration (or, with the prior
written consent of the Administrative agent and if available to all Lenders,
twelve months) or for a period of 7 days (provided, however, that in no event

 

81

--------------------------------------------------------------------------------


 

shall there be more than three (3) Eurodollar Interest Periods of 7 days
outstanding at any time);

 

(ii)                                  The Borrower or the applicable Qualified
Borrower may only select, as to a particular Borrowing of Eurodollar Money
Market Loans, a Eurodollar Interest Period of one, two, or three months in
duration;

 

(iii)                               In the case of immediately successive
Eurodollar Interest Periods applicable to a Borrowing of Eurodollar Rate Loans,
each successive Eurodollar Interest Period shall commence on the day on which
the next preceding Eurodollar Interest Period expires;

 

(iv)                              If any Eurodollar Interest Period would
otherwise expire on a day which is not a Business Day, such Eurodollar Interest
Period shall be extended to expire on the next succeeding Business Day if the
next succeeding Business Day occurs in the same calendar month, and if there
will be no succeeding Business Day in such calendar month, the Eurodollar
Interest Period shall expire on the immediately preceding Business Day;

 

(v)                                 Neither the Borrower nor the applicable
Qualified Borrower may select an Interest Period as to any Loan if such Interest
Period terminates later than the Revolving Credit Termination Date;

 

(vi)                              Neither the Borrower nor the applicable
Qualified Borrower may select an Interest Period with respect to any portion of
principal of a Loan which extends beyond a date on which the Borrower or the
applicable Qualified Borrower is required to make a scheduled payment of such
portion of principal; and

 

(vii)                           There shall be no more than eight (8) Interest
Periods in effect at any one time with respect to Eurodollar Rate Loans.

 

(c)                                  Determination of Eurodollar Interest Rate. 
As soon as practicable on the second Business Day prior to the first day of each
Eurodollar Interest Period (the “Eurodollar Interest Rate Determination Date”),
the Administrative Agent shall determine (pursuant to the procedures set forth
in the definition of “Eurodollar Rate”) the interest rate which shall apply to
the Eurodollar Rate Loans or Eurodollar Money Market Loans for which an interest
rate is then being determined for the applicable Eurodollar Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower, the applicable Qualified Borrower(s) and to each
Lender.  The Administrative Agent’s determination shall be presumed to be
correct, absent manifest error, and shall be binding upon the Borrower, the
applicable Qualified Borrower and each Lender.

 

(d)                                 Market Disruption and Alternate Rate of
Interest.  (i)  If at the time that the Administrative Agent shall seek to
determine the relevant Screen Rate on the Quotation Day for any Interest Period
for a Borrowing of Eurodollar Rate Loans the applicable Screen Rate shall not be
available for such Interest Period and/or for the applicable currency with
respect to such Borrowing for any reason, then the applicable Reference Bank
Rate shall be the Eurodollar Rate for such Interest Period for such Borrowing;
provided,  however,  that if less than two

 

82

--------------------------------------------------------------------------------


 

Reference Banks shall supply a rate to the Administrative Agent for purposes of
determining the Eurodollar Rate for such Borrowing, (i) if such Borrowing shall
be requested in Dollars, then such Borrowing shall be made as a Borrowing of
Base Rate Loans at the Base Rate and (ii) if such Borrowing shall be requested
in any Alternative Currency, the Eurodollar Rate shall be equal to the cost to
each Lender to fund its pro rata share of such Borrowing (from whatever source
and using whatever methodologies as such Lender may select in its reasonable
discretion; such rate, the “CF Rate”).

 

(ii)                                  If prior to the commencement of any
Interest Period for a Borrowing of Eurodollar Rate Loans:

 

(A)                               the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Base
Eurocurrency Rate or the Eurodollar Rate, as applicable, for a Loan in the
applicable currency or for the applicable Interest Period; or

 

(B)                               the Administrative Agent is advised by the
Requisite Lenders (or, in the case of a Eurodollar Money Market Loan, the Lender
that is required to make such Loan) that the Base Eurocurrency Rate or the
Eurodollar Rate, as applicable, for a Loan in the applicable currency or for the
applicable Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone promptly followed in writing or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (1) any Notice of Conversion/Continuation that requests the conversion of
any Eurodollar Rate Loans to, or continuation of any Eurodollar Rate Loans in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (2)  if such Borrowing is requested in Dollars, such
Borrowing shall be made as a Borrowing of Base Rate Loans and (3) if such
Borrowing is requested  in any Alternative Currency, then the Eurodollar Rate
for such Borrowing shall be at the CF Rate (as defined in clause (i) above);
provided, further that if the circumstances giving rise to such notice do not
affect all the Lenders, then requests by the Borrower for Eurodollar Money
Market Loan may be made to Lenders that are not affected thereby.

 

(e)                                  Illegality.  (i)  If at any time any Lender
determines (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties) that the making, converting,
maintaining or continuation of any Eurodollar Rate Loan or Money Market Loan has
become unlawful or impermissible by compliance by that Lender with any law,
governmental rule, regulation or order of any Governmental Authority (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful or would result in costs or penalties), then, and in any such event,
such Lender may give notice of that determination, in writing, to the Borrower,
the applicable Qualified Borrower and the

 

83

--------------------------------------------------------------------------------


 

Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender.

 

(ii)                                  When notice is given by a Lender under
Section 5.2(e)(i), (A) the Borrower’s or the applicable Qualified Borrower’s
right to request from such Lender and such Lender’s obligation, if any, to make
Eurodollar Rate Loans shall be immediately suspended, and such Lender shall make
a Base Rate Loan as part of any requested Borrowing of Eurodollar Rate Loans and
(B) if the affected Eurodollar Rate Loans, or Eurodollar Money Market Loans are
then outstanding, the Borrower or such Qualified Borrower shall immediately, or
if permitted by applicable law, no later than the date permitted thereby, upon
at least one (1) Business Day’s prior written notice to the Administrative Agent
and the affected Lender, convert each such Loan into a Base Rate Loan.

 

(iii)                               If at any time after a Lender gives notice
under Section 5.2(e)(i) such Lender determines that it may lawfully make
Eurodollar Rate Loans, such Lender shall promptly give notice of that
determination, in writing, to the Borrower, the applicable Qualified Borrower
and the Administrative Agent, and the Administrative Agent shall promptly
transmit the notice to each other Lender.  The Borrower’s and such Qualified
Borrower’s right to request, and such Lender’s obligation, if any, to make
Eurodollar Rate Loans shall thereupon be restored.

 

(iv)                              A Lender may at its option may make any Loan
or issue or extend any Letter of Credit (a “Credit Extension”) to the Borrower
or any Qualified Borrower by causing any domestic or foreign branch or Affiliate
of such Lender (any “Lending Office”) to make such Credit Extension; provided
that any exercise of such option shall not affect the obligation of the Borrower
or any Qualified Borrower to repay such Credit Extension in accordance with the
terms of this Agreement; provided, however, if the Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for the Lender or its applicable Lending Office to issue, make,
maintain, fund or charge interest with respect to any Credit Extension to any
Foreign Qualified Borrower then, on notice thereof by the Lender to the
Borrower, and until such notice by the Lender is revoked, any obligation of the
Lender or its Lending Office to issue, make, maintain, fund or charge interest
with respect to any such Credit Extension shall be suspended.  Upon receipt of
such notice, the Borrower shall take all reasonable actions requested by the
Lender to mitigate or avoid such illegality.

 

(f)                                   Compensation.  In addition to all amounts
required to be paid by the Borrower or the applicable Qualified Borrower
pursuant to Section 5.1 and Article XIII, the Borrower and the applicable
Qualified Borrower shall compensate each Lender, upon demand, for all losses,
expenses to third parties and liabilities (including, without limitation, any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Lender’s Eurodollar Rate Loans and/or Money Market Loans to the Borrower or such
Qualified Borrower but excluding any loss of Applicable Margin on the relevant
Loans, any losses or expenses incurred as the result of such Lender’s gross
negligence or willful misconduct (as determined in a final non-appealable
judgment by a court of competent jurisdiction) and any administrative fees
incurred in effecting such liquidation

 

84

--------------------------------------------------------------------------------


 

or reemployment) which that Lender may sustain (i) if for any reason a
Borrowing, conversion into or continuation of Eurodollar Rate Loans and/or
Eurodollar Money Market Loans does not occur on a date specified therefor in a
Notice of Borrowing or a Notice of Conversion/Continuation given by the Borrower
or any applicable Qualified Borrower or in a telephonic request by it for
borrowing or conversion/ continuation or a successive Eurodollar Interest Period
does not commence after notice therefor is given pursuant to Section 5.1(c),
including, without limitation, pursuant to Section 5.2(d), (ii) if for any
reason any Eurodollar Rate Loan or Money Market Loan is prepaid on a date which
is not the last day of the applicable Interest Period (including pursuant to
Section 13.4), (iii) as a consequence of a required conversion of a Eurodollar
Rate Loan or Money Market Loan to a Base Rate Loan as a result of any of the
events indicated in Section 5.2(d), or (iv) as a consequence of any failure by
the Borrower or any applicable Qualified Borrower to repay a Eurodollar Rate
Loan or Money Market Loan when required by the terms of this Agreement.  The
Lender making demand for such compensation shall deliver to the Borrower
concurrently with such demand a written statement in reasonable detail as to
such losses, expenses and liabilities, and this statement shall be conclusive as
to the amount of compensation due to that Lender, absent manifest error.

 

(g)                                  Booking of Eurodollar Rate Loans and Money
Market Loans.  Any Lender may make, carry or transfer Eurodollar Rate Loans and
Money Market Loans at, to, or for the account of, its Eurodollar Lending Office
or Eurodollar Affiliate or its other offices or Affiliates.  No Lender shall be
entitled, however, to receive any greater amount under Sections 4.2 or 5.2(f) or
Article XIII as a result of the transfer of any such Eurodollar Rate Loan or
Money Market Loan to any office (other than such Eurodollar Lending Office) or
any Affiliate (other than such Eurodollar Affiliate) than such Lender would have
been entitled to receive immediately prior thereto, unless (i) the transfer
occurred at a time when circumstances giving rise to the claim for such greater
amount did not exist and (ii) such claim would have arisen even if such transfer
had not occurred.

 

(h)                                 Affiliates Not Obligated.  No Eurodollar
Affiliate or other Affiliate of any Lender shall be deemed a party to this
Agreement or shall have any liability or obligation under this Agreement.

 

(i)                                     Adjusted Eurodollar Rate.  Any failure
by any Lender to take into account the Eurodollar Reserve Percentage when
calculating interest due on Eurodollar Rate Loans or Money Market Loans shall
not constitute, whether by course of dealing or otherwise, a waiver by such
Lender of its right to collect such amount for any future period.

 

5.3                               Fees.

 

(a)                                 Facility Fee.  The Borrower shall pay to the
Administrative Agent, for the account of the Revolving Credit Lenders based on
their respective Pro Rata Shares for the Revolving Credit Facility, a fee (the
“Facility Fee”), accruing at a per annum rate equal to the then applicable
Facility Fee Percentage on the Maximum Revolving Credit Amount and commencing on
the Initial Funding Date, such fee being payable quarterly, in arrears,
commencing on the first day of the fiscal quarter next succeeding the Initial
Funding Date and on the first day of each fiscal quarter thereafter and on the
Revolving Credit Termination Date.

 

85

--------------------------------------------------------------------------------


 

(b)                                 Ticking Fee.  If any Term Commitments remain
undrawn and uncanceled on the date that is 90 days after the Closing Date (after
giving effect to (i) any Term Loans borrowed on or before such date and (ii) any
Term Commitment reductions on or before such date pursuant to Section 4.1(b)),
then the Borrower shall pay to the Administrative Agent for the account of each
Term Lender (in accordance with its applicable Pro Rata Share for the Term
Facility, a fee (the “Ticking Fee”) which shall accrue and be payable for the
period beginning on the date that is 91 days after the Closing Date (the
“Ticking Fee Commencement Date”), and continuing through the last day of the
Term Commitment Period, at a daily per annum rate equal to the then applicable
Facility Fee Percentage on the daily amount of unused and uncanceled Term
Commitments.  All Ticking Fees shall be fully earned when paid and nonrefundable
under any circumstances.  Accrued Ticking Fees shall be payable in arrears on
the first day of each calendar quarter (for the preceding quarter) and on the
last day of the Term Commitment Period, commencing on the first day of the
calendar quarter after the Ticking Fee Commencement Date.

 

(c)                                  Calculation and Payment of Fees.  All fees
shall be calculated on the basis of the actual number of days elapsed in a
360-day year.  All fees shall be payable in addition to, and not in lieu of,
interest, compensation, expense reimbursements, indemnification and other
Obligations.  Fees shall be payable to the Administrative Agent at its office in
New York, New York in immediately available funds.  All fees shall be fully
earned and nonrefundable when paid.  All fees due to any Arranger or any other
Lender, including, without limitation, those referred to in this Section 5.3,
shall bear interest, if not paid when due, at the interest rate specified in
Section 5.1(d) and shall constitute Obligations.

 

ARTICLE VI

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

6.1                               Conditions Precedent to the Initial Loans and
Letters of Credit.  The obligation of each Lender on the Initial Funding Date to
make any Loan requested to be made by it, and to issue Letters of Credit, shall
be subject to the satisfaction of all of the following conditions precedent:

 

(a)                                 Documents.  The Administrative Agent shall
have received on or before the Closing Date all of the following:

 

(i)                                     this Agreement, the Notes, and, to the
extent not otherwise specifically referenced in this Section 6.1(a), all other
Loan Documents and agreements, documents and instruments described in the List
of Closing Documents attached hereto as Exhibit E and made a part hereof, each
duly executed and in recordable form, where appropriate, and in form and
substance satisfactory to the Administrative Agent; without limiting the
foregoing, the Borrower hereby directs its legal counsel to prepare and deliver
to the Agents and the Lenders, the legal opinions referred to in such List of
Closing Documents; and

 

(ii)                                  such additional documentation as the
Administrative Agent may reasonably request.

 

86

--------------------------------------------------------------------------------


 

(b)                                 No Legal Impediments.  No law, regulation,
order, judgment or decree of any Governmental Authority shall be, and the
Administrative Agent shall not have received any notice that litigation is
pending or threatened which is likely to enjoin, prohibit or restrain the making
of the Loans and/or the issuance of Letters of Credit on the Initial Funding
Date.

 

(c)                                  Interim Liabilities and Equity.  Except as
disclosed to the Arrangers and the Lenders or in the Registration Statement,
since December 31, 2013, neither the Borrower nor the Company shall have
(i) entered into any material (as determined in good faith by the Administrative
Agent) commitment or transaction, including, without limitation, transactions
for borrowings and capital expenditures, which are not in the ordinary course of
the Borrower’s business, (ii) declared or paid any dividends or other
distributions other than in the ordinary course of business, (iii) established
compensation or employee benefit plans, or (iv) redeemed or issued any equity
Securities.

 

(d)                                 No Default.  No Event of Default or
Potential Event of Default shall have occurred and be continuing or would result
from the making of the Loans or the issuance of any Letter of Credit.

 

(e)                                  Representations and Warranties.  All of the
representations and warranties contained in Section 7.1 and in any of the other
Loan Documents shall be true and correct in all material respects on and as of
the Initial Funding Date.

 

(f)                                   Fees and Expenses Paid.  There shall have
been paid to the Administrative Agent, for the accounts of the Agents and the
other Lenders, as applicable, all fees due and payable on or before the Closing
Date and all expenses due and payable on or before the Initial Funding Date,
including, without limitation, reasonable attorneys’ fees and expenses, and
other costs and expenses incurred in connection with the Loan Documents.

 

(g)                                  Contribution or Transfer of Assets.  The
Administrative Agent shall have received (i) satisfactory evidence that the
assets and liabilities of all of the SPG Businesses described in the
Registration Statement, other than strip centers and malls having an aggregate
Capitalization Value of less than 10% of the Capitalization Value of all of the
SPG Businesses described in the Registration Statement, which may be transferred
after the Initial Funding Date (the “Delayed Transfer Assets”), shall have been
contributed or transferred to the Borrower and its Subsidiaries by SPG and its
Subsidiaries and (ii) an Officer’s Certificate of the Borrower certifying as to
pro forma compliance with the financial covenants set forth in Section 10.1 and
Section 10.12 after giving effect to such contribution or transfer (other than
any Delayed Transfer Assets) and the Loans to be made on the Initial Funding
Date.

 

6.2                               Conditions Precedent to All Subsequent Loans
and Letters of Credit.  The obligation of each Lender to make any Loan requested
to be made by it on any date after the Initial Funding Date and the agreement of
each Lender to issue, increase or extend any Letter of Credit or participate
therein on any date after the Initial Funding Date is subject to the following
conditions precedent as of each such date:

 

(a)                                 Representations and Warranties.  As of such
date, both before and after giving effect to the Loans to be made or the Letter
of Credit to be issued, increased or extended

 

87

--------------------------------------------------------------------------------


 

on such date, all of the representations and warranties of the Borrower
contained in Section 7.1 and in any other Loan Document (other than
representations and warranties which expressly speak as of a different date, in
which case, such representations and warranties shall have been true and correct
as of such date) shall be true and correct in all material respects.

 

(b)                                 No Defaults.  No Event of Default or
Potential Event of Default shall have occurred and be continuing or would result
from the making of the requested Loan or issuance or extension of the requested
Letter of Credit.

 

(c)                                  No Legal Impediments.  No law, regulation,
order, judgment or decree of any Governmental Authority shall, and the
Administrative Agent shall not have received from such Lender notice that, in
the judgment of such Lender, litigation is pending or threatened which is likely
to, enjoin, prohibit or restrain, or impose or result in the imposition of any
material adverse condition upon, such Lender’s making of the requested Loan or
participation in or issuance, increase or extension of the requested Letter of
Credit.

 

(d)                                 Qualified Borrower.  In the event that such
Loan is to be made to, or such Letter of Credit is to be issued or extended for
the account of, a Qualified Borrower, receipt by the Administrative Agent of a
Note by such Qualified Borrower for the account of each Lender, if not
previously delivered, satisfying the requirements of Section 4.3, together with
the Qualified Borrower Guaranty and all other items that would have been
required to be delivered pursuant to Sections 2.10 and 6.1 with respect to such
Qualified Borrower.

 

Each submission by the Borrower or any Qualified Borrower to the Administrative
Agent of a Notice of Borrowing with respect to a Loan or a Notice of
Conversion/Continuation with respect to any Loan, each acceptance by the
Borrower or a Qualified Borrower of the proceeds of each Loan made, converted or
continued hereunder, each submission by the Borrower or any Qualified Borrower
to a Lender of a request for issuance or extension of a Letter of Credit and the
issuance of such Letter of Credit, shall constitute a representation and
warranty by the Borrower as of the Funding Date in respect of such Loan, the
date of conversion or continuation and the date of issuance or extension of such
Letter of Credit, that all the conditions contained in this Section 6.2 have
been satisfied or waived in accordance with Section 14.7.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

7.1                               Representations and Warranties of the
Borrower.  In order to induce the Lenders to enter into this Agreement and to
make the Loans and the other financial accommodations to the Borrower and to
issue the Letters of Credit described herein, the Borrower hereby represents and
warrants to each Lender that the following statements are true, correct and
complete:

 

(a)                                 Organization; Powers.  (i)  The Borrower
(A) is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Indiana, (B) is duly qualified to do
business and is in good standing under the laws of each jurisdiction in which
failure to be so qualified and in good standing will have or is reasonably
likely to have a Material

 

88

--------------------------------------------------------------------------------


 

Adverse Effect, (C) has filed and maintained effective (unless exempt from the
requirements for filing) a current Business Activity Report with the appropriate
Governmental Authority in each state in which failure to do so would have a
Material Adverse Effect, (D) has all requisite power and authority to own,
operate and encumber its Property and to conduct its business as presently
conducted and as proposed to be conducted in connection with and following the
consummation of the transactions contemplated by this Agreement and (E) is a
partnership for federal income tax purposes.

 

(ii)                                  The Company (A) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Indiana, (B) is duly authorized and qualified to do business and is in good
standing under the laws of each jurisdiction in which failure to be so qualified
and in good standing will have or is reasonably likely to have a Material
Adverse Effect, and (C) has all requisite corporate power and authority to own,
operate and encumber its Property and to conduct its business as presently
conducted.

 

(iii)                               Each Qualified Borrower and General Partner
in existence as of the date hereof is (or shall be at such time as it becomes a
Qualified Borrower or General Partner) a duly formed and validly existing legal
entity under the laws of its jurisdiction of formation and has all powers and
all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.

 

(iv)                              True, correct and complete copies of the
Organizational Documents identified on Schedule 7.1-A have been delivered to the
Administrative Agent, each of which is in full force and effect, has not been
modified or amended except to the extent set forth indicated therein and, to the
best of the Borrower’s knowledge, there are no defaults under such
Organizational Documents and no events which, with the passage of time or giving
of notice or both, would constitute a default under such Organizational
Documents.

 

(v)                                 Neither the Borrower nor the Company is a
“foreign person” within the meaning of Section 1445 of the Internal Revenue
Code.

 

(b)                                 Authority.  (i)  The General Partner has the
requisite power and authority to execute, deliver and perform this Agreement on
behalf of the Borrower and each of the other Loan Documents which are required
to be executed on behalf of the Borrower as required by this Agreement.  The
General Partner is the Person who has executed this Agreement and such other
Loan Documents on behalf of the Borrower and is the sole general partner of the
Borrower. Each Qualified Borrower has the requisite power and authority to
execute, deliver and perform this Agreement and each of the other Loan Documents
which are required to be executed by it as required by this Agreement.

 

(ii)                                  The execution, delivery and performance of
each of the Loan Documents which must be executed in connection with this
Agreement by the Borrower

 

89

--------------------------------------------------------------------------------


 

and each Qualified Borrower and to which the Borrower or such Qualified Borrower
is a party and the consummation of the transactions contemplated thereby are
within the Borrower’s partnership powers or such Qualified Borrower’s
partnership or corporate powers, have been duly authorized by all necessary
partnership or other applicable action (and, in the case of the General Partner
acting on behalf of the Borrower in connection therewith, all necessary
corporate action of such General Partner) and such authorization has not been
rescinded.  No other partnership or corporate action or proceedings on the part
of the Borrower or any General Partner or any Qualified Borrower is necessary to
consummate such transactions.

 

(iii)                               Each of the Loan Documents to which the
Borrower is a party has been duly executed and delivered on behalf of the
Borrower and constitutes the Borrower’s legal, valid and binding obligation,
enforceable against the Borrower in accordance with its terms, except to the
extent that the enforcement thereof or the availability of equitable remedies
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent transfer, fraudulent conveyance or similar laws now or hereafter in
effect relating to or affecting creditors rights generally or by general
principles of equity, or by the discretion of any court in awarding equitable
remedies, regardless of whether such enforcement is considered in a proceeding
of equity or at law, is in full force and effect and all the terms, provisions,
agreements and conditions set forth therein and required to be performed or
complied with by the Company, the Borrower and the Borrower’s Subsidiaries on or
before the Initial Funding Date have been performed or complied with, and no
Potential Event of Default, Event of Default or breach of any covenant by any of
the Company, the Borrower or any Subsidiary of the Borrower exists thereunder.

 

(iv)                              Each of the Loan Documents to which any
Qualified Borrower is a party has been duly executed and delivered on behalf of
such Qualified Borrower and constitutes such Qualified Borrower’s legal, valid
and binding obligation, enforceable against such Qualified Borrower in
accordance with its terms, is in full force and effect and all the terms,
provisions, agreements and conditions set forth therein and required to be
performed or complied with by such Qualified Borrower have been performed or
complied with, and no Potential Event of Default, Event of Default or breach of
any covenant by any of such Qualified Borrower exists thereunder.

 

(c)                                  Subsidiaries; Ownership of Capital Stock
and Partnership Interests.  (i)  Schedule 7.1-C (A) contains a chart, together
with lists, indicating the corporate structure of the Company, the Borrower, and
any other Person in which the Company or the Borrower holds a direct or indirect
partnership, joint venture or other equity interest indicating the nature of
such interest with respect to each Person included in such diagram; and
(B) accurately sets forth (1) the correct legal name of such Person, the
jurisdiction of its incorporation or organization and the jurisdictions in which
it is qualified to transact business as a foreign corporation, or otherwise, and
(2) the authorized, issued and outstanding shares or interests of each class of
Securities of the Company, the Borrower and the Subsidiaries of the Borrower and
the owners of such shares or interests (provided, however, that the shareholders
of the Company and the limited partners of the Borrower are not listed
thereon).  None of such issued and outstanding Securities is subject to any
vesting, redemption, or repurchase agreement, and there are no warrants or
options (other

 

90

--------------------------------------------------------------------------------


 

than Permitted Securities Options) outstanding with respect to such Securities,
except as noted on Schedule 7.1-C.  The outstanding Capital Stock of the Company
is duly authorized, validly issued, fully paid and nonassessable and the
outstanding Securities of the Borrower and its Subsidiaries are duly authorized
and validly issued.  Attached hereto as part of Schedule 7.1-C is a true,
accurate and complete copy of the Borrower Partnership Agreement as in effect on
the Closing Date and such Partnership Agreement has not been amended,
supplemented, replaced, restated or otherwise modified in any respect since the
Closing Date.

 

(ii)                                  Except where failure may not have a
Material Adverse Effect, each Subsidiary: (A) is a corporation, limited
liability company or partnership, as indicated on Schedule 7.1-C, duly
organized, validly existing and, if applicable, in good standing under the laws
of the jurisdiction of its organization, (B) is duly qualified to do business
and, if applicable, is in good standing under the laws of each jurisdiction in
which failure to be so qualified and in good standing would limit its ability to
use the courts of such jurisdiction to enforce Contractual Obligations to which
it is a party, and (C) has all requisite power and authority to own and operate
its Property and to conduct its business as presently conducted and as proposed
to be conducted hereafter.

 

(d)                                 No Conflict.  The execution, delivery and
performance of each of the Loan Documents to which the Borrower or any Qualified
Borrower is a party do not and will not (i) conflict with the Organizational
Documents of the Borrower or any Subsidiary of the Borrower or any Qualified
Borrower, (ii) constitute a tortious interference with any Contractual
Obligation of any Person or conflict with, result in a breach of or constitute
(with or without notice or lapse of time or both) a default under any
Requirement of Law or Contractual Obligation of the Borrower, the General
Partner, any Limited Partner, any Subsidiary of the Borrower, any Qualified
Borrower, or any general or limited partner of any Subsidiary of the Borrower,
or require termination of any such Contractual Obligation which may subject the
Administrative Agent or any of the other Lenders to any liability, (iii) result
in or require the creation or imposition of any Lien whatsoever upon any of the
Property or assets of the Borrower, the General Partner, any Limited Partner,
any Subsidiary of the Borrower or any Qualified Borrower, or any general partner
or limited partner of any Subsidiary of the Borrower, or (iv) require any
approval of shareholders of the Company or any general partner (or equity holder
of any general partner) of any Subsidiary of the Borrower.

 

(e)                                  Governmental Consents.  The execution,
delivery and performance of each of the Loan Documents to which the Borrower or
any Qualified Borrower is a party do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by any
Governmental Authority, except filings, consents or notices which have been
made, obtained or given.

 

(f)                                   Governmental Regulation.  Neither the
Borrower nor any General Partner nor any Qualified Borrower is subject to
regulation under the Federal Power Act, the Interstate Commerce Act, or the
Investment Company Act of 1940, or any other federal or state statute or
regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated by this Agreement.

 

91

--------------------------------------------------------------------------------


 

(g)                                  Financial Position.  Complete and accurate
copies of the following financial statements and materials have been delivered
to the Administrative Agent:  (i) audited combined financial statements of the
SPG Businesses for the calendar year ended December 31, 2013; and (ii) unaudited
pro forma combined financial statements of the Borrower and its Subsidiaries for
the calendar year ended December 31, 2013.  All financial statements included in
such materials were prepared in all material respects in conformity with GAAP,
except as otherwise noted therein, and fairly present in all material respects
on a pro forma basis the respective consolidated financial positions, and the
consolidated results of operations and cash flows (except that the unaudited pro
forma combined financial statements of the Borrower and its Subsidiaries for the
calendar year ended December 31, 2013 do not include a statement of cash flows)
for each of the periods covered thereby of the SPG Businesses and the Borrower
and its Subsidiaries, as applicable, as at the respective dates thereof. 
Neither the Borrower nor any of its Subsidiaries has any Contingent Obligation,
contingent liability or liability for any taxes, long-term leases or
commitments, not reflected in its audited financial statements delivered to the
Administrative Agent on or prior to the Closing Date or otherwise disclosed to
the Administrative Agent and the Lenders in writing, which will have or is
reasonably likely to have a Material Adverse Effect.

 

(h)                                 Indebtedness.  Schedule 7.1-H sets forth, as
of December 31, 2013, all Indebtedness for borrowed money of each of the
Borrower, the General Partner and their respective Subsidiaries and, except as
set forth on Schedule 7.1-H, there are no defaults in the payment of principal
or interest on any such Indebtedness and no payments thereunder have been
deferred or extended beyond their stated maturity and there has been no material
change in the type or amount of such Indebtedness (except for the repayment of
certain Indebtedness) since December 31, 2013, which, in the case of
Non-Recourse Indebtedness only, will have or is reasonably likely to have, in
any of such cases, a Material Adverse Effect.

 

(i)                                     Litigation; Adverse Effects.  Except as
set forth in Schedule 7.1-I, as of the Closing Date, there is no action, suit,
proceeding, Claim, investigation or arbitration before or by any Governmental
Authority or private arbitrator pending or, to the knowledge of the Borrower,
threatened against the Company, the Borrower, any Qualified Borrower or any of
their respective Subsidiaries, or any Property of any of them (i) challenging
the validity or the enforceability of any of the Loan Documents, (ii) which will
or is reasonably likely to result in a loss in excess of $30,000,000, or
(iii) under the Racketeering Influenced and Corrupt Organizations Act or any
similar federal or state statute where such Person is a defendant in a criminal
indictment that provides for the forfeiture of assets to any Governmental
Authority as a potential criminal penalty.  There is no material loss
contingency within the meaning of GAAP which has not been reflected in the
consolidated financial statements of the Company and the Borrower.  None of the
Company, any General Partner, the Borrower, any Qualified Borrower or any
Subsidiary of the Borrower is (A) in violation of any applicable Requirements of
Law which violation will have or is reasonably likely to have a Material Adverse
Effect, or (B) subject to or in default with respect to any final judgment,
writ, injunction, restraining order or order of any nature, decree, rule or
regulation of any court or Governmental Authority which will have or is
reasonably likely to have a Material Adverse Effect.

 

(j)                                    No Material Adverse Effect.  Since
December 31, 2013, there has occurred no event which has had or is reasonably
likely to have a Material Adverse Effect.

 

92

--------------------------------------------------------------------------------


 

(k)                                 Tax Examinations.  The IRS has examined (or
is foreclosed from examining by applicable statutes) the federal income tax
returns of any of the Company’s, the Borrower’s or its Subsidiaries’
predecessors in interest with respect to the Projects for all tax periods prior
to and including the taxable year ending December 31, 2009 and the appropriate
state Governmental Authority in each state in which the Company’s, the
Borrower’s or its Subsidiaries’ predecessors in interest with respect to the
Projects were required to file state income tax returns has examined (or is
foreclosed from examining by applicable statutes) the state income tax returns
of any of such Persons with respect to the Projects for all tax periods prior to
and including the taxable year ending December 31, 2009. All deficiencies which
have been asserted against such Persons as a result of any federal, state, local
or foreign tax examination for each taxable year in respect of which an
examination has been conducted have been fully paid or finally settled or are
being contested in good faith, and no issue has been raised in any such
examination which, by application of similar principles, reasonably can be
expected to result in assertion of a material deficiency for any other year not
so examined which has not been reserved for in the financial statements of such
Persons to the extent, if any, required by GAAP.  No such Person has taken any
reporting positions for which it does not have a reasonable basis nor
anticipates any further material tax liability with respect to the years which
have not been closed pursuant to applicable law.

 

(l)                                     Payment of Taxes.  All tax returns,
reports and similar statements or filings of each of the Persons described in
Section 7.1(k), the Company, the Borrower and its Subsidiaries and any Qualified
Borrower required to be filed have been timely filed, and, except for Customary
Permitted Liens, all taxes, assessments, fees and other charges of Governmental
Authorities thereupon and upon or relating to their respective Properties,
assets, receipts, sales, use, payroll, employment, income, licenses and
franchises which are shown in such returns or reports to be due and payable have
been paid, except to the extent (i) such taxes, assessments, fees and other
charges of Governmental Authorities are being contested in good faith by an
appropriate proceeding diligently pursued as permitted by the terms of
Section 9.4 and (ii) such taxes, assessments, fees and other charges of
Governmental Authorities pertain to Property of the Borrower or any of its
Subsidiaries and the non-payment of the amounts thereof would not, individually
or in the aggregate, result in a Material Adverse Effect.  All other taxes
(including, without limitation, real estate taxes), assessments, fees and other
governmental charges upon or relating to the respective Properties of the
Borrower and its Subsidiaries which are due and payable have been paid, except
for Customary Permitted Liens and except to the extent described in clauses
(i) and (ii) hereinabove.  The Borrower has no knowledge of any proposed tax
assessment against the Borrower, any of its Subsidiaries, or any of the Projects
that will have or is reasonably likely to have a Material Adverse Effect.

 

(m)                             Performance.  Neither the Company, the Borrower
nor any of their Affiliates nor any Qualified Borrower has received any notice,
citation or allegation, nor has actual knowledge, that (i) it is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Contractual Obligation applicable to it, (ii) any
of its Properties is in violation of any Requirements of Law or (iii) any
condition exists which, with the giving of notice or the lapse of time or both,
would constitute a default with respect to any such Contractual Obligation, in
each case, except where such default or defaults, if any, will not have or is
not reasonably likely to have a Material Adverse Effect.

 

93

--------------------------------------------------------------------------------


 

(n)                                 Disclosure.  The representations and
warranties of the Borrower contained in the Loan Documents, and all certificates
and other documents delivered to the Administrative Agent pursuant to the terms
thereof, do not contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
materially misleading.  The Borrower has not intentionally withheld any fact
from the Administrative Agent, the Arrangers, the Co-Agents or the other Lenders
in regard to any matter which will have or is reasonably likely to have a
Material Adverse Effect. Notwithstanding the foregoing, the Lenders acknowledge
that the Borrower shall not have liability under this clause (n) with respect to
its projections of future events.

 

(o)                                 Requirements of Law.  The Borrower and each
of its Subsidiaries and each Qualified Borrower is in compliance with all
Requirements of Law applicable to it and its respective businesses and
Properties, in each case where the failure to so comply individually or in the
aggregate will have or is reasonably likely to have a Material Adverse Effect.

 

(p)                                 Environmental Matters.

 

(i)                                     Except as disclosed on Schedule 7.1-P
and except where failure is not reasonably likely to have a Material Adverse
Effect:

 

(A)                               the operations of the Borrower, each of its
Subsidiaries, and each Qualified Borrower, and their respective Properties
comply with all applicable Environmental, Health or Safety Requirements of Law;

 

(B)                               the Borrower and each of its Subsidiaries and
each Qualified Borrower have obtained all material environmental, health and
safety Permits necessary for their respective operations, and all such Permits
are in good standing and the holder of each such Permit is currently in
compliance with all terms and conditions of such Permits;

 

(C)                               none of the Borrower or any of its
Subsidiaries or any Qualified Borrower or any of their respective present or
past Property or operations are subject to or are the subject of any
investigation, judicial or administrative proceeding, order, judgment, decree,
dispute, negotiations, agreement or settlement by any Governmental Authority
respecting (I) any Environmental, Health or Safety Requirements of Law, (II) any
Remedial Action, (III) any Claims or Liabilities and Costs arising from the
Release or threatened Release of a Contaminant into the environment, or (IV) any
violation of or liability under any Environmental, Health or Safety Requirement
of Law;

 

(D)                               none of Borrower or any of its Subsidiaries or
any Qualified Borrower has filed any notice under any applicable Requirement of
Law (I)  reporting a Release of a Contaminant; (II) indicating past or present
treatment, storage or disposal of a hazardous waste, as that term is defined
under 40 C.F.R. Part 261 or any state equivalent; or (III) reporting a violation
of any applicable Environmental, Health or Safety Requirement of Law;

 

94

--------------------------------------------------------------------------------


 

(E)                                none of the Borrower’s or any of its
Subsidiaries’ or any Qualified Borrower’s present or past Property is listed or
proposed for listing on the National Priorities List (“NPL”) pursuant to CERCLA
or on the Comprehensive Environmental Response Compensation Liability
Information System List (“CERCLIS”) or any similar state list of sites requiring
Remedial Action;

 

(F)                                 neither the Borrower nor any of its
Subsidiaries nor any Qualified Borrower has sent or directly arranged for the
transport of any waste to any site listed or proposed for listing on the NPL,
CERCLIS or any similar state list;

 

(G)                               to the best of Borrower’s knowledge, there is
not now, and to Borrower’s knowledge there has never been on or in any Project
(I) any treatment, recycling, storage or disposal of any hazardous waste, as
that term is defined under 40 C.F.R. Part 261 or any state equivalent; (II) any
landfill, waste pile, or surface impoundment; (III) any underground storage
tanks the presence or use of which is or, to Borrower’s knowledge, has been in
violation of applicable Environmental, Health or Safety Requirements of Law,
(IV) any asbestos-containing material which such Person has any reason to
believe could subject such Person or its Property to Liabilities and Costs
arising out of or relating to environmental, health or safety matters that would
result in a Material Adverse Effect; or (V) any polychlorinated biphenyls (PCB)
used in hydraulic oils, electrical transformers or other Equipment, in all
cases,  which such Person has any reason to believe could subject such Person or
its Property to Liabilities and Costs arising out of or relating to
environmental, health or safety matters;

 

(H)                              neither the Borrower nor any of its
Subsidiaries nor any Qualified Borrower has received any notice or Claim to the
effect that any of such Persons is or may be liable to any Person as a result of
the Release or threatened Release of a Contaminant into the environment;

 

(I)                                   neither the Borrower nor any of its
Subsidiaries or any Qualified Borrower has any contingent liability in
connection with any Release or threatened Release of any Contaminants into the
environment;

 

(J)                                   no Environmental Lien has attached to any
Property of the Borrower or any Subsidiary of the Borrower or any Qualified
Borrower;

 

(K)                              no Property of the Borrower or any Subsidiary
of the Borrower or any Qualified Borrower is subject to any Environmental
Property Transfer Act, or to the extent such acts are applicable to any such
Property, the Borrower and/or such Subsidiary whose Property is subject thereto
has fully complied with the requirements of such acts; and

 

(L)                                neither the Borrower nor any of its
Subsidiaries nor any Qualified Borrower owns or operates, or, to Borrower’s
knowledge has ever

 

95

--------------------------------------------------------------------------------


 

owned or operated, any underground storage tank, the presence or use of which is
or has been in violation of applicable Environmental, Health or Safety
Requirements of Law, at any Project.

 

(ii)                                  the Borrower and each of its Subsidiaries
and each Qualified Borrower are conducting and will continue to conduct their
respective businesses and operations and maintain each Project in compliance in
all material respects with applicable Environmental, Health or Safety
Requirements of Law and no such Person has been, and no such Person has any
reason to believe that it or any Project will be, subject to Liabilities and
Costs arising out of or relating to environmental, health or safety matters that
would result in a Material Adverse Effect.

 

(q)                                 ERISA. Neither the Borrower nor any ERISA
Affiliate maintains or contributes to any Plan or Multiemployer Plan other than
those listed on Schedule 7.1-Q hereto.  Each such Plan which is intended to be
qualified under Section 401(a) of the Internal Revenue Code as currently in
effect has been determined by the IRS to be so qualified, and each trust related
to any such Plan has been determined to be exempt from federal income tax under
Section 501(a) of the Internal Revenue Code as currently in effect.  Except as
disclosed in Schedule 7.1-Q, neither the Borrower nor any of its ERISA
Affiliates maintains or contributes to any employee welfare benefit plan within
the meaning of Section 3(1) of ERISA which provides benefits to employees after
termination of employment other than as required by Section 601 of ERISA.  The
Borrower and each of its ERISA Affiliates is in compliance in all material
respects with the responsibilities, obligations and duties imposed on it by
ERISA, the Internal Revenue Code and regulations promulgated thereunder with
respect to all Plans.  No Plan has incurred any accumulated funding deficiency
(as defined in Sections 302(a)(2) of ERISA and 412(a) of the Internal Revenue
Code) whether or not waived.  Neither the Borrower nor any ERISA Affiliate nor
any fiduciary of any Plan which is not a Multiemployer Plan (i) has engaged in a
nonexempt prohibited transaction described in Sections 406 of ERISA or 4975 of
the Internal Revenue Code or (ii) has taken or failed to take any action which
would constitute or result in a Termination Event.  Neither the Borrower nor any
ERISA Affiliate is subject to any liability under Sections 4063, 4064, 4069,
4204 or 4212(c) of ERISA.  Neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid.  Schedule B to the most recent annual report filed with the
IRS with respect to each Plan and furnished to the Administrative Agent is
complete and accurate in all material respects.  Since the date of each such
Schedule B, there has been no material adverse change in the funding status or
financial condition of the Plan relating to such Schedule B.  Neither the
Borrower nor any ERISA Affiliate has (i) failed to make a required contribution
or payment to a Multiemployer Plan or (ii) made a complete or partial withdrawal
under Sections 4203 or 4205 of ERISA from a Multiemployer Plan.  Neither the
Borrower nor any ERISA Affiliate has failed to make a required installment or
any other required payment under Section 412 of the Internal Revenue Code on or
before the due date for such installment or other payment.  Neither the Borrower
nor any ERISA Affiliate is required to provide security to a Plan under
Section 401(a)(29) of the Internal Revenue Code due to a Plan amendment that
results in an increase in current liability for the plan year.  Except as
disclosed on Schedule 7.1-Q, neither the Borrower nor any of its ERISA
Affiliates has, by reason of the transactions contemplated hereby, any
obligation to make any payment to any employee pursuant to any Plan or existing
contract or arrangement.

 

96

--------------------------------------------------------------------------------


 

(r)                                    Securities Activities.  Neither the
Borrower nor any Qualified Borrower is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(s)                                   Solvency.  After giving effect to the
Loans to be made on the Initial Funding Date or such other date as Loans
requested hereunder are made, and the disbursement of the proceeds of such Loans
pursuant to the Borrower’s or the applicable Qualified Borrower’s instructions,
the Borrower and each Qualified Borrower, if any, is Solvent.

 

(t)                                    Insurance.  Schedule 7.1-T accurately
sets forth as of the Closing Date all insurance policies and programs currently
in effect with respect to the respective Property and assets and business of the
Borrower and its Subsidiaries, specifying for each such policy and program,
(i) the amount thereof, (ii) the risks insured against thereby, (iii) the name
of the insurer and each insured party thereunder, (iv) the policy or other
identification number thereof, and (v) the expiration date thereof. Such
insurance policies and programs are currently in full force and effect, in
compliance with the requirements of Section 9.5 hereof and, together with
payment by the insured of scheduled deductible payments, are in amounts
sufficient to cover the replacement value of the respective Property and assets
of the Borrower and/or its Subsidiaries.

 

(u)                                 REIT Status.  The Company qualifies as a
REIT under the Internal Revenue Code.

 

(v)                                 Ownership of Projects, Minority Holdings and
Property.  Ownership of substantially all wholly-owned Projects, Minority
Holdings and other Property of the Consolidated Businesses is held by the
Borrower and its Subsidiaries and is not held directly by the General Partner.

 

(w)                               Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designated to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents, with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees, and to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) Borrower, any Subsidiary, or to
the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit (directly or indirectly),
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

ARTICLE VIII

 

REPORTING COVENANTS

 

The Borrower covenants and agrees that so long as any Commitments or any Letters
of Credit are outstanding and thereafter until payment in full of all of the
Obligations

 

97

--------------------------------------------------------------------------------


 

(other than indemnities pursuant to Section 14.3 not yet due), unless the
Requisite Lenders shall otherwise give prior written consent thereto:

 

8.1                               Borrower Accounting Practices.  The Borrower
shall maintain, and cause each of its Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business
practices to permit preparation of consolidated and consolidating financial
statements in conformity with GAAP as in effect from time to time, and each of
the financial statements and reports described below shall be prepared from such
system and records and in form reasonably satisfactory to the Administrative
Agent.

 

8.2                               Financial Reports. The Borrower shall deliver
or cause to be delivered to the Administrative Agent:

 

(a)                                 Quarterly Reports.

 

(i)                                     Borrower Quarterly Financial Reports. As
soon as practicable, and in any event within (A) ninety (90) days after the end
of each fiscal quarter ending in 2014 beginning with the quarter ending June 30,
2014; and (B) fifty (50) days after the end of each fiscal quarter in each
Fiscal Year thereafter (other than the last fiscal quarter in each Fiscal Year),
a consolidated balance sheet of the Borrower and the related consolidated
statements of income and cash flow of the Borrower (to be prepared and delivered
quarterly in conjunction with the other reports delivered hereunder at the end
of each fiscal quarter) for each such fiscal quarter, in each case in form and
substance satisfactory to the Administrative Agent and, in comparative form, the
corresponding figures for the corresponding periods of the previous Fiscal Year,
certified by an Authorized Financial Officer of the Borrower as fairly
presenting the consolidated and consolidating financial position of the Borrower
as of the dates indicated and the results of their operations and cash flow for
the months indicated in accordance with GAAP, subject to normal quarterly
adjustments.

 

(ii)                                  Company Quarterly Financial Reports. As
soon as practicable, and in any event within (A) ninety (90) days after the end
of each fiscal quarter ending in 2014; and (B) fifty (50) days after the end of
each fiscal quarter in each Fiscal Year thereafter (other than the last fiscal
quarter in each Fiscal Year), the Financial Statements of the Company, the
Borrower and its Subsidiaries on Form 10-Q as at the end of such period and a
report setting forth in comparative form the corresponding figures for the
corresponding period of the previous Fiscal Year, certified by an Authorized
Financial Officer of the Company as fairly presenting the consolidated and
consolidating financial position of the Company, the Borrower and its
Subsidiaries as at the date indicated and the results of their operations and
cash flow for the period indicated in accordance with GAAP, subject to normal
adjustments.

 

(iii)                               Quarterly Compliance Certificates.  Together
with each delivery of any quarterly report pursuant to paragraph (a)(i) of this
Section 8.2, the Borrower shall deliver Officer’s Certificates, substantially in
the form of Exhibit F attached hereto of the Borrower and the Company (the
“Quarterly Compliance Certificates”), signed by the Borrower’s and the Company’s
respective Authorized Financial Officers representing

 

98

--------------------------------------------------------------------------------


 

and certifying (1) that the Authorized Financial Officer signatory thereto has
reviewed the terms of the Loan Documents, and has made, or caused to be made
under his/her supervision, a review in reasonable detail of the transactions and
consolidated and consolidating financial condition of the Company, the Borrower
and its Subsidiaries, during the fiscal quarter covered by such reports, that
such review has not disclosed the existence during or at the end of such fiscal
quarter, and that such officer does not have knowledge of the existence as at
the date of such Officer’s Certificate, of any condition or event which
constitutes an Event of Default or Potential Event of Default or mandatory
prepayment event, or, if any such condition or event existed or exists, and
specifying the nature and period of existence thereof and what action the
General Partner and/or the Borrower or any of its Subsidiaries has taken, is
taking and proposes to take with respect thereto, (2) the calculations (with
such specificity as the Administrative Agent may reasonably request) for the
period then ended which demonstrate compliance with the covenants and financial
ratios set forth in Articles IX and X and, when applicable, that no Event of
Default described in Section 11.1 exists, (3) a schedule of the Borrower’s
outstanding Indebtedness, including the amount, maturity, interest rate and
amortization requirements, as well as such other information regarding such
Indebtedness as may be reasonably requested by the Administrative Agent, (4) a
schedule of Combined EBITDA, (5) a schedule of Unencumbered Combined EBITDA,
(6) a schedule of Mall EBITDA, (7) a schedule of Strip Center EBITDA, and
(8) calculations, in the form of Exhibit G attached hereto, evidencing
compliance with each of the financial covenants set forth in Article X hereof.

 

(b)                                 Annual Reports.

 

(i)                                     Borrower Financial Statements. As soon
as practicable, and in any event within (A) one hundred twenty (120) days after
the end of the 2014 Fiscal Year; and (B) ninety-five (95) days after the end of
each Fiscal Year thereafter, (i) the Financial Statements of the Borrower and
its Subsidiaries as at the end of such Fiscal Year, (ii) a report with respect
thereto of  Ernst & Young, LLP or other independent certified public accountants
acceptable to the Administrative Agent, which report shall be without a “going
concern” or like qualification or exception or a qualification or exception as
to the scope of such audit and shall state that such financial statements fairly
present the consolidated and consolidating financial position of each of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which 
Ernst & Young, LLP or any such other independent certified public accountants,
if applicable, shall concur and which shall have been disclosed in the notes to
the financial statements), and (iii) in the event that the report referred to in
clause (ii) above is qualified, a copy of the management letter or any similar
report delivered to the General Partner or to any officer or employee thereof by
such independent certified public accountants in connection with such financial
statements (which letter or report shall be subject to the confidentiality
limitations set forth herein).  The Administrative Agent and each Lender
(through the Administrative Agent) may, with the consent of the Borrower (which
consent shall not be unreasonably withheld), communicate directly with such
accountants, with any such communication to occur together with a representative
of the Borrower, at the expense of the Administrative

 

99

--------------------------------------------------------------------------------


 

Agent (or the Lender requesting such communication), upon reasonable notice and
at reasonable times during normal business hours.

 

(ii)                                  Company Financial Statements. As soon as
practicable, and in any event within (A) one hundred twenty (120) days after the
end of the 2014 Fiscal Year; and (B) ninety-five (95) days after the end of each
Fiscal Year thereafter, (i) the Financial Statements of the Company and its
Subsidiaries on Form 10-K as at the end of such Fiscal Year and a report setting
forth in comparative form the corresponding figures from the consolidated
Financial Statements of the Company and its Subsidiaries for the prior Fiscal
Year; (ii) a report with respect thereto of Ernst & Young LLP or other
independent certified public accountants acceptable to the Administrative Agent,
which report shall be without a “going concern” or like qualification or
exception or a qualification or exception as to the scope of such audit and
shall state  that such financial statements fairly present the consolidated and
consolidating financial position of each of the Company and its Subsidiaries as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which Ernst & Young LLP or any such other
independent certified public accountants, if applicable, shall concur and which
shall have been disclosed in the notes to the financial statements)(which report
shall be subject to the confidentiality limitations set forth herein); and
(iii) in the event that the report referred to in clause (ii) above is
qualified, a copy of the management letter or any similar report delivered to
the Company or to any officer or employee thereof by such independent certified
public accountants in connection with such financial statements.  The
Administrative Agent and each Lender (through the Administrative Agent) may,
with the consent of the Company (which consent shall not be unreasonably
withheld), communicate directly with such accountants, with any such
communication to occur together with a representative of the Company, at the
expense of the Administrative Agent (or the Lender requesting such
communication), upon reasonable notice and at reasonable times during normal
business hours.

 

(iii)                               Annual Compliance Certificates.  Together
with each delivery of any annual report pursuant to clauses (i) and (ii) of this
Section 8.2(b), the Borrower shall deliver Officer’s Certificates of the
Borrower and the Company (the “Annual Compliance Certificates” and, collectively
with the Quarterly Compliance Certificates, the “Compliance Certificates”),
signed by the Borrower’s and the Company’s respective Authorized Financial
Officers, representing and certifying that (1) the officer signatory thereto has
reviewed the terms of the Loan Documents, and has made, or caused to be made
under his/her supervision, a review in reasonable detail of the transactions and
consolidated and consolidating financial condition of the General Partner, the
Borrower and its Subsidiaries, during the accounting period covered by such
reports, that such review has not disclosed the existence during or at the end
of such accounting period, and that such officer does not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event which constitutes an Event of Default or Potential Event of Default or
mandatory prepayment event, or, if any such condition or event existed or
exists, and specifying the nature and period of existence thereof and what
action the General Partner and/or the Borrower or any of its Subsidiaries has
taken, is taking and proposes to take with respect thereto, (2) the calculations
(with such

 

100

--------------------------------------------------------------------------------


 

specificity as the Administrative Agent may reasonably request) for the period
then ended which demonstrate compliance with the covenants and financial ratios
set forth in Articles IX and X and, when applicable, that no Event of Default
described in Section 11.1 exists, (3) a schedule of the Borrower’s outstanding
Indebtedness including the amount, maturity, interest rate and amortization
requirements, as well as such other information regarding such Indebtedness as
may be reasonably requested by the Administrative Agent, (4) a schedule of
Combined EBITDA, (5) a schedule of Unencumbered Combined EBITDA, (6) a schedule
of Mall EBITDA, (7) a schedule of Strip Center EBITDA, (8) calculations, in the
form of Exhibit G attached hereto, evidencing compliance with each of the
financial covenants set forth in Article X hereof, and (9) a schedule of the
estimated taxable income of the Borrower for such fiscal year.

 

(iv)                              Tenant Bankruptcy Reports.  As soon as
practicable, and in any event within (A) one hundred twenty (120) days after the
end of the 2014 Fiscal Year; and (B) ninety-five (95) days after the end of each
Fiscal Year thereafter, the Borrower shall deliver a written report, in form
reasonably satisfactory to the Administrative Agent, of all bankruptcy
proceedings filed by or against any tenant of any of the Projects, which tenant
occupies 3% or more of the gross leasable area in the Projects in the aggregate.

 

8.3                               Events of Default.  Promptly upon the Borrower
obtaining knowledge (a) of any condition or event which constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender or the
Administrative Agent has given any notice to the Borrower with respect to a
claimed Event of Default or Potential Event of Default under this Agreement;
(b) that any Person has given any notice to the Borrower or any Subsidiary of
the Borrower or taken any other action with respect to a claimed default or
event or condition of the type referred to in Section 11.1(e); or (c) of any
condition or event which has or is reasonably likely to have a Material Adverse
Effect, the Borrower shall deliver to the Administrative Agent and the Lenders
an Officer’s Certificate specifying (i) the nature and period of existence of
any such claimed default, Event of Default, Potential Event of Default,
condition or event, (ii) the notice given or action taken by such Person in
connection therewith, and (iii) what action the Borrower has taken, is taking
and proposes to take with respect thereto.

 

8.4                               Lawsuits.  Promptly upon the Borrower’s
obtaining knowledge of the institution of, or written threat of, any action,
suit, proceeding, governmental investigation or arbitration against or affecting
the Borrower or any of its Subsidiaries not previously disclosed pursuant to
Section 7.1(i), which action, suit, proceeding, governmental investigation or
arbitration exposes, or in the case of multiple actions, suits, proceedings,
governmental investigations or arbitrations arising out of the same general
allegations or circumstances which expose, in the Borrower’s reasonable
judgment, the Borrower or any of its Subsidiaries to liability in an amount
aggregating $15,000,000 or more and is not covered by Borrower’s insurance, the
Borrower shall give written notice thereof to the Administrative Agent and
provide such other information as may be reasonably available to enable each
Lender and the Administrative Agent and its counsel to evaluate such matters.

 

8.5                               ERISA Notices.  The Borrower shall deliver or
cause to be delivered to the Administrative Agent, at the Borrower’s expense,
the following information and notices as soon as reasonably possible, and in any
event:

 

101

--------------------------------------------------------------------------------


 

(a)                                 within fifteen (15) Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know that an ERISA
Termination Event has occurred, a written statement of the chief financial
officer of the Borrower describing such ERISA Termination Event and the action,
if any, which the Borrower or any ERISA Affiliate has taken, is taking or
proposes to take with respect thereto, and when known, any action taken or
threatened by the IRS, DOL or PBGC with respect thereto;

 

(b)                                 within fifteen (15) Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know that a prohibited
transaction (defined in Sections 406 of ERISA and Section 4975 of the Internal
Revenue Code) has occurred, a statement of the chief financial officer of the
Borrower describing such transaction and the action which the Borrower or any
ERISA Affiliate has taken, is taking or proposes to take with respect thereto;

 

(c)                                  within fifteen (15) Business Days after the
filing of the same with the DOL, IRS or PBGC, copies of each annual report (form
5500 series), including Schedule B thereto, filed with respect to each Plan;

 

(d)                                 within fifteen (15) Business Days after
receipt by the Borrower or any ERISA Affiliate of each actuarial report for any
Plan or Multiemployer Plan and each annual report for any Multiemployer Plan,
copies of each such report;

 

(e)                                  within fifteen (15) Business Days after the
filing of the same with the IRS, a copy of each funding waiver request filed
with respect to any Plan and all communications received by the Borrower or any
ERISA Affiliate with respect to such request;

 

(f)                                   within fifteen (15) Business Days after
the occurrence of any material increase in the benefits of any existing Plan or
Multiemployer Plan or the establishment of any new Plan or the commencement of
contributions to any Plan or Multiemployer Plan to which the Borrower or any
ERISA Affiliate was not previously contributing, notification of such increase,
establishment or commencement;

 

(g)                                  within fifteen (15) Business Days after the
Borrower or any ERISA Affiliate receives notice of the PBGC’s intention to
terminate a Plan or to have a trustee appointed to administer a Plan, copies of
each such notice;

 

(h)                                 within fifteen (15) Business Days after the
Borrower or any of its Subsidiaries receives notice of any unfavorable
determination letter from the IRS regarding the qualification of a Plan under
Section 401(a) of the Internal Revenue Code, copies of each such letter;

 

(i)                                     within fifteen (15) Business Days after
the Borrower or any ERISA Affiliate receives notice from a Multiemployer Plan
regarding the imposition of withdrawal liability, copies of each such notice;

 

(j)                                    within fifteen (15) Business Days after
the Borrower or any ERISA Affiliate fails to make a required installment or any
other required payment under Section 412 of the Internal Revenue Code on or
before the due date for such installment or payment, a notification of such
failure; and

 

102

--------------------------------------------------------------------------------


 

(k)                                 within fifteen (15) Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know (i) a Multiemployer
Plan has been terminated, (ii) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, or (iii) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan, notification of such termination, intention to
terminate, or institution of proceedings.

 

For purposes of this Section 8.5, the Borrower and any ERISA Affiliate shall be
deemed to know all facts known by the “Administrator” of any Plan of which the
Borrower or any ERISA Affiliate is the plan sponsor.

 

8.6                               Environmental Notices.  The Borrower shall
notify the Administrative Agent in writing, promptly upon any representative of
the Borrower or other employee of the Borrower responsible for the environmental
matters at any Property of the Borrower learning thereof, of any of the
following (together with any material documents and correspondence received or
sent in connection therewith):

 

(a)                                 notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the Release or threatened Release of any Contaminant into the
environment, if such liability  would result in a Material Adverse Effect;

 

(b)                                 notice that the Borrower or any of its
Subsidiaries is subject to investigation by any Governmental Authority
evaluating whether any Remedial Action is needed to respond to the Release or
threatened Release of any Contaminant into the environment which is reasonably
likely to result in a Material Adverse Effect;

 

(c)                                  notice that any Property of the Borrower or
any of its Subsidiaries is subject to an Environmental Lien if the claim to
which such Environmental Lien relates would result in a Material Adverse Effect;

 

(d)                                 notice of violation by the Borrower or any
of its Subsidiaries of any Environmental, Health or Safety Requirement of Law
which is reasonably likely to result in a Material Adverse Effect;

 

(e)                                  any condition which might reasonably result
in a violation by the Borrower or any Subsidiary of the Borrower of any
Environmental, Health or Safety Requirement of Law, which violation would result
in a Material Adverse Effect;

 

(f)                                   commencement of or written notice of
intent to commence any judicial or administrative proceeding alleging a
violation by the Borrower or any of its Subsidiaries of any Environmental,
Health or Safety Requirement of Law, which would result in a Material Adverse
Effect;

 

(g)                                  new or proposed changes to any existing
Environmental, Health or Safety Requirement of Law that could result in a
Material Adverse Effect; or

 

(h)                                 any proposed acquisition of stock, assets,
real estate, or leasing of Property, or any other action by the Borrower or any
of its Subsidiaries that could subject the

 

103

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries to environmental, health or safety
Liabilities and Costs which could result in a Material Adverse Effect.

 

8.7                               Labor Matters.  The Borrower shall notify the
Administrative Agent in writing, promptly upon the Borrower’s learning thereof,
of any labor dispute to which the Borrower or any of its Subsidiaries may become
a party (including, without limitation, any strikes, lockouts or other disputes
relating to any Property of such Persons’ and other facilities) which is
reasonably likely to result in a Material Adverse Effect.

 

8.8                               Notices of Asset Sales and/or Acquisitions. 
The Borrower shall deliver to the Administrative Agent and the Lenders written
notice of each of the following upon the occurrence thereof: (a) a sale,
transfer or other disposition of assets, in a single transaction or series of
related transactions, for consideration in excess of $500,000,000, (b) an
acquisition of assets, in a single transaction or series of related
transactions, for consideration in excess of $500,000,000, and (c) the grant of
a Lien with respect to assets, in a single transaction or series of related
transactions, in connection with Indebtedness aggregating an amount in excess of
$500,000,000.

 

8.9                               Tenant Notifications.  The Borrower shall
promptly notify the Administrative Agent upon obtaining knowledge of the
bankruptcy or cessation of operations of any tenant to which greater than 5% of
the Borrower’s share of consolidated minimum rent is attributable.

 

8.10                        Other Reports.  The Borrower shall deliver or cause
to be delivered to the Administrative Agent and the other Lenders to the extent
not publicly available electronically at www.sec.gov or www.washingtonprime.com
(or successor web sites thereto), copies of all financial statements, reports,
notices and other materials, if any, sent or made available generally by any
General Partner and/or the Borrower to its respective Securities holders or
filed with the Commission, all press releases made available generally by any
General Partner and/or the Borrower or any of its Subsidiaries to the public
concerning material developments in the business of any General Partner, the
Borrower or any such Subsidiary and all notifications received by the General
Partner, the Borrower or its Subsidiaries pursuant to the Securities Exchange
Act and the rules promulgated thereunder.

 

8.11                        Other Information.  Promptly upon receiving a
request therefor from the Administrative Agent or any Arranger, the Borrower
shall prepare and deliver to the Administrative Agent and the other Lenders such
other information with respect to any General Partner, the Borrower, any
Qualified Borrower, or any of its Subsidiaries, as from time to time may be
reasonably requested by the Administrative Agent, any Arranger or any Lender.

 

ARTICLE IX

 

AFFIRMATIVE COVENANTS

 

Borrower and Qualified Borrowers each covenants and agrees that so long as any
Commitments or Letters of Credit are outstanding and thereafter until payment in
full of all of

 

104

--------------------------------------------------------------------------------


 

the Obligations (other than indemnities pursuant to Section 14.3 not yet due),
unless the Requisite Lenders shall otherwise give prior written consent:

 

9.1                               Existence, Etc.  The Borrower and each
Qualified Borrower shall, and shall cause each of its Subsidiaries to, at all
times maintain its corporate existence or existence as a limited partnership or
joint venture, as applicable, and preserve and keep, or cause to be preserved
and kept, in full force and effect its rights and franchises material to its
businesses, except where the loss or termination of such rights and franchises
is not likely to have a Material Adverse Effect.

 

9.2                               Powers; Conduct of Business.  The Borrower and
each Qualified Borrower shall remain qualified, and shall cause each of its
Subsidiaries to qualify and remain qualified, to do business and maintain its
good standing in each jurisdiction in which the nature of its business and the
ownership of its Property requires it to be so qualified and in good standing,
except where the failure to remain so qualified is not likely to have a Material
Adverse Effect.

 

9.3                               Compliance with Laws, Etc.  The Borrower and
each Qualified Borrower shall, and shall cause each of its Subsidiaries to,
(a) comply with all Requirements of Law and all restrictive covenants affecting
such Person or the business, Property, assets or operations of such Person, and
(b) obtain and maintain as needed all Permits necessary for its operations
(including, without limitation, the operation of the Projects) and maintain such
Permits in good standing, except where noncompliance with either clause (a) or
(b) above is not reasonably likely to have a Material Adverse Effect; provided,
however, that the Borrower and each Qualified Borrower shall, and shall cause
each of its Subsidiaries to, comply with all Environmental, Health or Safety
Requirements of Law affecting such Person or the business, Property, assets or
operations of such Person. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

9.4                               Payment of Taxes and Claims.  The Borrower and
each Qualified Borrower shall pay, and shall cause each of its Subsidiaries to
pay, (i) all taxes, assessments and other governmental charges imposed upon it
or on any of its Property or assets or in respect of any of its franchises,
licenses, receipts, sales, use, payroll, employment, business, income or
Property before any penalty or interest accrues thereon, and (ii) all Claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable and which by law have or
may become a Lien (other than a Lien permitted by Section 10.3 or a Customary
Permitted Lien for property taxes and assessments not yet due upon any of the
Borrower’s or any Qualified Borrower’s or any of the Borrower’s or any Qualified
Borrower’s Subsidiaries’ Property or assets, prior to the time when any penalty
or fine shall be incurred with respect thereto; provided, however, that no such
taxes, assessments, fees and governmental charges referred to in clause
(i) above or Claims referred to in clause (ii) above need be paid if being
contested in good faith by appropriate proceedings diligently instituted and
conducted and if such reserve or other appropriate provision, if any, as shall
be required in conformity with GAAP shall have been made therefor.

 

105

--------------------------------------------------------------------------------


 

9.5                               Insurance.  The Borrower and each Qualified
Borrower shall maintain for itself and its Subsidiaries, or shall cause each of
its Subsidiaries to maintain in full force and effect the insurance policies and
programs listed on Schedule 7.1-T or substantially similar policies and programs
or other policies and programs as are reasonably acceptable to the
Administrative Agent.  All such policies and programs shall be maintained with
insurers reasonably acceptable to the Administrative Agent.

 

9.6                               Inspection of Property; Books and Records;
Discussions.  The Borrower and each Qualified Borrower shall permit, and cause
each of its Subsidiaries to permit, any authorized representative(s) designated
by either the Administrative Agent or any Arranger, Co-Agent or other Lender to
visit and inspect any of the Projects or inspect the MIS of the Borrower or any
of its Subsidiaries which relates to the Projects, to examine, audit, check and
make copies of their respective financial and accounting records, books,
journals, orders, receipts and any correspondence and other data relating to
their respective businesses or the transactions contemplated hereby (including,
without limitation, in connection with environmental compliance, hazard or
liability), and to discuss their affairs, finances and accounts with their
officers and independent certified public accountants, all with a representative
of the Borrower present, upon reasonable notice and at such reasonable times
during normal business hours, as often as may be reasonably requested.  Each
such visitation and inspection shall be at such visitor’s expense.  The Borrower
and each Qualified Borrower shall keep and maintain, and cause its Subsidiaries
to keep and maintain, in all material respects on its MIS and otherwise proper
books of record and account in which entries in conformity with GAAP shall be
made of all dealings and transactions in relation to their respective businesses
and activities.

 

9.7                               ERISA Compliance.  The Borrower shall, and
shall cause each of its Subsidiaries and ERISA Affiliates to, establish,
maintain and operate all Plans to comply in all material respects with the
provisions of ERISA, the Internal Revenue Code, all other applicable laws, and
the regulations and interpretations thereunder and the respective requirements
of the governing documents for such Plans, except where failure to do so is not
reasonably likely to result in liability to the Borrower or an ERISA Affiliate
of an amount in excess of $5,000,000.

 

9.8                               Maintenance of Property.  The Borrower and
each Qualified Borrower shall, and shall cause each of its Subsidiaries to,
maintain in all material respects all of their respective owned and leased
Property in good, safe and insurable condition and repair and in a businesslike
manner, and not permit, commit or suffer any waste or abandonment of any such
Property and from time to time shall make or cause to be made all material
repairs, renewal and replacements thereof, including, without limitation, any
capital improvements which may be required to maintain the same in a
businesslike manner; provided, however, that such Property may be altered or
renovated in the ordinary course of business of the Borrower or such Qualified
Borrower or such applicable Subsidiary. Without any limitation on the foregoing,
the Borrower shall maintain the Projects in a manner such that each Project can
be used in the manner and substantially for the purposes such Project is used on
the Closing Date, including, without limitation, maintaining all utilities,
access rights, zoning and necessary Permits for such Project.

 

9.9                               Company Status.  The Company shall at all
times (1) remain a publicly traded company listed on the New York Stock Exchange
or other national stock exchange; (2) maintain its status as a REIT under the
Internal Revenue Code, (3) retain direct or indirect

 

106

--------------------------------------------------------------------------------


 

management and control of the Borrower, and (4) own, directly or indirectly, no
less than ninety-nine percent (99%) of the equity Securities of any other
General Partner of the Borrower.

 

9.10                        Ownership of Projects, Minority Holdings and
Property. The ownership of substantially all wholly-owned Projects, Minority
Holdings and other Property of the Consolidated Businesses shall be held by the
Borrower and its Subsidiaries and shall not be held directly by any General
Partner.

 

9.11                        Delayed Transfer Assets. On before May 30, 2014, the
Borrower shall deliver to the Administrative Agent satisfactory evidence that
the Delayed Transfer Assets shall have been transferred to the Borrower and its
Subsidiaries by SPG and its Subsidiaries.

 

ARTICLE X

 

NEGATIVE COVENANTS

 

Borrower and each Qualified Borrower each covenants and agrees that it shall
comply with the following covenants so long as any Commitments or Letters of
Credit are outstanding and thereafter until payment in full of all of the
Obligations (other than indemnities pursuant to Section 14.3 not yet due),
unless the Requisite Lenders shall otherwise give prior written consent:

 

10.1                        Indebtedness.  (a) Neither the Borrower nor any of
its Subsidiaries shall directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:

 

(i)                                     Indebtedness which, when aggregated with
Total Adjusted Outstanding Indebtedness as of the time of incurrence, creation
or assumption thereof, would not cause Total Adjusted Outstanding Indebtedness
to exceed sixty percent (60%) of Capitalization Value; provided, however, that
in connection with a portfolio acquisition, Total Adjusted Outstanding
Indebtedness may exceed sixty percent (60%) of Capitalization Value, but in no
event exceed sixty-five percent (65%) of Capitalization Value, as of the time of
such acquisition and for the four (4) consecutive full calendar quarters after
such acquisition;

 

(ii)                                  Indebtedness which, when aggregated with
Total Outstanding Unsecured Indebtedness as of the time of incurrence, creation
or assumption thereof, would not cause Total Outstanding Unsecured Indebtedness
to exceed sixty percent (60%) of Unencumbered Capitalization Value; provided,
however, that in connection with a portfolio acquisition, Total Outstanding
Unsecured Indebtedness may exceed sixty percent (60%) of Unencumbered
Capitalization Value but in no event exceed sixty-five percent (65%) of
Unencumbered Capitalization Value,  as of the time of such acquisition and for
the four (4) consecutive full calendar quarters after such acquisition; and

 

(iii)                               Indebtedness which, when aggregated with
Secured Indebtedness of the Consolidated Businesses and the Borrower’s
proportionate share (determined in accordance with GAAP) of Secured Indebtedness
of its Minority Holdings would not

 

107

--------------------------------------------------------------------------------


 

cause Secured Indebtedness of the Consolidated Businesses and the Borrower’s
proportionate share (determined in accordance with GAAP) of Secured Indebtedness
of its Minority Holdings to exceed forty percent (40%) of Capitalization Value;
provided, however, that, in connection with a portfolio acquisition, such
Secured Indebtedness may exceed forty percent (40%) of Capitalization Value, but
in no event exceed fifty percent (50%) of Capitalization Value, as of the time
of such acquisition and for the four (4) consecutive full calendar quarters
after such acquisition.

 

For purposes of Section 10.1(a)(i) only (and for no other purpose under this
Agreement), (A) Total Adjusted Outstanding Indebtedness shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Maturing Indebtedness,
and (y) Unrestricted Cash, and (B) Capitalization Value shall be adjusted by
deducting therefrom Cash and Cash Equivalents and adding back the amount, if
any, by which Unrestricted Cash exceeds Maturing Indebtedness.

 

For purposes of Section 10.1(a)(ii) only (and for no other purpose under this
Agreement), (A) Total Outstanding Unsecured Indebtedness shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Maturing Unsecured
Indebtedness, and (y) the sum of Unrestricted Cash minus any Unrestricted Cash
deducted from Secured Indebtedness pursuant to the following paragraph, and
(B) Unencumbered Capitalization Value shall be adjusted by deducting therefrom
Cash and Cash Equivalents and adding back the amount, if any, by which
Unrestricted Cash exceeds Maturing Indebtedness.

 

For purposes of Section 10.1(a)(iii) only (and for no other purpose under this
Agreement), (A) Secured Indebtedness shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) Maturing Secured Indebtedness, and (y) the sum
of Unrestricted Cash minus any Unrestricted Cash deducted from Total Outstanding
Unsecured Indebtedness pursuant to the preceding paragraph, and
(B) Capitalization Value shall be adjusted by deducting therefrom Cash and Cash
Equivalents and adding back the amount, if any, by which Unrestricted Cash
exceeds Maturing Indebtedness.

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries shall incur, directly or indirectly, Indebtedness for borrowed
money from the General Partner, unless such Indebtedness is unsecured and
expressly subordinated to the payment of the Obligations.

 

10.2                        Sales of Assets.  Neither the Borrower nor any of
its Subsidiaries shall sell, assign, transfer, lease, convey or otherwise
dispose of any Property, whether now owned or hereafter acquired, or any income
or profits therefrom, or enter into any agreement to do so which would result in
a Material Adverse Effect.

 

10.3                        Liens.  Neither the Borrower nor any of its
Subsidiaries shall directly or indirectly create, incur, assume or permit to
exist any Lien on or with respect to any Property, except:

 

(a)                                 Liens with respect to Capital Leases of
Equipment entered into in the ordinary course of business of the Borrower
pursuant to which the aggregate Indebtedness under such Capital Leases does not
exceed $5,000,000 for any Project;

 

(b)                                 Liens securing permitted Secured
Indebtedness; and

 

108

--------------------------------------------------------------------------------


 

(c)                                  Customary Permitted Liens.

 

10.4                        Investments.  Neither the Borrower, any Qualified
Borrower nor any of their Subsidiaries shall directly or indirectly make or own
any Investment except:

 

(a)                                 Investments in Cash and Cash Equivalents;

 

(b)                                 Subject to the limitations of clause
(e) below, Investments in the Borrower’s Subsidiaries, the Borrower’s Affiliates
and Minority Holdings and the Management Company;

 

(c)                                  Investments in the form of advances to
employees in the ordinary course of business; provided that the aggregate
principal amount of all such advances at any time outstanding shall not exceed
$1,000,000;

 

(d)                                 Investments received in connection with the
bankruptcy or reorganization of suppliers and lessees and in settlement of
delinquent obligations of, and other disputes with, lessees and suppliers
arising in the ordinary course of business;

 

(e)                                  Investments in any individual Project,
which when combined with like Investments of the General Partner in such
Project, do not exceed ten percent (10%) of the Capitalization Value (inclusive
of the Capitalization Value attributable to such Project) after giving effect to
such Investments of the Borrower; and

 

(f)                                   Investments in a single Person owning a
Project or Property, or a portfolio of Projects or Properties, which when
combined with like Investments of the General Partner in such Person, do not
exceed forty percent (40%) of the combined Capitalization Value after giving
effect to such Investments of the Borrower.

 

10.5                        Conduct of Business.  Neither the Borrower, any
Qualified Borrower nor any of their Subsidiaries shall engage in any business,
enterprise or activity other than (a) the businesses of acquiring, developing,
re-developing and managing predominantly retail and mixed use Projects and
portfolios of like Projects and (b) any business or activities which are
substantially similar, related or incidental thereto.

 

10.6                        Transactions with Partners and Affiliates.  Neither
the Borrower, any Qualified Borrower nor any of their Subsidiaries shall
directly or indirectly enter into or permit to exist any transaction (including,
without limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any holder or holders of more than five percent
(5%) of any class of equity Securities of the Borrower, or with any Affiliate of
the Borrower which is not its Subsidiary, on terms that are determined by the
Board of Directors of the General Partner to be less favorable to the Borrower
or any of its Subsidiaries, as applicable, than those that might be obtained in
an arm’s length transaction at the time from Persons who are not such a holder
or Affiliate.  Nothing contained in this Section 10.6 shall prohibit
(a) increases in compensation and benefits for officers and employees of the
Borrower or any of its Subsidiaries which are customary in the industry or
consistent with the past business practice of the Borrower or such Subsidiary,
provided that no Event of Default or Potential Event of Default

 

109

--------------------------------------------------------------------------------


 

has occurred and is continuing; (b) payment of customary partners’ indemnities;
or (c) performance of any obligations arising under the Loan Documents.

 

10.7                        Restriction on Fundamental Changes.  Neither the
Borrower nor any Qualified Borrower shall enter into any merger or
consolidation, or liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution), or change its jurisdiction of organization without the prior
written consent of the Requisite Lenders, or convey, lease, sell, transfer or
otherwise dispose of, in one transaction or series of transactions, all or
substantially all of the Borrower’s or any Qualified Borrower’s business or
Property, whether now or hereafter acquired, except (i)  in connection with
issuance, transfer, conversion or repurchase of limited partnership interests in
Borrower or (ii) where any such transaction does not constitute an Event of
Default pursuant to Section 11.1(o).

 

10.8                        Use of Proceeds; Margin Regulations; Securities,
Sanctions and Anti-Corruption Laws.  The proceeds of the Loans will be used only
for the purposes described in Section 2.3.  Neither the Borrower, any Qualified
Borrower nor any of their Subsidiaries shall use all or any portion of the
proceeds of any credit extended under this Agreement to purchase or carry Margin
Stock or for any purpose that entails a violation of the Regulations of the
Federal Reserve Board, including Regulation T, Regulation U or Regulation X. 
The Borrower and the Qualified Borrowers will not request any Loan or Letter of
Credit, and the Borrower and the Qualified Borrowers shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan or Letter of Credit
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.10.9
ERISA.  The Borrower shall not and shall not permit any of its Subsidiaries or
ERISA Affiliates to:

 

(a)                                 engage in any prohibited transaction
described in Sections 406 of ERISA or 4975 of the Internal Revenue Code for
which a statutory or class exemption is not available or a private exemption has
not been previously obtained from the DOL;

 

(b)                                 permit to exist any accumulated funding
deficiency (as defined in Sections 302 of ERISA and 412 of the Internal Revenue
Code), with respect to any Plan, whether or not waived;

 

(c)                                  fail to pay timely required contributions
or annual installments due with respect to any waived funding deficiency to any
Plan;

 

(d)                                 terminate any Plan which would result in any
liability of Borrower or any ERISA Affiliate under Title IV of ERISA;

 

(e)                                  fail to make any contribution or payment to
any Multiemployer Plan which Borrower or any ERISA Affiliate may be required to
make under any agreement relating to such Multiemployer Plan, or any law
pertaining thereto;

 

110

--------------------------------------------------------------------------------


 

(f)                                   fail to pay any required installment or
any other payment required under Section 412 of the Internal Revenue Code on or
before the due date for such installment or other payment; or

 

(g)                                  amend a Plan resulting in an increase in
current liability for the plan year such that the Borrower or any ERISA
Affiliate is required to provide security to such Plan under Section 401(a)(29)
of the Internal Revenue Code.

 

10.10                 Organizational Documents.  Neither the General Partner,
the Borrower, any Qualified Borrower nor any of their Subsidiaries shall amend,
modify or otherwise change any of the terms or provisions in any of their
respective Organizational Documents as in effect on the Closing Date, except
amendments to effect (a) a change of name of the Borrower, such Qualified
Borrower or any such Subsidiary, provided that the Borrower shall have provided
the Administrative Agent with sixty (60) days prior written notice of any such
name change, or (b) changes (including changes in connection with the issuance
of preferred securities) that would not affect such Organizational Documents in
any material manner not otherwise permitted under this Agreement (including the
amendments to the Organizational Documents contemplated by and attached to the
Registration Statement).

 

10.11                 Fiscal Year.  Neither the Company, the Borrower nor any of
its Consolidated Businesses shall change its Fiscal Year for accounting or tax
purposes from a period consisting of the 12-month period ending on December 31
of each calendar year.

 

10.12                 Other Financial Covenants.

 

(a)                                 Minimum Combined Equity Value.  The Combined
Equity Value shall not be less than $2,000,000,000 as of the last day of any
fiscal quarter.

 

(b)                                 Minimum Debt Service Coverage Ratio.  As of
the first day of each fiscal quarter for the immediately preceding consecutive
four fiscal quarters, the ratio of Combined EBITDA to Combined Debt Service
shall not be less than 1.50 to 1.00.

 

(c)                                  Unencumbered Combined EBITDA to Unsecured
Interest Expense.  As of the first day of each fiscal quarter for the
immediately preceding consecutive four fiscal quarters, the ratio of
Unencumbered Combined EBITDA to Unsecured Interest Expense shall not be less
than 1.60 to 1.00.

 

(d)                                 Distributions.  If an Event of Default has
occurred and is continuing, the Borrower shall not make distributions to the
Company in excess of the amount of dividends required to be paid by the Company
to its shareholders in order to maintain the Company’s REIT status in any
taxable year (taking into account all amounts treated as dividends in such
taxable year under the Internal Revenue Code).

 

10.13                 Pro Forma Adjustments.  In connection with an acquisition
of a Project, a Property, or a portfolio of Projects or Properties, by any of
the Consolidated Businesses or any Minority Holding (whether such acquisition is
direct or through the acquisition of a Person which owns such Property), the
financial covenants contained in this Agreement shall be calculated as follows
on a pro forma basis (with respect to the pro rata share of the Borrower in the
case of an acquisition by a Minority Holding), which pro forma calculation shall
be effective

 

111

--------------------------------------------------------------------------------


 

until the last day of the fourth full fiscal quarter following such acquisition
(or such earlier test period, as applicable), at which time actual performance
shall be utilized for such calculations.

 

(a)                                 Annual EBITDA.  For up to four (4) fiscal
quarters post acquisition, Annual EBITDA for the acquired Property shall be
deemed to be an amount equal to (i) the net purchase price of the acquired
Property (or the Borrower’s pro rata share of such net purchase price in the
event of an acquisition by a Minority Holding) for the first fiscal quarter
following such acquisition, multiplied by the applicable Capitalization Rate,
and (ii) for the succeeding three fiscal quarters, Annual EBITDA shall be deemed
the greater of (A) the net purchase price multiplied by the applicable
Capitalization Rate, or (B) the actual EBITDA from such acquired Property during
the period following Borrower’s (direct or indirect) acquisition, computed on an
annualized basis, provided that such annualized EBITDA shall in no event exceed
the final product obtained after multiplying (1) the net purchase price by
(2) 1.1, and then by (3) the applicable Capitalization Rate.

 

(b)                                 Combined EBITDA.  The pro forma calculation
of Annual EBITDA for the acquired Property shall be added to the calculation of
Combined EBITDA.

 

(c)                                  Unencumbered Combined EBITDA. If, after
giving effect to the acquisition, the acquired Property will not be encumbered
by Secured Indebtedness, then the pro forma Annual EBITDA for the acquired
Property shall be added to the calculation of Unencumbered Combined EBITDA.

 

(d)                                 Secured Indebtedness. Any Indebtedness
secured by a Lien incurred and/or assumed in connection with such acquisition of
a Property shall be added to the calculation of Secured Indebtedness.

 

(e)                                  Total Adjusted Outstanding Indebtedness.
Any Indebtedness incurred and/or assumed in connection with such acquisition
shall be added to the calculation of Total Adjusted Outstanding Indebtedness.

 

(f)                                   Total Outstanding Unsecured Indebtedness. 
Any Indebtedness which is not secured by a Lien and which is incurred and/or
assumed in connection with such acquisition shall be added to the calculation of
Total Outstanding Unsecured Indebtedness.

 

(g)                                  Unsecured Interest Expense.  If any
unsecured Indebtedness is incurred or assumed in connection with such
acquisition, then the amount of interest expense to be incurred on such
Indebtedness during the period following such acquisition, computed on an
annualized basis during the applicable period, shall be added to the calculation
of Unsecured Interest Expense.

 

ARTICLE XI

 

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

11.1                        Events of Default.  Each of the following
occurrences shall constitute an Event of Default under this Agreement:

 

112

--------------------------------------------------------------------------------


 

(a)                                 Failure to Make Payments When Due.  The
Borrower or any Qualified Borrower shall fail to pay (i) when due any principal
payment on the Obligations which is due on the Revolving Credit Termination Date
or the Term Maturity Date or pursuant to the terms of Section 2.4, or
(ii) within five (5) Business Days after the date on which due, any interest
payment on the Obligations or any principal payment pursuant to the terms of
Section 4.1(a), or (iii) when due, any principal payment on the Obligations not
referenced in clauses (i) or (ii) hereinabove, or (iv) within five (5) Business
Days after notice from the Administrative Agent after the date on which due, any
fees due pursuant to Section 5.3.

 

(b)                                 Breach of Certain Covenants.  The Borrower
or any Qualified Borrower shall fail duly and punctually to perform or observe
any agreement, covenant or obligation binding on such Person under Sections 8.3,
9.1, 9.2, 9.3, 9.4, 9.5, 9.6, or Article X.

 

(c)                                  Breach of Representation or Warranty.  Any
representation or warranty made by the Borrower or any Qualified Borrower to the
Administrative Agent, any Arranger or any other Lender herein or by the Borrower
or any of its Subsidiaries in any of the other Loan Documents or in any
statement or certificate at any time given by any such Person pursuant to any of
the Loan Documents shall be false or misleading in any material respect on the
date as of which made.

 

(d)                                 Other Defaults.  The Borrower or any
Qualified Borrower shall default in the performance of or compliance with any
term contained in this Agreement (other than as identified in paragraphs (a),
(b) or (c) of this Section 11.1), or any default or event of default shall occur
under any of the other Loan Documents, and such default or event of default
shall continue for twenty (20) days after receipt of written notice from the
Administrative Agent thereof.

 

(e)                                  Other Indebtedness.  Any breach, default or
event of default shall occur, or any other condition shall exist under any
instrument, agreement or indenture pertaining to any recourse Indebtedness
(other than the Obligations) of the Borrower, any Qualified Borrower or any of
their Subsidiaries aggregating $50,000,000 or more, and the effect thereof is to
cause an acceleration, mandatory redemption or other required repurchase of such
Indebtedness, or permit the holder(s) of such Indebtedness to accelerate the
maturity of any such Indebtedness or require a prepayment, redemption or other
repurchase of such Indebtedness; or any such Indebtedness shall be otherwise
declared to be due and payable (by acceleration or otherwise) or required to be
prepaid, redeemed or otherwise repurchased by the Borrower, any Qualified
Borrower or any of their Subsidiaries (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof.

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, Etc.

 

(i)                                     An involuntary case under any applicable
bankruptcy, insolvency or similar law now or hereafter in effect shall be
commenced against any General Partner, the Borrower, or any of its Subsidiaries
to which $250,000,000 or more of the Combined Equity Value is attributable, or
any Qualified Borrower and the petition shall not be dismissed, stayed, bonded
or discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for

 

113

--------------------------------------------------------------------------------


 

relief in respect of any General Partner, the Borrower or any of its
Subsidiaries or any Qualified Borrower in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; or any other similar relief shall be granted under any applicable
federal, state, local or foreign law; or the respective board of directors of
any General Partner or Limited Partners of the Borrower or any Qualified
Borrower or the board of directors or partners of any of the Borrower’s
Subsidiaries (or any committee thereof) adopts any resolution or otherwise
authorizes any action to approve any of the foregoing.

 

(ii)                                  A decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
General Partner, the Borrower, or any of its Subsidiaries to which $250,000,000
or more of the Combined Equity Value is attributable, or any Qualified Borrower
or over all or a substantial part of the Property of any General Partner, the
Borrower or any of such Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of any General Partner, the Borrower or any of such
Subsidiaries or any such Qualified Borrower or of all or a substantial part of
the Property of any General Partner, the Borrower or any of such Subsidiaries or
any such Qualified Borrower shall be appointed or a warrant of attachment,
execution or similar process against any substantial part of the Property of any
General Partner, the Borrower or any of such Subsidiaries or any such Qualified
Borrower shall be issued and any such event shall not be stayed, dismissed,
bonded or discharged within sixty (60) days after entry, appointment or
issuance; or the respective board of directors of any General Partner or Limited
Partners of the Borrower or any Qualified Borrower or the board of directors or
partners of any of Borrower’s Subsidiaries (or any committee thereof) adopts any
resolution or otherwise authorizes any action to approve any of the foregoing.

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, Etc.  Any of any General Partner, the Borrower, or any of its
Subsidiaries to which $250,000,000 or more of the Combined Equity Value is
attributable, or any Qualified Borrower, shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
Property; or any General Partner, the Borrower or any of such Subsidiaries or
any such Qualified Borrower shall make any assignment for the benefit of
creditors or shall be unable or fail, or admit in writing its inability, to pay
its debts as such debts become due.

 

(h)                                 Judgments and Unpermitted Liens.

 

(i)                                     Any money judgment (other than a money
judgment covered by insurance as to which the insurance company has acknowledged
coverage), writ or warrant of attachment, or similar process against the
Borrower or any of its Subsidiaries or any Qualified Borrower or any of their
respective assets involving in any case an amount in excess of $25,000,000
(other than with respect to Claims arising out of non-recourse Indebtedness) is
entered and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days or in any event later than five (5) days prior to the

 

114

--------------------------------------------------------------------------------


 

date of any proposed sale thereunder; provided, however, if any such judgment,
writ or warrant of attachment or similar process is in excess of $50,000,000
(other than with respect to Claims arising out of non-recourse Indebtedness),
the entry thereof shall immediately constitute an Event of Default hereunder.

 

(ii)                                  A federal, state, local or foreign tax
Lien is filed against the Borrower which is not discharged of record, bonded
over or otherwise secured to the satisfaction of the Administrative Agent within
fifty (50) days after the filing thereof or the date upon which the
Administrative Agent receives actual knowledge of the filing thereof for an
amount which, either separately or when aggregated with the amount of any
judgments described in clause (i) above and/or the amount of the Environmental
Lien Claims described in clause (iii) below, equals or exceeds $25,000,000.

 

(iii)                               An Environmental Lien is filed against any
Project with respect to Claims in an amount which, either separately or when
aggregated with the amount of any judgments described in clause (i) above and/or
the amount of the tax Liens described in clause (ii) above, equals or exceeds
$25,000,000.

 

(i)                                     Dissolution.  Any order, judgment or
decree shall be entered against the Borrower decreeing its involuntary
dissolution or split up; or the Borrower shall otherwise dissolve or cease to
exist except as specifically permitted by this Agreement.

 

(j)                                    Loan Documents.  At any time, for any
reason, any Loan Document ceases to be in full force and effect or the Borrower
or any Qualified Borrower seeks to repudiate its obligations thereunder.

 

(k)                                 ERISA Termination Event.  Any ERISA
Termination Event occurs which the Administrative Agent reasonably believes
could subject either the Borrower or any ERISA Affiliate to liability in excess
of $500,000.

 

(l)                                     Waiver Application.  The plan
administrator of any Plan applies under Section 412(d) of the Code for a waiver
of the minimum funding standards of Section 412(a) of the Internal Revenue Code
and the Administrative Agent reasonably believes that the substantial business
hardship upon which the application for the waiver is based could subject either
the Borrower or any ERISA Affiliate to liability in excess of $500,000.

 

(m)                             Certain Defaults Pertaining to the General
Partner.  The Company shall fail to (i) maintain its status as a REIT for
federal income tax purposes, (ii) except where such failure does not constitute
an Event of Default under Section 11.1(o), continue as a general partner of the
Borrower, (iii) maintain ownership (directly or indirectly) of no less than 99%
of the equity Securities of any other General Partner of the Borrower,
(iv) comply with all Requirements of Law applicable to it and its businesses and
Properties, in each case where the failure to so comply individually or in the
aggregate will have or is reasonably likely to have a Material Adverse Effect,
(v) remain listed on the New York Stock Exchange or other national stock
exchange, or (vi) file all tax returns and reports required to be filed by it
with any Governmental Authority as and when required to be filed or to pay any
taxes, assessments, fees or other governmental charges upon it or its Property,
assets, receipts, sales, use, payroll,

 

115

--------------------------------------------------------------------------------


 

employment, licenses, income, or franchises which are shown in such returns,
reports or similar statements to be due and payable as and when due and payable,
except for taxes, assessments, fees and other governmental charges (A) that are
being contested by the Company in good faith by an appropriate proceeding
diligently pursued, (B) for which adequate reserves have been made on its books
and records, and (C) the amounts the non-payment of which would not,
individually or in the aggregate, result in a Material Adverse Effect.

 

(n)                                 Merger or Liquidation of the General Partner
or the Borrower.  Any General Partner shall merge or liquidate with or into any
other Person and, as a result thereof and after giving effect thereto,
(i) except where such merger or liquidation does not constitute an Event of
Default under Section 11.1(o), such General Partner is not the surviving Person
or (ii) such merger or liquidation would effect an acquisition of or Investment
in any Person not otherwise permitted under the terms of this Agreement.  Except
where such merger or liquidation does not constitute an Event of Default under
Section 11.1(o), the Borrower shall merge or liquidate with or into any other
Person and, as a result thereof and after giving effect thereto, (i) the
Borrower is not the surviving Person or (ii) such merger or liquidation would
effect an acquisition of or Investment in any Person not otherwise permitted
under the terms of this Agreement.

 

(o)                                 Merger or Consolidation.  If at any time
from and after the Closing Date either the Borrower or the Company merges or
consolidates with another Person unless either (x) the Borrower or the Company,
as the case may be, is the surviving entity, or (y) a majority of the board of
directors of the Company, and a majority of its senior management, immediately
prior to the merger continue as directors of the surviving entity, and continue
to be employed as senior management of the surviving entity.

 

(p)                                 Asset Sales.  If at any time from and after
the Closing Date the Borrower or any Consolidated Business sells, transfers,
assigns or conveys assets in a single transaction or series of related
transactions, the book value of which (computed in accordance with GAAP but
without deduction for depreciation), in the aggregate of all such sales,
transfers, assignments, or conveyances exceeds 30% of the Capitalization Value.

 

(q)                                 Management Services.  If at any time from
and after the Closing Date, the Borrower or its Subsidiaries or Affiliates, the
Management Company or SPG or its Subsidiaries or Affiliates cease to provide,
collectively, directly or through their Affiliates property management and
leasing services to at least 33% of the total number of shopping centers in
which the Borrower has an ownership interest (it being agreed for the avoidance
of doubt that the Borrower may self-manage its properties upon the establishment
of self-incorporated management functions).

 

(r)                                    Change in Control.  (i) The acquisition
of ownership, directly or indirectly, beneficially or of record, by any Person
or group (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof) of Equity Interests representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company; or (ii) during any period of 12 consecutive months, individuals
who at the beginning of any such 12-month period constituted the Board of
Directors of the Company (together with any new directors

 

116

--------------------------------------------------------------------------------


 

whose election by such Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Company.

 

An Event of Default shall be deemed “continuing” until cured or waived in
writing in accordance with Section 14.7.

 

11.2                        Rights and Remedies.

 

(a)                                 Acceleration and Termination.  Upon the
occurrence of any Event of Default described in Sections 11.1(f) or 11.1(g) with
respect to the Borrower, the Revolving Credit Commitments and any unused Term
Commitments shall automatically and immediately terminate and the unpaid
principal amount of, and any and all accrued interest on, the Obligations and
all accrued fees shall automatically become immediately due and payable, without
presentment, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and of acceleration), all of which are hereby
expressly waived by the Borrower and each Qualified Borrower; and upon the
occurrence and during the continuance of any other Event of Default, the
Administrative Agent shall at the request, or may with the consent, of the
Requisite Lenders, by written notice to the Borrower, (i) declare that the
Revolving Credit Commitments and any unused Term Commitments are terminated,
whereupon the Revolving Credit Commitments and any unused Term Commitments and
the obligation of each Lender to make any Loan hereunder and of each Lender to
issue or participate in any Letter of Credit not then issued shall immediately
terminate, and/or (ii) declare the unpaid principal amount of and any and all
accrued and unpaid interest on the Obligations to be, and the same shall
thereupon be, immediately due and payable, without presentment, demand, or
protest or other requirements of any kind (including, without limitation,
valuation and appraisement, diligence, presentment, notice of intent to demand
or accelerate and of acceleration), all of which are hereby expressly waived by
the Borrower and each Qualified Borrower.  In addition, upon the occurrence and
during the continuance of any Event of Default, the Borrower shall deposit cash
collateral with the Administrative Agent in accordance with the provisions of
Section 3.4, in an amount equal to the then Letter of Credit Obligations.

 

(b)                                 Rescission.  If at any time after
termination of the Revolving Credit Commitments and any unused Term Commitments
and/or acceleration of the maturity of the Loans, the Borrower shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than nonpayment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 14.7, then upon
the written consent of the Requisite Lenders and written notice to the Borrower,
the termination of the Revolving Credit Commitments and any unused Term
Commitments and/or the acceleration and their consequences may be rescinded and
annulled; but such action shall not affect any subsequent Event of Default or
Potential Event of Default or impair any right or remedy

 

117

--------------------------------------------------------------------------------


 

consequent thereon.  The provisions of the preceding sentence are intended
merely to bind the Lenders to a decision which may be made at the election of
the Requisite Lenders; they are not intended to benefit the Borrower and do not
give the Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

 

(c)                                  Enforcement.  The Borrower and each
Qualified Borrower acknowledges that in the event the Borrower or any of its
Subsidiaries or any Qualified Borrower fails to perform, observe or discharge
any of their respective obligations or liabilities under this Agreement or any
other Loan Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent, the Arrangers and the other Lenders; therefore, the
Borrower agrees that the Administrative Agent, the Arrangers and the other
Lenders shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

 

ARTICLE XII

 

THE AGENTS

 

12.1                        Appointment.  (a)  Each Lender and the Issuing Bank
hereby designates and appoints Bank of America, N.A. as the Administrative
Agent, the Arrangers as the Arrangers, and the Co-Agents as the Co-Agents of
such Lender under this Agreement, and each Lender hereby irrevocably authorizes
the Administrative Agent, the Arrangers, and the Co-Agents to take such actions
on its behalf under the provisions of this Agreement and the Loan Documents and
to exercise such powers as are set forth herein or therein together with such
other powers as are reasonably incidental thereto. The Administrative Agent, the
Arrangers and the Co-Agents each agree to act as such on the express conditions
contained in this Article XII.

 

(b)                                 The provisions of this Article XII are
solely for the benefit of the Administrative Agent, the Arrangers, the
Co-Agents, the Issuing Bank and the other Lenders, and neither the Borrower, any
Qualified Borrower, the General Partner nor any Subsidiary of the Borrower shall
have any rights to rely on or enforce any of the provisions hereof (other than
as expressly set forth in Section 12.7).  In performing their respective
functions and duties under this Agreement, the Administrative Agent, each
Arranger, and each Co-Agent shall act solely as agents of the Lenders and do not
assume and shall not be deemed to have assumed any obligation or relationship of
agency, trustee or fiduciary with or for any General Partner, the Borrower, any
Qualified Borrower, or any Subsidiary of the Borrower.  The Administrative
Agent, each Arranger and each Co-Agent may perform any of their respective
duties hereunder, or under the Loan Documents, by or through their respective
agents or employees.

 

12.2                        Nature of Duties.

 

(a)                                 The Administrative Agent, the Arrangers and
the Co-Agents shall not have any powers, duties or responsibilities under this
Agreement or the other Loan Documents except in its capacity as Lender or an
Issuing Bank and those expressly set forth in this Agreement or in the Loan
Documents.  The duties of the Administrative Agent, the Arrangers, and the
Co-Agents shall be mechanical and administrative in nature.  None of the
Administrative Agent, any Arranger, or any Co-Agent shall have by reason of this
Agreement a fiduciary

 

118

--------------------------------------------------------------------------------


 

relationship in respect of any Holder.  Nothing in this Agreement or any of the
Loan Documents, expressed or implied, is intended to or shall be construed to
impose upon the Administrative Agent or any Arranger, or Co-Agent any
obligations or duties in respect of this Agreement or any of the Loan Documents
except as expressly set forth herein or therein.  The Administrative Agent, the
Arrangers and the Co-Agents shall not have any duties to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 14.7).  The Administrative Agent and each Arranger and
Co-Agent each hereby agrees that its duties shall include providing copies of
documents received by such Agent from the Borrower which are reasonably
requested by any Lender and promptly notifying each Lender upon its obtaining
actual knowledge of the occurrence of any Event of Default hereunder.  In
addition, the Administrative Agent shall promptly deliver to each of the Lenders
copies of all notices of default and other formal notices (including, without
limitation, requests for waivers or modifications, as well as all notices
received pursuant to Sections 8.4, 8.5, 8.6 and 8.7) sent or received, together
with copies of all reports or other information received by it from the
Borrower, including, without limitation, all financial information delivered to
the Administrative Agent pursuant to Section 8.2.  Except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be deemed to have knowledge of any Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender.  The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

(b)                                 In connection with all aspects of each
transaction contemplated hereby, the Borrower and each Qualified Borrower
acknowledges and agrees that: (i) the credit facilities provided for hereunder
and any related arranging or other services in connection therewith are an
arm’s-length commercial transaction between the Borrower and each Qualified
Borrower, on the one hand, and the Administrative Agent, the Arrangers, the
Co-Agents and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) in connection with the process leading to such transaction, the
Administrative Agent and each Arranger, Co-Agent and Lender or any Affiliate
thereof is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for the Borrower, any Qualified Borrower or any of
its Affiliates, stockholders, creditors or employees or another Person;
(iii) neither the Administrative Agent nor the Arrangers, Co-Agents nor any
Lender or any Affiliate thereof has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Borrower or any Qualified Borrower
with respect to any of the

 

119

--------------------------------------------------------------------------------


 

transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or any Arranger,
Co-Agent or Lender or any Affiliate thereof has advised or is currently advising
the Borrower, any Qualified Borrower or any of its Affiliates on other matters)
and neither the Administrative Agent nor any Arranger, Co-Agent or Lender or any
Affiliate thereof has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Arrangers, Co-Agents and Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, any Qualified Borrower
and its Affiliates, and neither the Administrative Agent nor any Arranger,
Co-Agent or Lender or such Affiliate has any obligation to disclose any of such
interests by virtue of any relationship arising out of or related to any of the
transactions contemplated hereby or the process leading thereto; and (v) the
Administrative Agent and the Arrangers, the Co-Agents and the Lenders or any
Affiliate thereof have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby and the Borrower and each Qualified Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  The Borrower and each Qualified Borrower hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent, the Arrangers, the Co-Agents and the Lenders
or any Affiliate thereof with respect to any breach or alleged breach of agency
or fiduciary duty arising out of or related to any of the transactions
contemplated hereby or the process leading thereto.

 

12.3                        Right to Request Instructions.  The Administrative
Agent and each Arranger and Co-Agent may at any time request instructions from
the Lenders with respect to any actions or approvals which by the terms of any
of the Loan Documents such Agent is permitted or required to take or to grant,
and such Agent shall be absolutely entitled to refrain from taking any action or
to withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from those
Lenders from whom such Agent is required to obtain such instructions for the
pertinent matter in accordance with the Loan Documents.  Without limiting the
generality of the foregoing, such Agent shall take any action, or refrain from
taking any action, which is permitted by the terms of the Loan Documents upon
receipt of instructions from those Lenders from whom such Agent is required to
obtain such instructions for the pertinent matter in accordance with the Loan
Documents, provided, that no Holder shall have any right of action whatsoever
against the Administrative Agent or any Arranger or Co-Agent as a result of such
Agent acting or refraining from acting under the Loan Documents in accordance
with the instructions of the Requisite Lenders or, where required by the express
terms of this Agreement, a greater proportion of the Lenders.

 

12.4                        Reliance.  The Administrative Agent and each
Arranger and Co-Agent shall each be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon.  With
respect to all matters pertaining to this Agreement or any of the Loan Documents
and its duties hereunder or

 

120

--------------------------------------------------------------------------------


 

thereunder, the Administrative Agent and each Arranger and Co-Agent may rely
upon advice of legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it, and shall not be liable for
any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

12.5                        Indemnification.  To the extent that the
Administrative Agent or any Arranger or Co-Agent is not reimbursed and
indemnified by the Borrower or any Qualified Borrower, the Lenders will
reimburse and indemnify such Agent solely in its capacity as such Agent and not
as a Lender for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits,  and reasonable costs, expenses
or disbursements of any kind or nature whatsoever which may be imposed on,
incurred by, or asserted against it in any way relating to or arising out of the
Loan Documents or any action taken or omitted by such Agent under the Loan
Documents, in proportion to each Lender’s Pro Rata Share of the Facilities
determined as of the time when such indemnification is sought, unless and to the
extent that any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, and reasonable costs, expenses or disbursements shall
arise as a result of such Agent’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a non-appealable final
judgment.  Such Agent agrees to refund to the Lenders any of the foregoing
amounts paid to it by the Lenders which amounts are subsequently recovered by
such Agent from the Borrower, any Qualified Borrower or any other Person on
behalf of the Borrower.  The obligations of the Lenders under this Section 12.5
shall survive the payment in full of the Loans, the Reimbursement Obligations
and all other Obligations and the termination of this Agreement.

 

12.6                        Agents Individually.  With respect to their
respective Pro Rata Share of the Facilities hereunder, if any, and the Loans
made by them, if any, the Administrative Agent, the Arrangers and the Co-Agents
shall have and may exercise the same rights and powers hereunder and are subject
to the same obligations and liabilities as and to the extent set forth herein
for any other Lender.  The terms “Lenders” or “Requisite Lenders” or any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent, each Arranger and each other Co-Agent in its respective
individual capacity as a Lender or as one of the Requisite Lenders.  The
Administrative Agent and each other Arranger and Co-Agent and each of their
respective Affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Borrower or any
of its Subsidiaries as if they were not acting as the Administrative Agent, the
Arrangers,  and Co-Agents pursuant hereto.

 

12.7                        Successor Agents.

 

(a)                                 Resignation and Removal.  Any Lead Arranger
or the Administrative Agent may resign from the performance of all its functions
and duties hereunder (including as Administrative Agent) at any time by giving
at least thirty (30) Business Days’ prior written notice to the Borrower and the
other Lenders, unless applicable law requires a shorter notice period or that
there be no notice period, in which instance such applicable law shall control
(the “Resignation Effective Date”).  Any Lead Arranger or the Administrative
Agent may be removed at the direction of the Requisite Lenders, in the event
such Lead Arranger or the Administrative Agent shall commit gross negligence or
willful misconduct in the performance of its duties hereunder.  Such resignation
or removal shall take effect upon the acceptance by a

 

121

--------------------------------------------------------------------------------


 

successor Lead Arranger or Administrative Agent of appointment pursuant to this
Section 12.7.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)                                 Appointment by Requisite Lenders.  Upon any
such resignation or removal becoming effective, the Requisite Lenders shall have
the right to appoint a successor Administrative Agent, subject to approval by
the Borrower provided that no Event of Default shall have occurred and be
continuing, selected from among the Lenders.

 

(c)                                  Appointment by Retiring Agent.  If a
successor Administrative Agent shall not have been appointed within the thirty
(30) Business Day or shorter period provided in paragraph (a) of this
Section 12.7, the retiring Agent shall then appoint a successor Agent who shall
serve as Administrative Agent until such time, if any, as the Lenders appoint a
successor Agent as provided above.

 

(d)                                 Rights of the Successor and Retiring
Agents.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article XII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Agent under this Agreement.

 

12.8                        Relations Among the Lenders.  Each Lender agrees
that it will not take any legal action, nor institute any actions or
proceedings, against the Borrower or any Qualified Borrower hereunder with
respect to any of the Obligations, without the prior written consent of the
Lenders.  Without limiting the generality of the foregoing, no Lender may
accelerate or otherwise enforce its portion of the Obligations, or unilaterally
terminate its Revolving Credit Commitment except in accordance with
Section 11.2(a).

 

12.9                        Sub-Agents.  The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent.  The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

12.10                 Independent Credit Decisions.  Each Lender acknowledges
and agrees that the extensions of credit made hereunder are commercial loans and
letters of credit and not investments in a business enterprise or securities. 
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder.  Each Lender shall,
independently and without reliance upon the

 

122

--------------------------------------------------------------------------------


 

Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

 

ARTICLE XIII

 

YIELD PROTECTION

 

13.1                        Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any Qualified
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or such Qualified Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 13.1) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower and the Qualified Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any Qualified Borrower
to a Governmental Authority pursuant to this Section 13.1, the Borrower or such
Qualified Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the

 

123

--------------------------------------------------------------------------------


 

Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or any Qualified Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the Qualified Borrowers to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.1(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 13.1(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

124

--------------------------------------------------------------------------------


 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit N-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-2 or
Exhibit N-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a

 

125

--------------------------------------------------------------------------------


 

basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 13.1 (including by the payment of additional amounts pursuant to this
Section 13.1), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 13.1 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes net of any Tax refunds) incurred by such
indemnified party with respect to such indemnity payments and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make

 

126

--------------------------------------------------------------------------------


 

available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 13.1 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Credit Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 13.1, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

13.2                        Increased Capital.  If any Lender or the Issuing
Bank determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company (if any) to a level below that which such Lender
or the Issuing Bank or such Lender’s or the Issuing Bank’s holding company would
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
and (ii) the amount of such capital or liquidity is increased by or based upon
(A) the making or maintenance by any Lender of its Loans, including any
Alternative Currency Loans, any Lender’s participation in or obligation to
participate in the Loans, including the Alternative Currency Loans, Letters of
Credit or other advances made hereunder or the existence of any Lender’s
obligation to make Loans or Alternative Currency Loans, or (B) the issuance or
maintenance by any Lender of, or the existence of any Lender’s obligation to
issue, Letters of Credit, then, in any such case, upon written demand by such
Lender (with a copy of such demand to the Administrative Agent) from time to
time the Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.  The Borrower shall not be required to pay such additional
amounts unless such amounts are the result of requirements imposed generally on
lenders similar to such Lender or the Issuing Bank and not the result of some
specific reserve or similar requirement imposed on such Lender or the Issuing
Bank as a result of such Lender’s or the Issuing Bank’s special circumstances. 
Such demand shall be accompanied by a statement as to the amount of such
compensation and include a brief summary of the basis for such demand.  Such
statement shall be conclusive and binding for all purposes, absent manifest
error.  The Borrower or any Qualified Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such statement
within 10 days after receipt thereof.  Failure or delay on the part of any
Lender or the Issuing Bank to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section for any
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  This Section 13.2

 

127

--------------------------------------------------------------------------------


 

shall survive the termination of the Commitments and the repayment of the
Obligations for a period of 180 days.

 

13.3                        Changes; Legal Restrictions.  If any Change in Law
shall:

 

(a)                                 subject a Lender (or its Applicable Lending
Office or Eurodollar Affiliate) or the Issuing Bank or the London interbank
market to any condition, cost or expense (other than Taxes) of any kind which
such Lender reasonably determines to be applicable to the Revolving Credit
Commitments of the Lenders to make Eurodollar Rate Loans or issue and/or
participate in Letters of Credit; or

 

(b)                                 subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans,
Letters of Credit, Revolving Credit Commitments, or other Obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(c)                                  impose, modify, or hold applicable, in the
determination of a Lender, any reserve (other than reserves taken into account
in calculating the Eurodollar Rate), special deposit, liquidity, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities (including those pertaining to Letters of Credit) in or for
the account of, advances or loans by, commitments made, or other credit extended
by, or any other acquisition of funds by, a Lender or any Applicable Lending
Office or Eurodollar Affiliate of that Lender or the Issuing Bank;

 

and the result of any of the foregoing is to increase the cost to that Lender of
making, converting, continuing, renewing or maintaining the Loans or its
Revolving Credit Commitment or issuing or participating in the Letters of Credit
or to reduce any amount receivable thereunder; then, in any such case, upon
written demand by such Lender (with a copy of such demand to the Administrative
Agent), the Borrower or any Qualified Borrower shall immediately pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, such amount or amounts as may be necessary to
compensate such Lender or its Eurodollar Affiliate for any such additional cost
incurred or reduced amount received.  Such demand shall be accompanied by a
statement as to the amount of such compensation and include a brief summary of
the basis for such demand.  Such statement shall be conclusive and binding for
all purposes, absent manifest error.  The Borrower or any Qualified Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.  Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or the
Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  This Section 13.3 shall survive the termination of the Commitments and
the repayment of the Obligations for a period of 180 days.

 

128

--------------------------------------------------------------------------------


 

13.4                        Replacement of Certain Lenders.  In the event a
Lender (a “Designee Lender”) shall have requested additional compensation from
the Borrower or any Qualified Borrower under Section 13.2 or under Section 13.3,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 13.1, or if any Lender becomes a Defaulting Lender,
or if any Lender becomes a Non-Consenting Lender, the Borrower may, at its sole
election, (a) make written demand on such Designee Lender (with a copy to the
Administrative Agent) for the Designee Lender to assign, and such Designee
Lender shall assign pursuant to one or more duly executed Assignment and
Acceptances to one or more Eligible Assignees which the Borrower or the
Administrative Agent shall have identified for such purpose, all of such
Designee Lender’s rights and obligations under this Agreement and the Notes
(including, without limitation, its Revolving Credit Commitment, all Loans owing
to it, and all of its participation interests in Letters of Credit but excluding
its existing rights to payment under Sections 13.2 or 13.3 and any outstanding
Money Market Loans held by it) in accordance with Section 14.1 (with the
Borrower paying any applicable fees associated with such assignment) (provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent and the Issuing Bank, which consents shall not unreasonably
be withheld, (ii) in the case of any such assignment resulting from a claim for
compensation under Section 13.2 or Section 13.3 or payments required to be made
pursuant to Section 13.1, such assignment will result in a reduction in such
compensation or payments, (iii) in the case of an assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent, and (iv) a Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to
apply), or (b) repay all Loans owing to the Designee Lender together with
interest accrued with respect thereto to the date of such repayment and all fees
and other charges accrued or payable and all other Obligations owing to such
Designee Lender under the terms of this Agreement for the benefit of the
Designee Lender to the date of such repayment and remit to the Administrative
Agent to be held as cash collateral an amount equal to the participation
interest of the Designee Lender in Letters of Credit. Any such repayment and
remittance shall be for the sole credit of the Designee Lender and not for any
other Lender. Upon delivery of such repayment and remittance in immediately
available funds as aforesaid, the Designee Lender shall cease to be a Lender
under this Agreement. All expenses incurred by the Administrative Agent in
connection with the foregoing shall be for the sole account of the Borrower and
shall constitute Obligations hereunder. In no event shall Borrower’s election
under the provisions of this Section 13.4 affect its obligation to pay the
additional compensation required under either Section 13.2 or Section 13.3.

 

13.5                        No Duplication.  For the avoidance of doubt, no
amount payable by the Borrower or a Qualified Borrower to a Recipient pursuant
to one of Section 13.1, Section 13.2 or Section 13.3 shall also be payable to
the same Recipient pursuant to another of such Sections.

 

129

--------------------------------------------------------------------------------


 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1                        Assignments and Participations.

 

(a)                                 Assignments.  No assignments or
participations of any Lender’s rights or obligations under this Agreement shall
be made except in accordance with this Section 14.1.  Each Lender may assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all of its rights and obligations with respect
to the Loans and the Letters of Credit) in accordance with the provisions of
this Section 14.1.

 

(b)                                 Limitations on Assignments.

 

(i)                                     Subject to the conditions set forth in
paragraph (b)(ii) and (b)(iii) below, any Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment, unused
Term Commitment, participations in Letters of Credit, and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

(A)                               the Borrower, provided that, the Borrower
shall be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; provided further that no consent of
the Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee or;

 

(B)                               the Administrative Agent; provided that (1) no
consent of the Administrative Agent shall be required for the assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund and (2) no consent of the Administrative Agent shall be required
for an assignment of any Revolving Credit Commitment to an assignee that is a
Lender (other than a Lender that is a Defaulting Lender) with a Revolving Credit
Commitment immediately prior to giving effect to such assignment; and

 

(C)                               the Issuing Bank and the Swingline Lender;
provided that no consent of the Issuing Bank or the Swingline Lender shall be
required for an assignment of all or any portion of a Term Loan.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Revolving Credit Commitment or Loans, the
amount of the Revolving Credit Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $15,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

130

--------------------------------------------------------------------------------


 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of the assigning
Lender’s rights and obligations in respect of only one Facility;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with the fee described in Section 14.1(d) below; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Company, the Borrower and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

(iii)                               Upon such execution, delivery, acceptance
(in accordance with Section 14.1(d)) and recording in the Register, from and
after the effective date specified in each Assignment and Acceptance and agreed
to by the Administrative Agent, (A) the assignee thereunder shall, in addition
to any rights and obligations hereunder held by it immediately prior to such
effective date, if any, have the rights and obligations hereunder that have been
assigned to it pursuant to such Assignment and Acceptance and shall, to the
fullest extent permitted by law, have the same rights and benefits hereunder as
if it were an original Lender hereunder, (B) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such assigning Lender’s
rights and obligations under this Agreement, the assigning Lender shall cease to
be a party hereto except that its rights under Section 14.3 shall survive) and
(C) the Borrower and any Qualified Borrower shall execute and deliver to the
assignee thereunder a Note evidencing its obligations to such assignee with
respect to the Loans.

 

(c)                                  The Register.  The Administrative Agent,
acting for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at its address referred to in Section 14.8 a copy of each Assignment and
Acceptance delivered to and accepted by it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders, the Revolving Credit
Commitment of, and the principal amount of the Loans under the Revolving Credit
Commitments owing to, each Lender from time to time and whether such Lender is
an original Lender or the assignee of another Lender pursuant to an Assignment
and Acceptance.  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower and each of its
Subsidiaries, the Administrative Agent and the other Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes

 

131

--------------------------------------------------------------------------------


 

of this Agreement.  The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Fee.  Upon its receipt of an Assignment and
Acceptance executed by the assigning Lender and an Eligible Assignee and a
processing and recordation fee of $3,500 (payable by the assignee to the
Administrative Agent), the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in compliance with this Agreement and in
substantially the form of Exhibit A hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower and the other Lenders.

 

(e)                                  Participations.  Each Lender may sell
participations to one or more other entities (a “Participant”) other than an
Ineligible Institution in or to all or a portion of its rights and obligations
under and in respect of any and all facilities under this Agreement (including,
without limitation, all or a portion of any or all of its Revolving Credit
Commitment hereunder and the Committed Loans owing to it and its undivided
interest in the Letters of Credit); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Revolving
Credit Commitment hereunder) shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(iv) each participation shall be in a minimum amount of $5,000,000 (except that
there shall be no minimum amount with respect to participations in Alternative
Currency Loans), and (v) such participant’s rights to agree or to restrict such
Lender’s ability to agree to the modification, waiver or release of any of the
terms of the Loan Documents, to consent to any action or failure to act by any
party to any of the Loan Documents or any of their respective Affiliates, or to
exercise or refrain from exercising any powers or rights which any Lender may
have under or in respect of the Loan Documents, shall be limited to the right to
consent to (A) increase in the Revolving Credit Commitment of the Lender from
whom such participant purchased a participation, but only if such increase shall
affect such participant, (B) reduction of the principal of, or rate or amount of
interest on the Loans subject to such participation (other than by the payment
or prepayment thereof), (C) postponement of any date fixed for any payment of
principal of, or interest on, the Loan(s) subject to such participation and
(D) release of any guarantor of the Obligations.  Participations by a Person in
a Money Market Loan of any Lender shall not be deemed “participations” for
purposes of this Section 14.1(e) and shall not be subject to the restrictions on
“participations” contained herein.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Credit Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Revolving
Credit Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries

 

132

--------------------------------------------------------------------------------


 

in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)                                   Any Lender (each, a “Designating Lender”)
may at any time designate one Designated Bank to fund Money Market Loans on
behalf of such Designating Lender subject to the terms of this
Section 14.1(f) and the provisions in Section 14.1 (b) and (e) shall not apply
to such designation.  No Lender may designate more than one (1) Designated
Bank.  The parties to each such designation shall execute and deliver to the
Administrative Agent for its acceptance a Designation Agreement.  Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Bank, the
Administrative Agent will accept such Designation Agreement and will give prompt
notice thereof to the Borrower, whereupon, (i) the Borrower shall execute and
deliver to the Designating Bank a Designated Bank Note payable to the order of
the Designated Bank, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Bank shall become a party to this
Agreement with a right to make Money Market Loans on behalf of its Designating
Lender pursuant to Section 2.2 after the Borrower has accepted a Money Market
Loan (or portion thereof) of the Designating Lender, and (iii) the Designated
Bank shall not be required to make payments with respect to any obligations in
this Agreement except to the extent of excess cash flow of such Designated Bank
which is not otherwise required to repay obligations of such Designated Bank
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Bank, the Designating Lender shall
be and remain obligated to the Borrower, the Administrative Agent, the
Arrangers, the Co-Agents and the other Lenders for each and every of the
obligations of the Designating Lender and its related Designated Bank with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 12.5 hereof and any sums otherwise payable to the
Borrower by the Designated Bank.  Each Designating Lender shall serve as the
administrative agent of the Designated Bank and shall on behalf of, and to the
exclusion of, the Designated Bank: (i) receive any and all payments made for the
benefit of the Designated Bank and (ii) give and receive all communications and
notices and take all actions hereunder, including, without limitation, votes,
approvals, waivers, consents and amendments under or relating to this Agreement
and the other Loan Documents.  Any such notice, communication, vote, approval,
waiver, consent or amendment shall be signed by the Designating Lender as
administrative agent for the Designated Bank and shall not be signed by the
Designated Bank on its own behalf but shall be binding on the Designated Bank to
the same extent as if actually signed by the Designated Bank.  The Borrower, the
Administrative Agent, the Arrangers, Co-Agents and Lenders may rely thereon
without any requirement that the Designated Bank sign or acknowledge the same. 
No Designated Bank may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Bank or otherwise
in accordance with the provisions of Section 14.1 (b) and (e).

 

(g)                                  Information Regarding the Borrower.  Any
Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 14.1, disclose to the
assignee or participant or proposed assignee or participant, any

 

133

--------------------------------------------------------------------------------


 

information relating to the Borrower, any Qualified Borrower, or its
Subsidiaries furnished to such Lender by the Administrative Agent or by or on
behalf of the Borrower or any Qualified Borrower; provided that, prior to any
such disclosure, such assignee or participant, or proposed assignee or
participant, shall agree, in writing, to preserve in accordance with
Section 14.20 the confidentiality of any confidential information described
therein.

 

(h)                                 SPC Assignment.  Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (a “SPC”), identified in writing from time to
time by the Granting Lender to the Administrative Agent, the option to purchase
from the Granting Lender all or any part of any Loan that such Granting Lender
would otherwise be obligated to make as provided herein, provided that
(i) nothing herein shall constitute a commitment to purchase any Loan by any
SPC, and (ii) if a SPC elects not to exercise such option or otherwise fails to
fund all or any part of such Loan, the Granting Lender shall be obligated to
fund such Loan pursuant to the terms hereof. The funding of a Loan by a SPC
hereunder shall utilize the Revolving Credit Commitment of the Granting Lender
to the same extent, and as if, such Loan were funded by such Granting Lender.
Each party hereby agrees that no SPC shall be liable for any indemnity or
payment under this Agreement for which a Lender would otherwise be liable, for
so long as, and to the extent, the Granting Lender provides such indemnity or
makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding Loans of any SPC, it will not institute against, or join
any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceedings under the laws of the United States. Notwithstanding anything to the
contrary contained in this Agreement, the Granting Lender may disclose to a SPC
and any SPC may disclose to any Rating Agency or provider of any surety or
guarantee to such SPC any information relating to the SPC’s funding of Loans,
all on a confidential basis. This clause (h) may not be amended without the
prior written consent of each Granting Lender, all or any part of whose Loans
are being funded by a SPC at the time of such amendment.

 

(i)                                     Payment to Participants.  Anything in
this Agreement to the contrary notwithstanding, in the case of any
participation, all amounts payable by the Borrower under the Loan Documents
shall be calculated and made in the manner and to the parties required hereby as
if no such participation had been sold.

 

(j)                                    Lenders’ Creation of Security Interests. 
Notwithstanding any other provision set forth in this Agreement, any Lender may
at any time create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, Obligations owing to it and any
Note held by it) to secure obligations of such Lender, including any pledge or
security interest in favor of any Federal Reserve bank in accordance with
Regulation A of the Federal Reserve Board or any other central bank.

 

14.2                        Expenses.

 

(a)                                 Generally.  The Borrower agrees upon demand
to pay or reimburse the Administrative Agent for all of their respective
reasonable external audit and investigation expenses, and for the fees, expenses
and disbursements of counsel to the Administrative Agent

 

134

--------------------------------------------------------------------------------


 

(but not of other legal counsel) and for all other out-of-pocket costs and
expenses of every type and nature incurred by the Administrative Agent and the
Issuing Bank in connection with (i) the audit and investigation of the
Consolidated Businesses, the Projects and other Properties of the Consolidated
Businesses in connection with the preparation, negotiation, and execution of the
Loan Documents; (ii) the preparation, negotiation, execution and interpretation
of this Agreement (including, without limitation, the satisfaction or attempted
satisfaction of any of the conditions set forth in Article VI), the Loan
Documents, and the making of the Loans hereunder; (iii) the ongoing
administration of this Agreement and the Loans, including consultation with
attorneys in connection therewith and with respect to the Administrative Agent’s
rights and responsibilities under this Agreement and the other Loan Documents;
(iv) the protection, collection or enforcement of any of the Obligations or the
enforcement of any of the Loan Documents; (v) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations, any
Project, the Borrower, any of its Subsidiaries, this Agreement or any of the
other Loan Documents; (vi) the response to, and preparation for, any subpoena or
request for document production with which the Administrative Agent or any other
Agents or any other Lender is served or deposition or other proceeding in which
any Lender is called to testify, in each case, relating in any way to the
Obligations, a Project, the Borrower, any of the Consolidated Businesses, this
Agreement or any of the other Loan Documents; and (vii) any amendments,
consents, waivers, assignments, restatements, or supplements to any of the Loan
Documents and the preparation, negotiation, and execution of the same.

 

(b)                                 After Default.  The Borrower further agrees
to pay or reimburse the Administrative Agent, the Arrangers, the Co-Agents and
each of the Lenders and their respective directors, officers, partners,
employees, agents and advisors upon demand for all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees and expenses
(including allocated costs of internal counsel and costs of settlement) incurred
by such entity after the occurrence of an Event of Default (i) in enforcing any
Loan Document or Obligation or any security therefor or exercising or enforcing
any other right or remedy available by reason of such Event of Default; (ii) in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or in any insolvency
or bankruptcy proceeding; (iii) in commencing, defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding relating to the Obligations, a Project, any of the
Consolidated Businesses and related to or arising out of the transactions
contemplated hereby or by any of the other Loan Documents; and (iv) in taking
any other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clauses (i) through (iii) above.

 

14.3                        Indemnity.  The Borrower and each Qualified Borrower
further agrees, jointly and severally, (a) to defend, protect, indemnify, and
hold harmless the Administrative Agent, the Arrangers, the Co-Agents, the
Issuing Bank and each and all of the other Lenders and each of their respective
Related Parties (including, without limitation, those retained in connection
with the satisfaction or attempted satisfaction of any of the conditions set
forth in Article VI) (collectively, the “Indemnitees”) from and against any and
all liabilities, obligations, losses (other than loss of profits), damages,
penalties, actions, judgments, suits, claims, costs, reasonable expenses and
disbursements of any kind or nature whatsoever (excluding any Taxes and
including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether

 

135

--------------------------------------------------------------------------------


 

or not such Indemnitees shall be designated a party thereto), imposed on,
incurred by, or asserted against such Indemnitees in any manner relating to or
arising out of (i) this Agreement or the other Loan Documents, or any act, event
or transaction related or attendant thereto, the making of the Loans and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents, or (ii) any Liabilities and Costs relating
to violation of any Environmental, Health or Safety Requirements of Law, the
past, present or future operations of the Borrower, any of its Subsidiaries or
any of their respective predecessors in interest, or, the past, present or
future environmental, health or safety condition of any respective Property of
the Borrower or any of its Subsidiaries, the presence of asbestos-containing
materials at any respective Property of the Borrower or any of its Subsidiaries,
or the Release or threatened Release of any Contaminant into the environment
(collectively, the “Indemnified Matters”); provided, however, neither the
Borrower nor any Qualified Borrower shall have any obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnitee, as determined by a
court of competent jurisdiction in a non-appealable final judgment; and (b) not
to assert any claim against any of the Indemnitees, on any theory of liability,
for special, indirect consequential or punitive damages arising out of, or in
any way in connection with, the Revolving Credit Commitments, the Revolving
Credit Obligations, or the other matters governed by this Agreement and the
other Loan Documents.  To the extent that the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the Borrower and each Qualified
Borrower shall contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees.  No Indemnitee referred to in this
Section 14.3 shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, unless the receipt of such information or
materials by the unintended recipient resulted from the willful misconduct or
gross negligence of such Indemnitee, as determined by a court of competent
jurisdiction in a non-appealable final judgment.

 

14.4                        Change in Accounting Principles.  If any change in
the accounting principles used in the preparation of the most recent financial
statements referred to in Sections 8.1 or 8.2 are hereafter required or
permitted by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or successors thereto or agencies with similar functions)
and are adopted by any General Partner or the Borrower, as applicable, with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the covenants,
standards or terms found in Article X, the parties hereto agree to enter into
negotiations in order to amend such provisions so as to equitably reflect such
changes with the desired result that the criteria for evaluating compliance with
such covenants, standards and terms by the Borrower shall be the same after such
changes as if such changes had not been made; provided, however, no change in
GAAP that would affect the method of calculation of any of the covenants,
standards or terms shall be given effect in such calculations until such
provisions are amended, in a manner satisfactory to the Administrative Agent and
the Borrower, to so reflect such change in accounting principles.

 

136

--------------------------------------------------------------------------------


 

14.5                        Setoff.  In addition to any Liens granted under the
Loan Documents and any rights now or hereafter granted under applicable law,
upon the occurrence and during the continuance of any Event of Default, each
Lender and any Affiliate of any Lender is hereby authorized by the Borrower and
each Qualified Borrower at any time or from time to time, without notice to any
Person (any such notice being hereby expressly waived) to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured (but not including trust accounts)) and any other
Indebtedness at any time held or owing by such Lender or any of its Affiliates
to or for the credit or the account of the Borrower or any Qualified Borrower
against and on account of the Obligations of the Borrower or any Qualified
Borrower to such Lender or any of its Affiliates, including, but not limited to,
all Loans and Letters of Credit and all claims of any nature or description
arising out of or in connection with this Agreement, irrespective of whether or
not (i) such Lender shall have made any demand hereunder or (ii) the
Administrative Agent, at the request or with the consent of the Requisite
Lenders, shall have declared the principal of and interest on the Loans and
other amounts due hereunder to be due and payable as permitted by Article XI and
even though such Obligations may be contingent or unmatured.  Each Lender agrees
that it shall not, without the express consent of the Requisite Lenders, and
that it shall, to the extent it is lawfully entitled to do so, upon the request
of the Requisite Lenders, exercise its setoff rights hereunder against any
accounts of the Borrower or any Qualified Borrower now or hereafter maintained
with such Lender or any Affiliate.

 

14.6                        Ratable Sharing.  The Lenders agree among themselves
that (i) with respect to all amounts received by them which are applicable to
the payment of the Obligations (excluding the repayment of Money Market Loans to
a particular Money Market Lender and the fees described in Sections 3.1(g),
5.2(f), and 5.3 and Article XIII) equitable adjustment will be made so that, in
effect, all such amounts will be shared among them ratably in accordance with
their applicable Pro Rata Shares, whether received by voluntary payment, by the
exercise of the right of setoff or banker’s lien, by counterclaim or
cross-action or by the enforcement of any or all of the Obligations (excluding
the repayment of Money Market Loans to a particular Money Market Lender and the
fees described in Sections 3.1(g), 5.2(f), and 5.3 and Article XIII), (ii) if
any of them shall by voluntary payment or by the exercise of any right of
counterclaim, setoff, banker’s lien or otherwise, receive payment of a
proportion of the aggregate amount of the Obligations held by it, which is
greater than the amount which such Lender is entitled to receive hereunder, the
Lender receiving such excess payment shall purchase, without recourse or
warranty, an undivided interest and participation (which it shall be deemed to
have done simultaneously upon the receipt of such payment) in such Obligations
owed to the others so that all such recoveries with respect to such Obligations
shall be applied ratably in accordance with their applicable Pro Rata Shares;
provided, however, that if all or part of such excess payment received by the
purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery.  The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 14.6
may, to the fullest extent permitted by law, exercise all its rights of payment
(including, subject to Section 14.5, the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

137

--------------------------------------------------------------------------------


 

14.7                        Amendments and Waivers.

 

(a)                                 General Provisions.  Unless otherwise
provided for or required in this Agreement, no amendment or modification of any
provision of this Agreement or any of the other Loan Documents shall be
effective without the written agreement of the Requisite Lenders (which the
Requisite Lenders shall have the right to grant or withhold in their sole
discretion) and the Borrower and acknowledged by the Administrative Agent;
provided, however, that the Borrower’s agreement shall not be required for any
amendment or modification of Sections 12.1 through 12.8. No termination or
waiver of any provision of this Agreement or any of the other Loan Documents, or
consent to any departure by the Borrower therefrom, shall be effective without
the written concurrence of the Requisite Lenders, which the Requisite Lenders
shall have the right to grant or withhold in their sole discretion.  All
amendments, waivers and consents not specifically reserved to the Administrative
Agent, the Arrangers, the other Co-Agents or the other Lenders in
Section 14.7(b), 14.7(c), and in other provisions of this Agreement shall
require only the approval of the Requisite Lenders. Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it was given. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing and signed by the Designating Lender on behalf
of its Designated Bank affected thereby, (a) subject such Designated Bank to any
additional obligations, (b) reduce the principal of, interest on, or other
amounts due with respect to, the Designated Bank Note made payable to such
Designated Bank, or (c) postpone any date fixed for any payment of principal of,
or interest on, or other amounts due with respect to the Designated Bank Note
made payable to the Designated Bank.

 

(b)                                 Amendments, Consents and Waivers by Affected
Lenders. Any amendment, modification, termination, waiver or consent with
respect to any of the following provisions of this Agreement shall be effective
only by a written agreement, signed by each Lender affected thereby as described
below:

 

(i)                                     waiver of any of the conditions
specified in Sections 6.1 and 6.2 (except with respect to a condition based upon
another provision of this Agreement, the waiver of which requires only the
concurrence of the Requisite Lenders),

 

(ii)                                  increase or non-pro rata reduction in the
amount of such Lender’s Revolving Credit Commitment or Term Commitment,

 

(iii)                               reduction of the principal of, rate or
amount of interest on the Loans, the Reimbursement Obligations, or any fees or
other amounts payable to such Lender (other than by the payment or prepayment
thereof),

 

(iv)                              except as provided in Section 2.5,
postponement or extension of any date (including the Revolving Credit
Termination Date or the Term Maturity Date) fixed for any payment of principal
of, or interest on, the Loans, the Reimbursement Obligations or any fees or
other amounts payable to such Lender (except with respect to any modifications
of the application provisions relating to prepayments of Loans and other
Obligations which are governed by Section 4.2(b)),

 

138

--------------------------------------------------------------------------------


 

(v)                                 amend Section 14.25 without the consent of
the Administrative Agent, the Swingline Lender and the Issuing Bank(s),

 

(vi)                              change the definition of “Requisite Facility
Lender” with respect to a Facility without the consent of all Lenders in such
Facility, and

 

(vii)                           amend, modify or waive any provision that
adversely affects the rights of any Facility in a manner different than such
amendment, modification or waiver affects the other Facility without the consent
of the Requisite Facility Lenders under such adversely affected Facility.

 

(c)                                  Amendments, Consents and Waivers by All
Lenders.  Any amendment, modification, termination, waiver or consent with
respect to any of the following provisions of this Agreement shall be effective
only by a written agreement, signed by each Lender:

 

(i)                                     increase in the sum of Maximum Revolving
Credit Amount plus the principal amount of the Term Loans made hereunder to any
amount in excess of $1,800,000,000,

 

(ii)                                  change in the definition of Requisite
Lenders or in the aggregate percentage of the Lenders which shall be required
for the Lenders or any of them to take action hereunder or under the other Loan
Documents,

 

(iii)                               amendment of Section 14.6 or this
Section 14.7, or amendment of Section 4.2(b) in a manner that would alter the
pro rata sharing of payments required thereby;

 

(iv)                              assignment of any right or interest in or
under this Agreement or any of the other Loan Documents by the Borrower or any
Qualified Borrower,

 

(v)                                 release or termination of any Qualified
Borrower Guaranty, and

 

(vi)                              waiver of any Event of Default described in
Sections 11.1(a), (f), (g), (i), (m), and (n).

 

(d)                                 Administrative Agent Authority.  The
Administrative Agent may, but shall have no obligation to, with the written
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender.  Notwithstanding anything to the contrary
contained in this Section 14.7, no amendment, modification, waiver or consent
shall affect the rights or duties of the Administrative Agent under this
Agreement and the other Loan Documents, unless made in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action. Notwithstanding anything herein to the contrary, in the event that the
Borrower shall have requested, in writing, that any Lender agree to an
amendment, modification, waiver or consent with respect to any particular
provision or provisions of this Agreement or the other Loan Documents, and such
Lender shall have failed to state, in writing, that it either agrees or
disagrees (in full or in part) with all such requests (in the case of its
statement of agreement, subject to satisfactory documentation and such other
conditions it may specify) within twenty (20) days after such Lender receives
such request, then,

 

139

--------------------------------------------------------------------------------


 

the Administrative Agent shall deliver a second request, in writing, to any such
Lender(s), which second request shall include a legend, in capital letters,
stating “FAILURE TO RESPOND, IN WRITING, TO THIS REQUEST WITHIN TEN (10) DAYS
AFTER RECEIPT MAY RESULT IN THE ADMINISTRATIVE AGENT CONSENTING OR DENYING
CONSENT TO SUCH REQUEST ON YOUR BEHALF”. If such Lender shall have failed to
state, in writing, that it either agrees or disagrees (in full or in part) with
all such requests (in the case of its statement of agreement, subject to
satisfactory documentation and such other conditions it may specify) within ten
(10) days after such Lender receives such request, then, such Lender hereby
irrevocably authorizes the Administrative Agent to agree or disagree, in full or
in part, and in the Administrative Agent’s sole discretion, to such requests on
behalf of such Lender as such Lenders’ attorney-in-fact and to execute and
deliver any writing approved by the Administrative Agent which evidences such
agreement as such Lender’s duly authorized agent for such purposes.

 

14.8                        Notices.

 

(a)                                 Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

(i)                                     if to the Borrower, to it at Washington
Prime Group, L.P., Bethesda Crossing, 7315 Wisconsin Avenue, Bethesda, MD 20814,
Attention of Chief Executive Office; with a copy to Washington Prime Group,
L.P., Bethesda Crossing, 7315 Wisconsin Avenue, Bethesda, MD 20814, Attention:
General Counsel;

 

(ii)                                  if to the Administrative Agent, to Bank of
America, N.A., Mail Code: NC1-001-05-46, 101 North Tryon St.,  Charlotte, NC
28255-0001, Attention of Melanie Brichant, Telecopy No. (704) 409-0550, E-mail:
melanie.brichant@baml.com; with a copy to Bank of America, N.A.,Mail Code:
CA5-701-05-19, 1455 Market Street, 5th Floor, San Francisco, CA 94103, Attention
of Liliana Claar, Telecopy No. (415) 503-5003, Email: liliana.claar@baml.com;

 

(iii)                               if to the Issuing Bank, to it at Bank of
America, N.A., Trade Operations, 1 Fleet Way, Mail Code: PA6-580-02-30,
Scranton, PA 18507, Attention: John P. Yzeik, Fax: (800) 755-8743, Email:
john.p.yzeik@baml.com;

 

(iv)                              if to the Swingline Lender, to it at Bank of
America, N.A., Mail Code: NC1-001-05-46, 101 North Tryon St.,  Charlotte, NC
28255-0001, Attention of Melanie Brichant, Telecopy No. (704) 409-0550, E-mail:
melanie.brichant@baml.com; with a copy to Bank of America, N.A.,Mail Code:
CA5-701-05-19, 1455 Market Street, 5th Floor, San Francisco, CA 94103, Attention
of Liliana Claar, Telecopy No. (415) 503-5003, Email: liliana.claar@baml.com;
and

 

(v)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have

 

140

--------------------------------------------------------------------------------


 

been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient).  Notices delivered through Electronic
Systems, to the extent provided in paragraph (b) below, shall be effective as
provided in said paragraph (b).

 

(b)                                 Electronic Notices.  Notices and other
communications to the Lenders and the Issuing Bank hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or Article IV unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  The Administrative Agent
hereby agrees to accept delivery of the Debt Rating Pricing Election Notice by
email.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Changes in Addresses.  Any party hereto may
change its address or telecopy number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Electronic Systems.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Banks and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System.  In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any

 

141

--------------------------------------------------------------------------------


 

Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of communications through an Electronic System.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

14.9                        Survival of Warranties and Agreements.  All
covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments  delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Credit Commitments have not expired or terminated.  The
provisions of Sections 3.1, 3.2, 3.3, 5.2(f), 14.2, and 14.3 and Article XII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Revolving Credit
Commitments or the termination of this Agreement or any provision hereof.

 

14.10                 Failure or Indulgence Not Waiver; Remedies Cumulative.  No
failure or delay on the part of the Administrative Agent, any other Lender or
any other Agent in the exercise of any power, right or privilege under any of
the Loan Documents shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.  All rights and
remedies existing under the Loan Documents are cumulative to and not exclusive
of any rights or remedies otherwise available.

 

14.11                 Marshalling; Payments Set Aside.  None of the
Administrative Agent, any other Lender or any other Co-Agent shall be under any
obligation to marshal any assets in favor of the Borrower or any Qualified
Borrower or any other party or against or in payment of any or all of the
Obligations.  To the extent that the Borrower or any Qualified Borrower makes a
payment or payments to the Administrative Agent, any Agent or any other Lender
or any such Person exercises its rights of setoff, and such payment or payments
or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and

 

142

--------------------------------------------------------------------------------


 

all Liens, right and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred.

 

14.12                 Severability.  In case any provision in or obligation
under this Agreement or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

14.13                 Headings.  Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.

 

14.14                 Governing Law.  THIS AGREEMENT SHALL BE INTERPRETED, AND
THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF
LAWS PRINCIPLES.

 

14.15                 Limitation of Liability.  No claim may be made by any
Lender, any Co-Agent, any Arranger, the Administrative Agent, Borrower, any
Qualified Borrower or any other Person against any Lender (acting in any
capacity hereunder) or the Affiliates, directors, officers, employees, attorneys
or agents of any of them for any consequential or punitive damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and each Lender, each
Co-Agent, each Arranger, the Administrative Agent, the Borrower and each
Qualified Borrower hereby waives, releases and agrees not to sue upon any such
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

14.16                 Successors and Assigns.  This Agreement and the other Loan
Documents shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and permitted assigns of the Lenders.  The rights hereunder of
the Borrower or any Qualified Borrower, or any interest therein, may not be
assigned without the prior written consent of all Lenders (and any attempted
assignment by the Borrower or any Qualified Borrower without such consent shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 14.1(e)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

14.17                 Certain Consents and Waivers of the Borrower.

 

(a)                                 Personal Jurisdiction.  (i)  EACH OF THE
LENDERS AND THE BORROWER AND EACH QUALIFIED BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE

 

143

--------------------------------------------------------------------------------


 

NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING
IN NEW YORK COUNTY, NEW YORK, AND ANY COURT HAVING JURISDICTION OVER APPEALS OF
MATTERS HEARD IN SUCH COURTS, IN ANY ACTION OR PROCEEDING ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHETHER
ARISING IN CONTRACT, TORT, EQUITY OR OTHERWISE, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  THE BORROWER AND EACH QUALIFIED
BORROWER IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM, 1633
BROADWAY, NEW YORK, NEW YORK 10019, AS ITS AGENT (THE “PROCESS AGENT”) FOR
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT, SUCH SERVICE
BEING HEREBY ACKNOWLEDGED TO BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. 
EACH OF THE LENDERS AND THE BORROWER AND EACH QUALIFIED BORROWER AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  THE BORROWER AND EACH QUALIFIED BORROWER WAIVES IN ALL
DISPUTES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING
THE DISPUTE.

 

(ii)                                  THE BORROWER AND EACH QUALIFIED BORROWER
AGREES THAT THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO PROCEED AGAINST THE
BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION NECESSARY OR APPROPRIATE TO
ENABLE THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER ENTERED IN FAVOR OF THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER.  THE BORROWER AND EACH QUALIFIED BORROWER AGREES THAT IT WILL NOT ASSERT
ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY OTHER AGENT TO ENFORCE A JUDGMENT OR OTHER COURT ORDER
IN FAVOR OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY SUCH OTHER AGENT.  THE
BORROWER AND EACH QUALIFIED BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO
THE LOCATION OF THE COURT IN WHICH THE ADMINISTRATIVE AGENT, ANY OTHER AGENT OR
ANY LENDER MAY COMMENCE A PROCEEDING DESCRIBED IN THIS SECTION.

 

(b)                                 Service of Process.  THE BORROWER AND EACH
QUALIFIED BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE PROCESS AGENT
OR THE BORROWER’S NOTICE ADDRESS SPECIFIED BELOW, SUCH SERVICE TO BECOME
EFFECTIVE UPON RECEIPT.  THE

 

144

--------------------------------------------------------------------------------


 

BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY JURISDICTION SET FORTH ABOVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR THE OTHER LENDERS TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

(c)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
AND EACH QUALIFIED BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

14.18                 Counterparts; Effectiveness; Inconsistencies; Electronic
Execution.

 

(a)                                 This Agreement and any amendments, waivers,
consents, or supplements hereto may be executed in counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.  This
Agreement shall become effective against the Borrower and each Lender on the
Closing Date.  This Agreement and each of the other Loan Documents shall be
construed to the extent reasonable to be consistent one with the other, but to
the extent that the terms and conditions of this Agreement are actually
inconsistent with the terms and conditions of any other Loan Document, this
Agreement shall govern. In the event the Lenders enter into any co-lender
agreement with the Arrangers pertaining to the Lenders’ respective rights with
respect to voting on any matter referenced in this Agreement or the other Loan
Documents on which the Lenders have a right to vote under the terms of this
Agreement or the other Loan Documents, such co-lender agreement shall be
construed to the extent reasonable to be consistent with this Agreement and the
other Loan Documents, but to the extent that the terms and conditions of such
co-lender agreement are actually inconsistent with the terms and conditions of
this Agreement and/or the other Loan Documents, such co-lender agreement shall
govern. Notwithstanding the foregoing, any rights reserved to the Administrative
Agent or the Arrangers or the Co-Agents under this Agreement and the other Loan
Documents shall not be varied or in any way affected by such co-lender agreement
and the rights and obligation of the Borrower under the Loan Documents will not
be varied.

 

145

--------------------------------------------------------------------------------


 

(b)                                 Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

14.19                 Limitation on Agreements.  All agreements between the
Borrower, each Qualified Borrower, the Administrative Agent, each Arranger, each
Co-Agent and each Lender in the Loan Documents are hereby expressly limited so
that in no event shall any of the Loans or other amounts payable by the Borrower
or a Qualified Borrower under any of the Loan Documents be directly or
indirectly secured (within the meaning of Regulation U) by Margin Stock.

 

14.20                 Confidentiality.  Subject to Section 14.1(g), the Lenders
shall hold all nonpublic information obtained pursuant to the requirements of
this Agreement, and identified as such by the Borrower, in accordance with such
Lender’s customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices (provided that
such Lender may disclose such information (i) to its Affiliates, its partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, or to any
credit insurance provider relating to the Borrower or its obligation, (iii) to
any other party hereto, and (iv) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder), (v) with the prior written consent of the Borrower or
(vi) to the extent such information (A) becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower, and in any event the Lenders may make
disclosure reasonably required by a bona fide or potential offeree, transferee
or participant in connection with the contemplated transfer or participation or
as required or requested by any Governmental Authority, self-regulatory body or
representative thereof or pursuant to legal process and shall require any such
offeree, transferee or participant to agree (and require any of its offerees,
transferees or participants to agree) to comply with this Section 14.20.  In no
event shall any Lender be obligated or required to return any materials
furnished by the Borrower; provided, however, each offeree shall be required to
agree that if it does not become a transferee or participant it shall return or
destroy all materials furnished to it by the Borrower in connection with this
Agreement.  Unless specifically

 

146

--------------------------------------------------------------------------------


 

prohibited by applicable law or court order, each Lender and each Co-Agent shall
make reasonable efforts to the extent practicable to notify Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such nonpublic information prior to disclosure of such
information.  Lenders also may make disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Borrower received by it from any Co-Agent or any Lender,
and disclosures in connection with the exercise of any remedies hereunder or
under any other Credit Document.  In addition, each Co-Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Co-Agents and the Lenders in connection
with the administration and management of this Agreement and the other Loan
Documents.

 

14.21                 Disclaimers.  The Administrative Agent, the Arrangers, the
other Co-Agents and the other Lenders shall not be liable to any contractor,
subcontractor, supplier, laborer, architect, engineer, tenant or other party for
services performed or materials supplied in connection with any work performed
on the Projects, including any TI Work.  The Administrative Agent, the
Arrangers, the other Co-Agents and the other Lenders shall not be liable for any
debts or claims accruing in favor of any such parties against the Borrower or
others or against any of the Projects.  The Borrower is not and shall not be an
agent of any of the Administrative Agent, the Arrangers, the other Co-Agents or
the other Lenders for any purposes and none of the Lenders, the Co-Agents, the
Arrangers, or the Administrative Agent shall be deemed partners or joint
venturers with Borrower or any of its Affiliates.  None of the Administrative
Agent, the Arrangers, the other Co-Agents or the other Lenders shall be deemed
to be in privity of contract with any contractor or provider of services to any
Project, nor shall any payment of funds directly to a contractor or
subcontractor or provider of services be deemed to create any third party
beneficiary status or recognition of same by any of the Administrative Agent,
the Arrangers, the other Co-Agents or the other Lenders and the Borrower agrees
to hold the Administrative Agent, the Arrangers, the Co-Arrangers, the other
Co-Agents and the other Lenders harmless from any of the damages and expenses
resulting from such a construction of the relationship of the parties or any
assertion thereof.

 

14.22                 No Bankruptcy Proceedings.  Each of the Borrower, all
Qualified Borrowers, the Arrangers, the Co-Agents and the other Lenders hereby
agrees that it will not institute against any Designated Bank or join any other
Person in instituting against any Designated Bank any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (i) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Bank and (ii) the Revolving Credit
Termination Date.

 

14.23                 Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in

 

147

--------------------------------------------------------------------------------


 

accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.

 

14.24                 USA Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

14.25                 Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitments of such Defaulting Lender pursuant to Section 5.3;

 

(b)                                 the Revolving Credit Commitment of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Requisite Lenders or the Requisite Facility Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 14.7, except that the Defaulting Lender’s consent shall be required
in connection with any increase or extension in such Defaulting Lender’s
Revolving Credit Commitment or Term Commitments pursuant to Section 14.7(b)(ii),
any amendment pursuant to Section 14.7(b)(iii) or (iv) affecting its Loans or
pursuant to Section 14.7(b)(iv) with respect to postponing the Revolving Credit
Termination Date or the Term Maturity Date only), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

 

(c)                                  if any Swingline Loans or Letters of Credit
exist at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such liability with
respect to Swingline Loans and Letters of Credit shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Share for
the Revolving Credit Facility but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Obligations plus such Defaulting
Lender’s Pro Rata Share of Swingline Loans and Letters of Credit does not exceed
the total of all non-Defaulting Lenders’ Revolving Credit Commitments (it being
understood that under no circumstance shall any Lender at any time be liable for
any amounts in excess of its Revolving Credit Commitment), and (y) the
conditions set forth in Section 6.2(a) and Section 6.2(b) are satisfied at such
time; and

 

148

--------------------------------------------------------------------------------


 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
five (5) Business Days following notice by the Administrative Agent (x) first,
prepay such Defaulting Lender’s Pro Rata Share of the Swingline Loans and
(y) second, cash collateralize such Defaulting Lender’s Pro Rata Share of
Letters of Credit (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 3.4 for
so long as such Letters of Credit are outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Pro Rata Share of the Letters of Credit
pursuant to Section 14.25(c), the Borrower shall not be required to pay any fees
to such Defaulting Lender  with respect to such Defaulting Lender’s Pro Rata
Share of the Letters of Credit during the period such Defaulting Lender’s Pro
Rata Share of the Letters of Credit is cash collateralized;

 

(iv)                              if the Pro Rata Share of the non-Defaulting
Lenders with respect to Letters of Credit is reallocated pursuant to
Section 14.25(c), then the fees payable to the Lenders pursuant to this
Agreement shall be adjusted in accordance with such non-Defaulting Lenders’ Pro
Rata Shares; or

 

(v)                                 if any Defaulting Lender’s Pro Rata Share of
Letters of Credit is neither cash collateralized nor reallocated pursuant to
Section 14.25(c), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, all Facility Fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving Credit Commitment that was utilized by
such Pro Rata Share of Letters of Credit) and shall be payable to the Issuing
Bank until such Pro Rata Share of Letters of Credit is cash collateralized
and/or reallocated; and

 

(d)                                 so long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Revolving Credit Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 14.25(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 14.25(c)(i) (and
Defaulting Lenders shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

 

149

--------------------------------------------------------------------------------


 

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Pro Rata Shares of the Revolving Credit Lenders with respect to Swingline Loans
and Letters of Credit shall be readjusted to reflect the inclusion of such
Lender’s Revolving Credit Commitment and on such date such Lender shall purchase
at par such of the Loans of the other Lenders (other than Swingline Loans) as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Pro Rata Share.

 

14.26                 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.9, Article III, 2.1(c), 4.2 or 14.3, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, unless subject to a good faith dispute, (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent, the Swingline Lender or the Issuing
Bank to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

 

14.27                 Judgment Currency.  (a) If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due hereunder in one
currency into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so under applicable law, that the rate of exchange
used shall be the spot rate at which in accordance with normal banking
procedures the first currency could be purchased in New York City with such
other currency by the person obtaining such judgment on the Business Day
preceding that on which final judgment is given.

 

(b)                                 The parties agree, to the fullest extent
that they may effectively do so under applicable law, that the obligations of
the Borrower and Qualified Borrower to make payments in any currency of the
principal of and interest on the Loans of Borrower or any Qualified Borrower and
any other amounts due from Borrower or any Qualified Borrower hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment (whether or not entered
in accordance with Section 14.27(a)), in any currency other than the relevant
currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Lenders of the full amount of the relevant currency expressed to be payable
in respect of the principal of and interest on the Loans and all other amounts
due hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.

 

150

--------------------------------------------------------------------------------


 

14.28                 Guarantors.  The Borrower may designate as guarantors one
or more parties (“Guarantors”) who are to receive distributions of the proceeds
of Loans hereunder in connection with a future merger, acquisition or similar
transaction between the Borrower and its Affiliates on the one hand and such
parties and their Affiliates on the other hand, with respect to such Loans,
subject to the consummation of such merger, acquisition or similar transaction
and provided that there shall be no Event of Default outstanding both before and
immediately after giving effect to such merger, acquisition or similar
transaction; provided that the Administrative Agent shall have reasonably
satisfied itself with respect to “know your customer” and applicable
Anti-Corruption Laws and Sanctions in respect of any such proposed Guarantor. 
The guarantees executed by the Guarantors pursuant to this Section 14.28
(“Guarantees”) shall not exceed $250,000,000 in the aggregate.  The Guarantees
shall be guarantees of collection and not guarantees of payment, shall otherwise
be substantially in the form attached hereto as Exhibit M or otherwise
reasonably acceptable to the Administrative Agent, and shall be acknowledged by
the Administrative Agent, effective upon their execution by the Guarantors.

 

14.29                 Entire Agreement.  This Agreement, taken together with all
of the other Loan Documents, embodies the entire agreement and understanding
among the parties hereto and supersedes all prior agreements and understandings,
written and oral, relating to the subject matter hereof.

 

151

--------------------------------------------------------------------------------